Exhibit 10.1

 

EXECUTION VERSION

 

 

 

SENIOR SECURED CREDIT AGREEMENT

 

dated as of

 

August 16, 2018

 

Among

 

FS ENERGY AND POWER FUND

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent

 

SOCIÉTÉ GÉNÉRALE,
as Co-Collateral Agent and Syndication Agent

 

BANK OF MONTREAL (“BMO”),
as Documentation Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
SG AMERICAS SECURITIES, LLC

and

BMO
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

34

SECTION 1.03.

Terms Generally

34

SECTION 1.04.

Accounting Terms; GAAP

35

SECTION 1.05.

Currencies; Currency Equivalents

35

SECTION 1.06.

Interest Rates

36

 

 

 

ARTICLE II

 

THE CREDITS

SECTION 2.01.

The Commitments

37

SECTION 2.02.

Loans and Borrowings

37

SECTION 2.03.

Requests for Borrowings

38

SECTION 2.04.

Letters of Credit

39

SECTION 2.05.

Funding of Borrowings

43

SECTION 2.06.

Interest Elections

44

SECTION 2.07.

Termination, Reduction or Increase of the Commitments

45

SECTION 2.08.

Repayment of Loans; Evidence of Debt

47

SECTION 2.09.

Prepayment of Loans

48

SECTION 2.10.

Fees

51

SECTION 2.11.

Interest

52

SECTION 2.12.

Market Disruption and Alternate Rate of Interest

53

SECTION 2.13.

Computation of Interest

54

SECTION 2.14.

Increased Costs

55

SECTION 2.15.

Break Funding Payments

56

SECTION 2.16.

Taxes

56

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

59

SECTION 2.18.

Defaulting Lenders

61

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

63

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01.

Organization; Powers

64

SECTION 3.02.

Authorization; Enforceability

64

SECTION 3.03.

Governmental Approvals; No Conflicts

64

SECTION 3.04.

Financial Condition; No Material Adverse Change

65

SECTION 3.05.

Litigation; Actions, Suits and Proceedings

65

SECTION 3.06.

Compliance with Laws and Agreements

65

SECTION 3.07.

Anti-Corruption Laws and Sanctions

65

SECTION 3.08.

Taxes

65

 

i

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 3.09.

ERISA

66

SECTION 3.10.

Disclosure

66

SECTION 3.11.

Investment Company Act; Margin Regulations

66

SECTION 3.12.

Material Agreements and Liens

67

SECTION 3.13.

Subsidiaries and Investments

67

SECTION 3.14.

Properties

67

SECTION 3.15.

Affiliate Agreement

68

SECTION 3.16.

Security Documents

68

SECTION 3.17.

EEA Financial Institutions

68

 

 

 

ARTICLE IV

 

CONDITIONS

 

 

 

SECTION 4.01.

Effective Date

68

SECTION 4.02.

Each Credit Event

70

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01.

Financial Statements and Other Information

71

SECTION 5.02.

Notices of Material Events

73

SECTION 5.03.

Existence; Conduct of Business

74

SECTION 5.04.

Payment of Obligations

74

SECTION 5.05.

Maintenance of Properties; Insurance

74

SECTION 5.06.

Books and Records; Inspection Rights

74

SECTION 5.07.

Compliance with Laws

74

SECTION 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances

75

SECTION 5.09.

Use of Proceeds

77

SECTION 5.10.

Status of RIC and BDC

77

SECTION 5.11.

Investment and Valuation Policies

77

SECTION 5.12.

Portfolio Valuation and Diversification, Etc.

77

SECTION 5.13.

Calculation of Borrowing Base

80

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

 

SECTION 6.01.

Indebtedness

86

SECTION 6.02.

Liens

87

SECTION 6.03.

Fundamental Changes and Dispositions of Assets

88

SECTION 6.04.

Investments

90

SECTION 6.05.

Restricted Payments

90

SECTION 6.06.

Certain Restrictions on Subsidiaries

92

SECTION 6.07.

Certain Financial Covenants

92

SECTION 6.08.

Transactions with Affiliates

92

SECTION 6.09.

Lines of Business

93

SECTION 6.10.

No Further Negative Pledge

93

SECTION 6.11.

Modifications of Certain Documents

93

SECTION 6.12.

Payments of Other Indebtedness

94

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

SECTION 9.01.

Notices; Electronic Communications

103

SECTION 9.02.

Waivers; Amendments

104

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

106

SECTION 9.04.

Successors and Assigns

108

SECTION 9.05.

Survival

111

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

112

SECTION 9.07.

Severability

112

SECTION 9.08.

Right of Setoff

112

SECTION 9.09.

Governing Law; Jurisdiction; Etc.

112

SECTION 9.10.

WAIVER OF JURY TRIAL

113

SECTION 9.11.

Judgment Currency

113

SECTION 9.12.

Headings

114

SECTION 9.13.

Treatment of Certain Information; Confidentiality

114

SECTION 9.14.

USA PATRIOT Act

115

SECTION 9.15.

No Fiduciary Duty

116

SECTION 9.16.

Termination

116

SECTION 9.17.

Conduit Lenders and Conduit Support Providers

116

SECTION 9.18.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

117

 

SCHEDULE I

 

—

 

Commitments

SCHEDULE II

 

—

 

Material Agreements and Liens

SCHEDULE III

 

—

 

[Reserved]

SCHEDULE IV

 

—

 

Subsidiaries and Investments

SCHEDULE V

 

—

 

Transactions with Affiliates

SCHEDULE VII

 

—

 

Approved Dealers and Approved Pricing Services

SCHEDULE VIII

 

—

 

Excluded Subsidiaries

SCHEDULE IX

 

—

 

[Reserved]

SCHEDULE X

 

—

 

Notices

 

EXHIBIT A

 

—

 

Form of Assignment and Assumption

EXHIBIT B

 

—

 

Form of Guarantee and Security Agreement

EXHIBIT C

 

—

 

Form of Opinion of Counsel to the Borrower

EXHIBIT D

 

—

 

[Reserved]

EXHIBIT E

 

—

 

Form of Borrowing Base Certificate

EXHIBIT F

 

—

 

Form of Borrowing Request

EXHIBIT G

 

—

 

Form of Interest Election Request

EXHIBIT H

 

—

 

Forms of U.S. Tax Compliance Certificates

 

iii

--------------------------------------------------------------------------------


 

SENIOR SECURED CREDIT AGREEMENT dated as of August 16, 2018 (this “Agreement”),
between FS ENERGY AND POWER FUND, the LENDERS and CONDUIT SUPPORT PROVIDERS
party hereto, JPMORGAN CHASE BANK, N.A. as Administrative Agent and Collateral
Agent and SOCIÉTÉ GÉNÉRALE as Co-Collateral Agent.

 

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to the Borrower (i) in
the form of Revolving Loans in Dollars or an Agreed Foreign Currency (each as
defined below) during the Availability Period (as defined below) with an initial
maximum credit amount of $390,000,000 and (ii) in the form of Term Loans in
Dollars in an initial aggregate principal amount of $195,000,000, the proceeds
of which will be used in accordance with Section 5.09.  The Lenders are prepared
to extend such credit upon the terms and conditions hereof, and, accordingly,
the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

 

“Additional Debt Amount” means, as of any date, the greater of (i) $50,000,000
and (ii) an amount equal to 2.0% of Shareholders’ Equity.

 

“Adjusted Asset Coverage Ratio” means, on any date, the Asset Coverage Ratio on
such date recalculated by treating all undrawn commitments to the Borrower and
its Subsidiaries in effect on such date that, if funded, would result as
indebtedness constituting Senior Securities as though such commitments were
fully funded.

 

“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include

 

--------------------------------------------------------------------------------


 

any Person that constitutes an Investment held by any Obligor or any Designated
Subsidiary in the ordinary course of business.

 

“Affiliate Agreement” means the Investment Advisory and Administrative Services
Agreement dated as of April 9, 2018 by and between the Borrower and FS/EIG
Advisor, LLC.

 

“Agreed Foreign Currency” means (i) at any time, any of Canadian Dollars, Euros,
Pounds Sterling and AUD and (ii) with the agreement of each Multicurrency
Revolving Lender, any other Foreign Currency, so long as, in respect of any such
specified Foreign Currency or other Foreign Currency, at such time (a) such
Foreign Currency is dealt with in the London interbank deposit market or another
interbank market reasonably satisfactory to the Administrative Agent, (b) such
Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Revolving
Lender for making any Loan hereunder and/or to permit the Borrower to borrow and
repay the principal thereof and to pay the interest thereon, unless such
authorization has been obtained and is in full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate for such day
plus ½ of 1%, (c) the Adjusted Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted Eurocurrency Rate for any day shall be based on the LIBO Screen Rate
(or if the LIBO Screen Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day and
(d) 1.00%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted Eurocurrency Rate, respectively.  If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 2.12
hereof, then the Alternate Base Rate shall be the greater of clauses (a),
(b) and (d) above and shall be determined without reference to clause (c) above.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption , including the United
States Foreign Corrupt Practices Act of 1977, (15 U.S.C. § 78dd-1, et seq.) and
the U.K. Bribery Act 2010.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Revolving
Lender, the percentage of the total Dollar Revolving Commitments represented by
such Dollar Revolving Lender’s Dollar Revolving Commitment.  If the Dollar
Revolving Commitments have terminated or expired, the Applicable Dollar
Percentages shall be determined based upon the Dollar Revolving Commitments most
recently in effect, giving effect to any assignments pursuant to
Section 9.04(b).

 

“Applicable Margin” means, for any day, with respect to any ABR Loan, 1.75% and
in the case of any Eurocurrency Loan, 2.75%.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment.  If the Multicurrency Revolving Commitments have
terminated or expired, the Applicable Multicurrency Percentages shall be
determined based upon the Multicurrency Revolving Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Commitment.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the board of
trustees (or appropriate committee thereof with the necessary delegated
authority) of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the board
of trustees (or appropriate committee thereof with the necessary delegated
authority) of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

“Approved Third Party Appraiser” means each of Murray, Devine & Co., Houlihan
Lokey, Duff & Phelps, Lincoln Advisors, Valuation Research Corporation,
Alvarez & Marsal, and any other third party appraiser selected by the Borrower
in its reasonable discretion.

 

“Asset Coverage Ratio” means, on any date, with respect to the Borrower, on a
consolidated basis for the Borrower and its Subsidiaries, the ratio which the
value of total assets, less all liabilities and indebtedness not represented by
Senior Securities, bears to the aggregate amount of Senior Securities
representing indebtedness, in each case, of the Borrower and its Subsidiaries
(all as determined pursuant to the Investment Company Act in effect on the
Effective Date and any orders of the SEC issued to the Borrower) on such date. 
The calculation of the Asset Coverage Ratio with respect to the Borrower shall
be made in accordance with any exemptive order issued by the SEC under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary of the Borrower from the definition of
“Senior Securities” of the Borrower only so long as (a) such order is in effect,
and (b) no obligations have become due and owing pursuant to the terms of any
Permitted SBIC Guarantee to which the Borrower is a party.  For the avoidance of
doubt, the outstanding utilized notional amount of any total return swap, in
each case less the value of the margin posted by the Borrower or any of its
Subsidiaries thereunder at such time shall be treated as a Senior Security of
the Borrower for the purposes of calculating the Asset Coverage Ratio.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Subsidiary
pursuant to the terms of Section 6.03(d) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted

 

3

--------------------------------------------------------------------------------


 

by the Administrative Agent as provided in Section 9.04, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) reasonably approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“AUD” means the lawful currency of The Commonwealth of Australia.

 

“AUD Screen Rate” means with respect to any Interest Period,  the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period:
provided that if the AUD Screen Rate shall not be available at such time for
such Interest Period then the AUD Screen Rate shall be the Interpolated Rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Facility Commitment Termination Date
and the date of termination of the Revolving Commitments.

 

“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems,” “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BMO” has the meaning set forth on the cover of this Agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means FS Energy and Power Fund, a Delaware statutory trust.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date and/or (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F or any other
form reasonably approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in such currency in London; and in addition,
with respect to any date for the payment or purchase of, or the fixing of an
interest rate in relation to, any Non-LIBOR Quoted Currency, the term “Business
Day” shall also exclude any day on which banks are not open for general business
in the Principal Financial Center of the country of such Non-LIBOR Quoted
Currency and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
Euros, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euros.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event  that the PRIMCAN index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Screen Rate for thirty (30) days, plus 1% per annum.  Any change in the
Canadian Prime Rate due to a change in the PRIMCAN index or the  CDOR Screen
Rate shall be effective from and including the effective date of such change in
the PRIMCAN Index or CDOR Screen Rate, respectively.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. 
Notwithstanding any other provision contained herein, any change in GAAP that
becomes effective after the Effective Date that would require an operating lease
to be treated similar to a capital lease (including as a “finance lease”) shall
not be given effect hereunder.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)                                 U.S. Government Securities, in each case
maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper or other
short-term corporate obligations maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof (i) issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof or under the laws of the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A- 1 from S&P and at least P-1 from
Moody’s;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days from the date of acquisition thereof for
U.S. Government Securities and entered into with (i) a financial institution
satisfying the criteria described in clause (c) of this definition or (ii) an
Approved Dealer having (or being a member of a consolidated group having) at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

 

(e)                                  investments in money market funds and
mutual funds, which invest substantially all of their assets in Cash or assets
of the types described in clauses (a) through (d) above or have, at all times,
credit ratings of “AAAm” or “AAAm-G” by S&P and “Aaa” and “MR+1” by Moody’s; and

 

(f)                                   a guaranteed reinvestment agreement from a
bank (if treated as a deposit by such bank), insurance company or other
corporation or entity, in each case, at the date of such acquisition having a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; provided
that such agreement provides that it may be unwound at the option of the
purchaser at any time without penalty;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 10% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

 

“CDOR Screen Rate” means, on any day and for any period, an annual rate of
interest equal to the average rate applicable to Canadian Dollar bankers’
acceptances for the applicable period that appears on the Reuters Screen CDOR
Page (or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in

 

6

--------------------------------------------------------------------------------


 

its reasonable discretion), rounded to the nearest 1/100th of 1% (with .005%
being rounded up), at approximately 10:15 a.m. Toronto time on such day, or if
such day is not a Business Day, then on the immediately preceding Business Day;
provided that if the CDOR Screen Rate shall not be available at such time for
such Interest Period that is in excess of one month then the CDOR Screen Rate
shall be the Interpolated Rate; provided, further, that if such CDOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Change in Control” means with respect to any Person (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the Effective Date), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding common stock of such Person or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
such Person by other Persons who were neither (i) nominated by the requisite
members of the board of directors of such Person nor (ii) appointed by a
majority of the directors so nominated; other than, in the case of this clause
(b), in connection with an initial public offering.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans or Term Loans; when used in reference to any
Lender, refers to whether such Lender is a Dollar Revolving Lender, a
Multicurrency Revolving Lender or a Term Loan Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment, Multicurrency Revolving Commitment or a Term Loan
Commitment.

 

“Co-Collateral Agent” means Société Générale, in its capacity as co-collateral
agent.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agency Agreement” means that certain collateral agency and
intercreditor agreement dated as of the Effective Date between the Borrower, the
Collateral Agent, the Administrative Agent and U.S. Bank National Association,
as the representative of the holders of Secured Notes.

 

7

--------------------------------------------------------------------------------


 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
under such Guarantee and Security Agreement.

 

“Collateral Pool” means, at any time, each Portfolio Investment that is Credit
Facility First Priority Collateral that has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent and is subject to the
Lien of the Guarantee and Security Agreement, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein and in
which the Collateral Agent has a first-priority perfected Lien as security for
the Credit Facility Obligations (as defined in the Guarantee and Security
Agreement), (subject to any Lien permitted by Section 6.02 hereof), provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest as security for the Credit Facility
Obligations (as defined in the Guarantee and Security Agreement) pursuant to a
valid Uniform Commercial Code filing, such Portfolio Investment may be included
in the Borrowing Base so long as all remaining actions to complete “Delivery”
are satisfied in full within 7 days of such inclusion.

 

“Commitment” means, collectively, the Revolving Commitments and the Term Loan
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

“Conduit Lender” means (i) initially, Mountcliff Funding LLC, and (ii) any other
commercial paper conduit as may from time to time become a Lender hereunder in
accordance with the terms of this Agreement to the extent, in the case of this
clause (ii) that the Borrower and the Administrative Agent have consented in
writing to such Lender being treated as a “Conduit Lender” for purposes of this
Agreement.

 

“Conduit Lender Obligations” means, with respect to any Conduit Lender, all such
Conduit Lender’s obligations (for purposes of this definition, such obligations
being determined without giving effect to Section 9.17(a)) to make any payment
to the Borrower, any Lender, the Administrative Agent, the Collateral Agent or
any Issuing Bank under this Agreement or any other Loan Document to which such
Conduit Lender is a party.

 

“Conduit Shortfall Borrowing” means an ABR Borrowing requested by the Borrower
following the failure of a Conduit Lender to pay a Conduit Lender Obligation
when due in accordance with the terms of this Agreement (but prior to payment of
such Conduit Lender Obligation by such Conduit Lender’s Conduit Support
Provider), in an amount not to exceed such Conduit Lender Obligation.

 

“Conduit Support Provider” means, with respect to any Conduit Lender, (i) in the
case of Mountcliff Funding LLC, Société Générale (or, to the extent agreed in
writing by the Administrative Agent and the Borrower, any other Person that has
executed a supplement to this Agreement in form satisfactory to the
Administrative Agent agreeing to be Mountcliff Funding LLC’s Conduit Support
Provider for purposes of this Agreement and including a supplement to Schedule X
containing such Person’s notice details) and (ii) in the case of any other
Conduit Lender, the Person that has, with the consent of the Borrower and the
Administrative Agent, executed a supplement to this Agreement in form
satisfactory to the Administrative Agent agreeing to be such Conduit Lender’s
Conduit Support Provider for purposes of this Agreement and including a
supplement to Schedule X containing such Person’s notice details.

 

8

--------------------------------------------------------------------------------


 

“Confidential Rate” means, each COF Rate, collectively or individually as the
context may require.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means any Subsidiary of the Borrower which is a
“controlled foreign corporation” (within the meaning of Section 957 of the
Code).

 

“Covered Debt Amount” means, on any date, (a) all of the Revolving Credit
Exposures and all outstanding Term Loans of all Lenders on such date plus
(b) the aggregate amount of outstanding Permitted Indebtedness (including Other
Pari Passu Secured Indebtedness but excluding Notes Priority Secured
Indebtedness) on such date plus (c) the aggregate amount of any Indebtedness
incurred pursuant to Section 6.01(g) minus (d) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.04(k) and the last paragraph
of Section 2.08(a) or otherwise backstopped in a manner reasonably satisfactory
to the relevant Issuing Bank; provided that all Unsecured Longer-Term
Indebtedness shall be excluded from the calculation of the Covered Debt Amount,
in each case, until the date that is 9 months prior to the scheduled maturity or
amortization payment date of such Unsecured Longer-Term Indebtedness; plus
(e) Hedging Obligations (as defined in the Guarantee and Security Agreement)
(other than Hedging Obligations arising from Hedging Agreements entered into
pursuant to Section 6.04(c)).

 

“CP Senior Obligations” means, with respect to any Conduit Lender, the
commercial paper notes and any other senior indebtedness owing by such Conduit
Lender from time to time.

 

“Credit Default Swap” means any credit default swap entered into as a means to
(i) invest in bonds, notes, loans, debentures or securities on a leveraged basis
or (ii) hedge the default risk of bonds, notes, loans, debentures or securities.

 

“Credit Facility First Priority Collateral” has the meaning set forth in the
Guarantee and Security Agreement.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian” means each of State Street Bank and Trust Company, Deutsche Bank
Trust Company Americas and/or any other financial institution mutually agreeable
to the Collateral Agent and the Borrower, as custodian holding documentation for
Portfolio Investments and accounts of the Borrower and/or any other Obligor
holding Portfolio Investments, on behalf of the Borrower or such Obligor or any
successor in such capacity, pursuant to a Custodian Agreement.  The term
“Custodian” includes any agent or sub-custodian acting on behalf of the
Custodian.

 

“Custodian Agreement” means so long as such agreement is in full force and
effect, (a) with respect to the Borrower, the Custodian Agreement dated as of
November 14, 2011 by and among the Borrower and State Street Bank and Trust
Company, (b) with respect to Foxfields Funding LLC, Berwyn Funding LLC, Bryn
Mawr Funding LLC, EP American Energy Investments, Inc. and each Designated REI
Subsidiary Guarantor, the Custodian Agreement dated as of December 10, 2013 by
and among such Obligors and State Street Bank and Trust Company, (c) with
respect to FSEP Term Funding, LLC, a custodian agreement by and among FSEP Term
Funding, LLC and Deutsche Bank Trust Company Americas in form and substance
reasonably acceptable to the Collateral Agent or (d) any other custodian
agreement by and among an Obligor and a Custodian in form and substance
substantially similar to a Custodian Agreement described in clauses (a), (b) or
(c) or otherwise reasonably acceptable to the Collateral Agent.

 

9

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the Borrower in writing that such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent and the
Borrower in writing (with reasonable detail of those conditions that have not
been satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
Lender in writing that it does not intend to comply with its funding obligations
hereunder or generally under other agreements to which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s commercially reasonable
determination that one or more conditions precedent to funding (which conditions
precedent, together with any applicable default shall be specifically identified
in such writing or such public statement) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute, (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (f) become the subject of
a Bail-in Action or has a parent company that has become the subject of a
Bail-in Action (unless in the case of any Lender referred to in this clause
(f) the Borrower, the Administrative Agent and the Issuing Bank shall be
satisfied in the exercise of their respective reasonable discretion that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder); provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case of clauses (i) and (ii), where such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Designated REI Subsidiary Guarantor” means each of EP Altus Investments, LLC,
EP Burnett Investments, Inc., EP Synergy Investments, Inc., FS Energy
Investments, LLC, FSEP Investments, Inc.,

 

10

--------------------------------------------------------------------------------


 

FSEP-BBH, Inc. and any other direct or indirect subsidiary of the Borrower
designated from time to time as a “Designated REI Subsidiary Guarantor”.

 

“Designated Subsidiary” means:

 

(a)                                 (1) Gladwyne Funding LLC and (2) any other
direct or indirect Subsidiary of the Borrower designated by the Borrower as a
“Designated Subsidiary,” which, in the case of any entity in clause (1) or (2),
meets the following criteria:

 

(i)                                to which any Obligor sells, conveys or
otherwise transfers (whether directly or indirectly) Cash or Portfolio
Investments, and which engages in no material activities other than in
connection with the purchase or financing of such assets;

 

(ii)                                no portion of the Indebtedness or any other
obligations (contingent or otherwise) of such Subsidiary (A) is Guaranteed by
any Obligor (other than Guarantees in respect of Standard Securitization
Undertakings), (B) is recourse to or obligates any Obligor in any way other than
pursuant to Standard Securitization Undertakings or (C) subjects any property of
any Obligor (other than property that has been contributed or sold, purported to
be sold or otherwise transferred to such Subsidiary or any equity of such
Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings or any Guarantee thereof;

 

(iii)                                 with which no Obligor has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to such Obligor than those that might be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables or
financial assets; and

 

(iv)           to which no Obligor has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results, other than pursuant to Standard Securitization
Undertakings; or

 

(b)                                 a direct or indirect Subsidiary of the
Borrower designated by the Borrower as a “Designated Subsidiary” and which
satisfies each of the foregoing criteria set forth in clauses (a)(ii), (iii) and
(iv);

 

(c)                                  any passive holding company that is
designated by the Borrower as a Designated Subsidiary, so long as:

 

(i)                                such passive holding company is the direct
parent of a Designated Subsidiary referred to in clause (a);

 

(ii)                                such passive holding company engages in no
activities and has no assets (other than in connection with the transfer of
assets to and from a Designated Subsidiary referred to in clause (a), and its
ownership of all of the Equity Interests of a Designated Subsidiary referred to
in clause (a)) or liabilities;

 

(iii)                                 all of the Equity Interests of such
passive holding company are owned directly by the Borrower or such other Obligor
and are pledged as Collateral for the Secured Obligations (as defined in the
Guarantee and Security Agreement) and the Collateral

 

11

--------------------------------------------------------------------------------


 

Agent has a first-priority Lien (subject to no Liens other than Liens permitted
by Section 6.02) on such Equity Interests to the extent constituting Credit
Facility First Priority Collateral  or Shared Collateral to secure the Credit
Facility Obligations and (ii) a second-priority Lien (subject to no Liens other
than Liens permitted by Section 6.02) on such Equity Interests to the extent
constituting Secured Notes Priority Collateral to secure the Credit Facility
Obligations;

 

(iv)          neither the Borrower nor such other Obligor has any contract,
agreement, arrangement or understanding with such passive holding company; and

 

(v)                                 neither the Borrower nor such other Obligor
has any obligation to maintain or preserve such passive holding company’s
financial condition or cause such entity to achieve certain levels of operating
results;

 

(d)                                 any SBIC Subsidiary;

 

(e)                                  any Immaterial Subsidiary;

 

(f)                                   Subsidiaries that are (i) Controlled
Foreign Corporations, (ii) Subsidiaries of Controlled Foreign Corporations, or
(iii) FSHCOs; or

 

(g)                                  any Subsidiary to the extent a guarantee of
the Credit Facility Obligations (as defined in the Guarantee and Security
Agreement) and a pledge of the assets thereof in support of such guarantee is
contractually prohibited by applicable law, rule or regulations or by any
contractual obligations existing on the Effective Date or on the date such
Subsidiary is acquired or which would require governmental (including
regulatory) consent, approval, license or authorization or the consent of any
third-party holder of the Equity Interests thereof.

 

Any such designation under clause (a)(2), (b) or (c) by the Borrower shall be
effected pursuant to a certificate of a Financial Officer delivered to the
Administrative Agent, which certificate shall include a statement to the effect
that, to the best of such officer’s knowledge, such designation complied with
the foregoing conditions set forth in clause (a)(2), (b) or (c), as applicable
and, in the case of any designation pursuant to clause (a), that after giving
effect to such designation, the Borrower is in compliance with Section 6.03(d). 
Each Subsidiary of a Designated Subsidiary shall be deemed to be a Designated
Subsidiary and shall comply with the foregoing requirements of this definition. 
The parties hereby agree that the Subsidiaries identified as Designated
Subsidiaries on Schedule IV hereto shall each constitute a Designated Subsidiary
so long as they comply with the foregoing requirements of this definition.

 

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate all such stock, other than (x) as a result of a change of
control or asset sale or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
shares of stock.

 

“Disqualified Lenders” means, (i) those Persons that have been identified by the
Borrower in writing to the Lead Arrangers prior to the Effective Date, (ii) any
Person that is identified by the Borrower in writing to the Administrative Agent
and approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and (iii) Affiliates of any Person identified in clauses
(i) or (ii) above that are either identified in writing to the Administrative
Agent by the Borrower from time to time or readily identifiable solely based on
similarity of such Affiliate’s name.  The identification of a Disqualified
Lender after the Effective Date shall not apply to retroactively disqualify any
Person that has

 

12

--------------------------------------------------------------------------------


 

previously acquired an assignment or participation interest in any Loan or
Commitment (or any Person that, prior to such identification, has entered into a
bona fide and binding trade for either of the foregoing and has not yet acquired
such assignment or participation); provided, that (i) no designation or a Person
as a Disqualified Lender may be made at any time a Default or Event of Default
has occurred and is continuing and (ii) any designation of a Person as a
Disqualified Lender shall not be effective until the Business Day after written
notice thereof by the Borrower to the Administrative Agent in accordance with
the next succeeding sentence.  Any supplement or other modification to the list
of Persons identified as Disqualified Lenders shall be e-mailed to the
Administrative Agent at JPMDQcontact@JPMorgan.com.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Agreed Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of dollars
with the Agreed Foreign  Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services  as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in Dollars as determined by the
Administrative Agent or applicable Issuing Bank using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent or the applicable Issuing Bank
using any method of determination it deems appropriate in its sole discretion.

 

“Dollar Revolving Commitment” means, with respect to each Dollar Revolving
Lender, the commitment of such Dollar Revolving Lender to make Loans denominated
in Dollars hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Dollar Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Dollar Revolving
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’ Dollar
Revolving Commitments is $106,666,666.66.

 

“Dollar Revolving Lender” means the Persons listed on Schedule I as having
Dollar Revolving Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Dollar Revolving Commitment or to acquire Revolving Dollar Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise in accordance with the terms hereof.

 

“Dollar Revolving Loan” means a Loan denominated in Dollars made by a Dollar
Revolving Lender pursuant to Section 2.01(a).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an

 

13

--------------------------------------------------------------------------------


 

institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  As used in this Agreement, “Equity Interests” shall not
include convertible debt unless and until such debt has been converted to
capital stock.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (set forth in Sections 412 and 430 of
the Code or Sections 302 and 303 of ERISA) applicable to such Plan whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan under Section 4041(c) of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
a withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a “complete withdrawal” or “partial withdrawal”
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by the Borrower or any of its ERISA Affiliates of any
notice from any Multiemployer Plan concerning the imposition of Withdrawal
Liability on the Borrower or any of its ERISA Affiliates or a determination that
a Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of
ERISA) or in “reorganization” (within the meaning of Section 4241 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

14

--------------------------------------------------------------------------------


 

“Euro” refers to the lawful money of the Participating Member States.

 

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, denominated
in Dollars or an Agreed Foreign Currency and are bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBO Screen
Rate at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (B) any Eurocurrency Borrowing in any
Non-LIBOR Quoted Currency and for any applicable Interest Period, the applicable
Local Screen Rate as of the Specified Time and on the Quotation Day for such
Non-LIBOR Quoted Currency and Interest Period.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Entities” means any Subsidiary covered by clause (a), (b), (c) or
(d) of the definition of “Designated Subsidiary.”

 

“Excluded Subsidiaries” means the entities identified as Excluded Subsidiaries
in Schedule VIII hereto and each Designated Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income by any jurisdiction as a result
of such recipient being organized under the laws of or having its principal
office located or, in the case of any Lender, its applicable lending office
located in such jurisdiction, or that are Other Connection Taxes, (b) any branch
profits Taxes under Section 884(a) of the Code, or any similar Tax, in each
case, imposed by any jurisdiction described in clause (a), (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any United States federal withholding Tax that is imposed on
amounts payable to such Lender pursuant to a law in effect at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.16(a), (d) any United States federal withholding Taxes
imposed under FATCA and (e) any Tax imposed as a result of the Administrative
Agent’s or such Lender’s or Issuing Bank’s failure to comply with Sections
2.16(e).

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Obligor not in the ordinary course of business, including any
foreign, United States, state or local tax refunds, pension plan reversions,
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement and proceeds of insurance (excluding,
however, for the avoidance of doubt, proceeds of any issuance of Equity
Interests by the Borrower or proceeds of any Asset Sale of, Return of Capital
received by or issuances of Indebtedness by, any Obligor); provided, however,
that Extraordinary Receipts shall not include any (v) taxes paid or reasonably
estimated to be payable by such Obligor as a result of such cash receipts (after
taking into account any available tax credits or deductions), (w) amounts such
Obligor receives from the Administrative Agent or any Lender pursuant to
Section 2.16(h),  (x) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or

 

15

--------------------------------------------------------------------------------


 

loss by such Person and promptly applied to pay (or to reimburse such Person for
its prior payment of) such claim or loss and the costs and expenses of such
Person with respect thereto, (y) any costs, fees, commissions, premiums and
expenses incurred by such Obligor directly incidental to such cash receipts,
including reasonable legal fees and expenses or (z) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement (and any related fiscal or
regulatory legislation, rules or official guidance) implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“FSHCO” means any Subsidiary of the Borrower that has no material assets other
than equity in one or more Subsidiaries of the Borrower that are Controlled
Foreign Corporations.

 

“Final Maturity Date” means the earliest to occur of (a) February 16, 2023 and
(b) the date on which the Commitments have been terminated in full and the
aggregate amount of Loans outstanding has been repaid in full and all other
obligations of the Borrower hereunder have been paid in full (other than any
Unasserted Contingent Obligations).

 

“Financial Officer” means the chief executive officer, chief operating officer,
president, co-president, executive vice president, chief financial officer,
principal accounting officer, chief accounting officer, treasurer, assistant
treasurer, controller, assistant controller, chief legal officer or chief
compliance officer of the Borrower.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent,” as reasonably determined by the
Administrative Agent.

 

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” as defined under Section 7701(a)(30) of the Code.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Gladwyne Facility” means the Credit Agreement, dated as of April 19, 2017,
among Gladwyne Funding LLC, Goldman Sachs Bank USA, as lender, sole lead
arranger and administrative agent, Citibank, N.A., as collateral agent, and
Virtus Group, LP, as collateral administrator.

 

16

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
local or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness.  The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of the Effective Date between the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative or
trustee therefor) from time to time of any Other Pari Passu Secured
Indebtedness, and the Collateral Agent.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
(or such other form as is approved by the Collateral Agent) between the
Collateral Agent and an entity that, pursuant to Section 5.08 is required to
become a “Subsidiary Guarantor” under the Guarantee and Security Agreement (with
such changes as the Collateral Agent shall request, consistent with the
requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, Credit Default
Swap, total return swap, foreign currency exchange protection agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

 

“Immaterial Subsidiary” means any Subsidiary of any Obligor that owns
(A) legally or beneficially, assets (including, without limitation, Portfolio
Investments) which in the aggregate have a value of $5,000,000 or less provided
that, in the aggregate, Immaterial Subsidiaries of the Borrower may not own,
legally or beneficially, assets with a value greater than $25,000,000 or
(B) that primarily owns portfolio investments (other than Portfolio Investments)
that are Restricted Equity Interests, unless, in the case of any such
Subsidiary, such Subsidiary is an Designated REI Subsidiary Guarantor or the
Borrower otherwise designates in writing to the Collateral Agent that such
Subsidiary is not to be an Immaterial Subsidiary and that such Borrower will
comply with the requirements of Section 5.08 with respect to such Subsidiary.

 

17

--------------------------------------------------------------------------------


 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of such Person (other than deposits received in
connection with a Portfolio Investment of such Person in the ordinary course of
such Person’s business (including, but not limited to, any deposits or advances
in connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien (other than a Lien permitted by Section 6.02(c)) on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (with the value of such debt being the lower of the
outstanding amount of such debt and the fair market value of the property
subject to such Lien), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
Disqualified Equity Interests.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor (or such Person is not otherwise liable for such
Indebtedness).  Notwithstanding the foregoing, “Indebtedness” shall not include
(v) indebtedness of such Person on account of the sale by such Person of the
first out tranche of any First Lien Bank Loan that arises solely as an
accounting matter under ASC 860, (w) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (x) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment, (y) any accrued incentive,
management or other fees to an investment manager or its affiliates (regardless
of any deferral in payment thereof), or (z) non-recourse liabilities for
participations sold by any Person in any Bank Loan.

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independent Valuation Provider” means an independent third-party valuation
firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation, Alvarez & Marsal and any other person
reasonably acceptable to the Borrower and the Administrative Agent.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G or such other form as is reasonably acceptable to the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

18

--------------------------------------------------------------------------------


 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing in a
LIBOR Quoted Currency, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect, (b) with respect
to any Eurocurrency Borrowing in Canadian Dollars, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
next calendar month and (c) with respect to any Eurocurrency Borrowing in AUD,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, or, with respect to such portion of any Loan or Borrowing
made to the Borrower that is scheduled to be repaid on the Maturity Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Maturity Date, as specified in the applicable
Borrowing Request or Interest Election Request, as the Borrower may elect;
provided, that any Interest Period (other than an Interest Period that ends on
the Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition), (i) that would end on a day other than a Business
Day shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and
(ii) pertaining to a Eurocurrency Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Loan is made and, thereafter, shall be the effective date of the most
recent conversion or continuation of such Loan, and the date of a Borrowing
comprising Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period for any
Borrowing, the rate per annum (rounded to the same number of decimal places as
the applicable Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between:  (a) the
applicable Screen Rate for the longest period for which the applicable Screen
Rate is available for the applicable Currency) that is shorter than the Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which that applicable Screen Rate is available for the applicable Currency) that
exceeds the Impacted Interest Period, in each case, at such time (it being
understood that, in the case of the CDOR Screen Rate, no Interpolated Rate shall
be available for a period of less than one month).

 

“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures, royalty interests, net profit interests or other securities of any
other Person or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person, but excluding any advances to
employees, officers, directors and consultants of the Borrower or any of its
Subsidiaries for travel, entertainment, business and moving expenses and other
similar expenses in the ordinary course of business); or (c) Hedging Agreements.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Issuing Bank” means (i) each of JPMCB and Société Générale, each in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.04(j) and (ii) any other Lender reasonably
acceptable to the Borrower and the Administrative Agent that agrees to issue

 

19

--------------------------------------------------------------------------------


 

Letters of Credit pursuant hereto, in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j).  Each reference herein to the “Issuing Bank” in connection with
a Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Bank with respect thereto or a reference to each Issuing Bank,
as the context may require.

 

“Issuing Bank Sublimit” shall mean, for each Issuing Bank, an amount equal to
$25,000,000 (or such lesser or greater amount as may be agreed among the
Borrower and the applicable Issuing Bank from time to time (but only in respect
of such Issuing Bank)).

 

“Joint Lead Arrangers” means JPMCB, SG Americas Securities, LLC and BMO.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate Dollar Equivalent
undrawn amount of all outstanding Letters of Credit at such time (including any
Letter of Credit for which a draft has been presented but not yet honored by the
Issuing Bank) plus (b) the aggregate Dollar Equivalent amount of all LC
Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Multicurrency Percentage of the total
LC Exposure at such time.

 

“Lenders” means, collectively, the Dollar Revolving Lenders, the Multicurrency
Revolving Lenders and the Term Loan Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Letter of Credit Sublimit” means $50,000,000.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall not be available at such time then the LIBO Screen Rate
shall be the Interpolated Rate; provided that if the LIBO Screen Rate as so
determined shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

20

--------------------------------------------------------------------------------


 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

 

“LIBOR Quoted Currency” means Dollars, Euros and Pounds Sterling.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and, for the avoidance of doubt,
in the case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof pursuant to the underlying
documentation of such Investment shall not be deemed to be a “Lien” and, in the
case of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal, restrictions on assignments or
transfers and other similar rights in favor of other equity holders of the same
issuer).

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.

 

“Local Screen Rate” means the CDOR Screen Rate and the AUD Screen Rate.

 

“Mandatory Prepayment Commencement Date” means the Revolving Facility Commitment
Termination Date.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements and total return swaps), of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $25,000,000, (b) obligations in respect of one or more Hedging
Agreements (other than total return swaps) under which the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower and the
Subsidiaries would be required to pay if such Hedging Agreement(s) were
terminated at such time would exceed $25,000,000, and (c) obligations in respect
of any total return swap under which the outstanding notional value less all of
the collateral supporting such total return swap at such time would exceed
$25,000,000.

 

making a “Modification Offer” as required by the definition of Other Pari Passu
Secured Indebtedness, Notes Priority Secured Indebtedness or Unsecured
Longer-Term Indebtedness, means, that at least 10 Business Days (or such shorter
period as is practicable if 10 Business Days is not practicable)

 

21

--------------------------------------------------------------------------------


 

prior to the incurrence of such Other Pari Passu Secured Indebtedness or
Unsecured Longer-Term Indebtedness, the Borrower shall have provided notice to
the Administrative Agent of the terms thereof that do not satisfy the
requirements for such type of Indebtedness set forth in the respective
definitions herein, which notice shall contain reasonable detail of the terms
thereof and an unconditional offer by the Borrower to amend this Agreement to
the extent necessary such that the financial covenants and Events of Default, as
applicable, in this Agreement shall be as restrictive as such provisions in such
Other Pari Passu Secured Indebtedness, Notes Priority Secured Indebtedness or
Unsecured Longer-Term Indebtedness, as applicable.  If any such Modification
Offer is accepted by the Required Lenders within 10 Business Days of receipt of
such offer, this Agreement shall be deemed automatically amended (and, upon the
request of the Administrative Agent or the Required Lenders, the Borrower shall
promptly enter into a written amendment evidencing such amendment), mutatis
mutandis, solely to reflect all or some of such more restrictive financial
covenants or events of default as elected by the Required Lenders.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Loans, and to acquire participations in Letters of Credit denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.07 or as otherwise provided in this Agreement and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Multicurrency Revolving Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Multicurrency Revolving Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Multicurrency Revolving Commitments is $283,333,333.34.

 

“Multicurrency Revolving Lender” means the Persons listed on Schedule I as
having Multicurrency Revolving Commitments and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption that provides for
it to assume a Multicurrency Revolving Commitment or to acquire Revolving
Multicurrency Credit Exposure, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption in accordance with the
terms hereof.

 

“Multicurrency Revolving Loan” means a Loan denominated in Dollars or in an
Agreed Foreign Currency under the Multicurrency Revolving Commitments pursuant
to Section 2.01(b).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates
makes any contributions.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (i) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) (w) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time, or within 30 days after, the date of such Asset Sale, (x) any costs,
fees, commissions, premiums and expenses incurred by any Obligor directly
incidental to such Asset Sale, including reasonable legal fees and expenses,
(y) all taxes paid or reasonably estimated to be payable by any Obligor as a
result of such Asset Sale (after taking into account any available tax credits
or deductions), and (z) reserves for indemnification, purchase price adjustments

 

22

--------------------------------------------------------------------------------


 

or analogous arrangements reasonably estimated by any Obligor in connection with
such Asset Sale; provided that, if the amount of any estimated reserves pursuant
to this clause (z) exceeds the amount actually required to be paid in cash in
respect of indemnification, purchase price adjustments or analogous arrangements
for such Asset Sale, the aggregate amount of such excess shall constitute Net
Asset Sale Proceeds (as of the date the Borrower determines such excess exists).

 

“Non-LIBOR Quoted Currency” means Canadian Dollars and AUD.

 

“Notes Priority Secured Indebtedness” means (i) the Secured Notes and (ii) any
Indebtedness of an Obligor (which may be Guaranteed by one or more other
Obligors) that, in each case, (a) is secured pursuant to the Security Documents
as described in clause (d) of this definition, (b) has no amortization prior to
(other than for amortization in an amount not greater than 1% of the aggregate
initial principal amount of such Indebtedness per year), and a final maturity
date not earlier than six months after the Final Maturity Date, except to the
extent such mandatory redemption is contingent upon the happening of an event
that is not certain to occur (including, without limitation, a change of control
or bankruptcy) (it being understood that neither the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof), nor any mandatory prepayment
provisions as a result of any borrowing base or collateral base deficiency, in
any case shall constitute “amortization” for the purposes of this definition,
(c) is incurred pursuant to documentation that, taken as a whole, is not
materially more restrictive than market terms for substantially similar debt of
other similarly situated borrowers as determined by the chief financial officer
of the Borrower in his or her reasonable judgment or, if such transaction is not
one in which there are market terms for substantially similar debt of other
similarly situated borrowers, on terms that are negotiated in good faith on an
arm’s length basis (except, in each case, other than financial covenants,
covenants governing the borrowing base and events of default (other than events
of default customary in indentures or similar instruments that have no analogous
provisions in credit agreements generally and provisions relating to
requirements with respect to the value of the Secured Notes Priority
Collateral), which shall be not materially more restrictive upon the Borrower
and its Subsidiaries, while any Commitments or Loans are outstanding, than those
set forth in this Agreement; provided that, the Borrower may incur any Notes
Priority Secured Indebtedness that otherwise would not meet the requirements set
forth in this parenthetical of this clause (c) if it has duly made a
Modification Offer (it being understood that put rights or repurchase or
redemption obligations arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or an Event of Default shall not be deemed to be more restrictive for
purposes of this definition), and (d) is not secured by any assets of any
Obligor other than pursuant to the Security Documents and the holders of which,
or the agent, trustee or representative of such holders have agreed to be bound
by the provisions of the Security Documents applicable to Notes Priority Secured
Indebtedness.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate for such day and (b) the Overnight Bank Funding Rate for such day (or for
any day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. (New York City time) on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

23

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Pari Passu Secured Indebtedness” means, as at any date, Indebtedness
(other than Indebtedness under this Agreement) of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) is secured pursuant to the
Security Documents as described in clause (d) of this definition, (b) has no
amortization prior to (other than for amortization in an amount not greater than
1% of the aggregate initial principal amount of such Indebtedness per year), and
a final maturity date not earlier than six months after the Final Maturity Date
(it being understood that neither the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof), nor any mandatory prepayment provisions as a result
of any borrowing base or collateral base deficiency, in any case shall
constitute “amortization” for the purposes of this definition, provided that if
any mandatory prepayment is required under such Other Pari Passu Secured
Indebtedness, the Borrower shall offer to repay Loans (and provide cover for
Letters of Credit) in an amount at least equal to the Lenders ratable share of
such payment, (c) is incurred pursuant to documentation that, taken as a whole,
is not materially more restrictive than market terms for substantially similar
debt of other similarly situated borrowers as determined by the chief financial
officer of the Borrower in his or her reasonable judgment or, if such
transaction is not one in which there are market terms for substantially similar
debt of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (except, in each case, other than financial
covenants, covenants governing the borrowing base and events of default (other
than events of default customary in indentures or similar instruments that have
no analogous provisions in this Agreement or credit agreements generally), which
shall be no more restrictive upon the Borrower and its Subsidiaries, while any
Commitments or Loans are outstanding, than those set forth in this Agreement;
provided that, the Borrower may incur any Other Pari Passu Secured Indebtedness
that otherwise would not meet the requirements set forth in this parenthetical
of this clause (c) if it has duly made a Modification Offer (it being understood
that put rights or repurchase or redemption obligations arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or an Event of Default shall
not be deemed to be more restrictive for purposes of this definition)), and
(d) is not secured by any assets of any Obligor other than pursuant to the
Security Documents and the holders of which, or the agent, trustee or
representative of such holders have agreed to be bound by the provisions of the
Security Documents applicable to Other Pari Passu Secured Indebtedness.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property Taxes, charges or
similar levies arising from any payment made under

 

24

--------------------------------------------------------------------------------


 

any Loan Document or from the execution, delivery or enforcement of, receipt of
payments under, receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“Participation Interest” means a participation interest in a loan (and not an
“instrument” or “security” for purposes of the Uniform Commercial Code) that at
the time of acquisition satisfies each of the following criteria: (a) such loan
would constitute a Portfolio Investment were it acquired directly by the
Borrower or any other Obligor, (b) the seller of the participation is an
Excluded Subsidiary of the Borrower, (c) the entire purchase price for such
participation is paid in full at the time of its acquisition, and (d) the
participation provides the participant all of the economic benefit and risk of
the whole or part of such Portfolio Investment that is the subject of such
participation.

 

“Patriot Act” has the meaning assigned to such term in Section 9.14.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation as referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Equity Interests” means stock of the Borrower that after its issuance
is not subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate any such stock unless such Permitted Equity Interests
satisfy the applicable requirements set forth in the definition of “Unsecured
Longer-Term Indebtedness” and are treated as Unsecured Longer-Term Indebtedness.

 

“Permitted Indebtedness” means, collectively, Other Pari Passu Secured
Indebtedness, Notes Priority Secured Indebtedness and Unsecured Longer-Term
Indebtedness.

 

“Permitted Liens” means:  (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts

 

25

--------------------------------------------------------------------------------


 

(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause
(l) of Article VII; (g) customary rights of setoff, banker’s lien, security
interest or other like right upon (i) deposits of cash in favor of banks or
other depository institutions in which such cash is maintained in the ordinary
course of business, (ii) cash and financial assets held in securities accounts
in favor of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business securing
payment of fees, indemnities, charges for returning items and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (i) easements, rights of way,
zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not interfere with or affect in any
material respect the ordinary course conduct of the business of the Borrower and
its Subsidiaries; (j) Liens in favor of any escrow agent solely on and in
respect of any cash earnest money deposits made by any Obligor in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder); and (k) precautionary Liens, and filings of financing statements
under the Uniform Commercial Code, covering assets sold or contributed to any
Person not prohibited hereunder.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form (or the applicable form at
the time such guarantee was entered into).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any of its ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Portfolio Investment” means any investment (which, for the avoidance of doubt,
may be in the form of a direct investment by an Obligor or in the form of a
Participation Interest) held by the Obligors in their asset portfolio or
consisting of an equity interest in an Excluded Subsidiary (and solely for
purposes of determining the Borrowing Base, and of Sections 6.02(d), 6.03(d) and
6.04(d) and clause (p) of Article VII, Cash and Cash Equivalents, excluding Cash
pledged as cash collateral for Letters of Credit).  Without limiting the
generality of the foregoing, it is understood and agreed that any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded Subsidiary, or held by any
Controlled Foreign Corporation, Subsidiary of a Controlled Foreign Corporation
or FSHCO, shall not be treated as Portfolio Investments.  Notwithstanding the
foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provides that, for purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided

 

26

--------------------------------------------------------------------------------


 

that no such investment shall be included as a Portfolio Investment to the
extent it has not been paid for in full.

 

“Pounds Sterling” means the lawful currency of England.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2018.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the Currency is Canadian Dollars, AUD or Pounds
Sterling, the first day of such Interest Period, (ii) if the Currency is Euro,
two TARGET Days before the first day of such Interest Period, and (iii) for any
other Currency, two Business Days prior to the commencement of such Interest
Period the Business Day (unless, in each case, market practice differs in the
relevant market where the Eurocurrency Rate for such Currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days).

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Refinancing” means the refinancing of all outstanding Indebtedness of the
Borrower and its Subsidiaries (other than the Gladwyne Facility) outstanding
immediately prior to the Effective Date other than Indebtedness permitted to
remain outstanding pursuant to Sections 6.01(d), (e), (f), (j) and (k).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having outstanding Term Loans,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total outstanding Term Loans, Revolving Credit Exposures and
unused Commitments at such time.  The Required Lenders of a Class (which shall
include the terms “Required Dollar Revolving Lenders” and “Required

 

27

--------------------------------------------------------------------------------


 

Multicurrency Revolving Lenders”) means Lenders having outstanding Term Loans,
Revolving Credit Exposures and unused Commitments of such Class representing
more than 50% of the sum of the total outstanding Term Loans, Revolving Credit
Exposures and unused Commitments of such Class at such time; provided that the
Revolving Credit Exposures and unused Commitments of any Defaulting Lenders
shall be disregarded in the determination of Required Lenders of a Class to the
extent provided for in Section 2.18.

 

“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower.

 

“Restricted Equity Interests” means any Equity Interests if  the grant of a
security interest therein would constitute or result in a breach or termination
pursuant to the terms of, or a default under, the terms thereunder or under any
contract, property rights, obligation, instrument or agreement related thereto.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses or fractional shares, which may be payable in cash) shall
be a Restricted Payment hereunder.

 

“Return of Capital” means any return of capital received by the Obligors in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise) and any net cash proceeds of the
sale of any property or assets pledged as collateral in respect of such
Portfolio Investment to the extent the Obligor is permitted to retain all such
proceeds (under law or contract) minus all taxes paid or reasonably estimated to
be payable by the Borrower or the relevant Subsidiaries as a result of such
return of capital or receipt of proceeds (after taking into account any
available tax credits or deductions) minus any costs, fees, commissions,
premiums and expenses incurred the Obligors directly incidental to such return
of capital or receipt of proceeds, including reasonable legal fees and expenses.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an Agreed
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Agreed Foreign Currency and (iii) such additional dates as the
Administrative Agent shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Agreed Foreign Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Agreed Foreign
Currency and (iv) such additional dates as the Administrative Agent shall
reasonably and in good faith determine or the Required Lenders shall reasonably
and in good faith require.

 

“Revolving Commitment” means, collectively, the Dollar Revolving Commitments and
the Multicurrency Revolving Commitments.

 

28

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Revolving Commitments.

 

“Revolving Facility Commitment Termination Date” means February 16, 2022.

 

“Revolving Loan” means the Dollar Revolving Loans and the Multicurrency
Revolving Loans.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding Dollar Equivalent of such Lender’s Loans at
such time, made or incurred under the Multicurrency Revolving Commitments, and
its LC Exposure.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under Sub-chapter M of the Code.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of comprehensive Sanctions
(at the time of this Agreement, Cuba, Iran, North Korea,  Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person subject of any Sanctions
administered or enforced by, or listed in any Sanctions-related list of
designated Persons maintained by, the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority having jurisdiction over the Borrower or its Subsidiaries or any
Lender, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clause (a) or (b).”Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority having jurisdiction over the
Borrower or its Subsidiaries or any Lender.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a small business
investment company licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) pursuant to the Small Business
Investment Act of 1958, as amended or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (i)

 

29

--------------------------------------------------------------------------------


 

of this definition and (y) designated by the Borrower (as provided below) as an
SBIC Subsidiary, so long as:

 

(a)                                 other than pursuant to a Permitted SBIC
Guarantee or the requirement by the SBA that the Borrower make an equity or
capital contribution to the SBIC Subsidiary in connection with its incurrence of
SBA Indebtedness (provided that such contribution is permitted by
Section 6.03(d) and is made substantially contemporaneously with such
incurrence), no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Person (i) is Guaranteed by the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary), (ii) is recourse to or obligates
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) in any
way, or (iii) subjects any property of the Borrower or any of its Subsidiaries
(other than any SBIC Subsidiary) to the satisfaction thereof, other than Equity
Interests in any SBIC Subsidiary pledged to secure such Indebtedness;

 

(b)                                 other than pursuant to a Permitted SBIC
Guarantee, neither the Borrower nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding with such Person other than on
terms no less favorable to the Borrower or such Subsidiary than those that might
be obtained at the time from Persons that are not Affiliates of the Borrower or
such Subsidiary;

 

(c)                                  neither the Borrower nor any of its
Subsidiaries (other than any SBIC Subsidiary) has any obligation to such Person
to maintain or preserve its financial condition or cause it to achieve certain
levels of operating results; and

 

(d)                                 such Person has not Guaranteed or become a
co-borrower under, and has not granted a security interest in any of its
properties to secure, and the Equity Interests it has issued are not pledged to
secure, in each case, any indebtedness, liabilities or obligations of any one or
more of the Obligors.

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“Screen Rate” means the LIBO Screen Rate and the Local Screen Rates collectively
and individually as the context may require.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Notes” means $500.0 million aggregate principal amount of senior
secured notes due 2023 issued by the Borrower on the Effective Date under the
Secured Notes Indenture.

 

“Secured Notes Priority Collateral” has the meaning set forth in the Guarantee
and Security Agreement.

 

“Secured Notes Indenture” means that certain indenture, dated as of the
Effective Date, by and between the Borrower and U.S. Bank National Association,
as trustee.

 

“Secured Parties” has the meaning set forth in the Guarantee and Security
Agreement.

 

30

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Collateral Agency Agreement, all Uniform Commercial Code financing
statements filed with respect to the security interests in personal property
created pursuant to the Guarantee and Security Agreement and all other
assignments, pledge agreements, security agreements, intercreditor agreements,
control agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant to the Guarantee and Security Agreement or
otherwise providing or relating to any collateral security for any of the
Secured Obligations under and as defined in the Guarantee and Security
Agreement.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Shared Collateral” has the meaning set forth in the Guarantee and Security
Agreement.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest or such issuer’s
affiliates, provided that (a) such Lien was created to secure Indebtedness owing
by such issuer to such creditors, (b) such Indebtedness was (i) in existence at
the time the Obligors acquired such Equity Interest, (ii) incurred or assumed by
such issuer substantially contemporaneously with such acquisition or
(iii) already subject to a Lien granted to such creditors and (c) unless such
Equity Interest is not intended to be included in the Collateral, the
documentation creating or governing such Lien does not prohibit the inclusion of
such Equity Interest in the Collateral.

 

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, and (iii) in relation to a Loan in AUD,
as of 11:00 a.m., Sydney, Australia time.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentages shall include those imposed pursuant to Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any

 

31

--------------------------------------------------------------------------------


 

Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Domestic Subsidiary of the Borrower that is a
guarantor under the Guarantee and Security Agreement.  It is understood and
agreed that Excluded Subsidiaries shall not be required to be Subsidiary
Guarantors.

 

“Syndication Agent” means Société Générale, in its capacity as syndication agent
hereunder.

 

“TARGET Day” means any day on which the TARGET2 is open.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings (including backup withholding), assessments or fees
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tender Offer” means an all-cash tender offer for the Borrower’s shares of
common stock that may be proposed to be commenced in connection with the initial
listing of the Borrower’s shares of common stock.

 

“Term Loan” means a Loan denominated in Dollars made by a Term Lender pursuant
to Section 2.01(c).

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make Term Loans hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Term Loan
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Term Loan Commitments
is $195,000,000.

 

32

--------------------------------------------------------------------------------


 

“Term Loan Lender” means the Persons listed on Schedule I as having Term Loan
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Term Loan
Commitment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder (other than Unasserted Contingent
Obligations) shall have been paid in full and all Letters of Credit shall have
(v) expired, (w) terminated, or (x) been cash collateralized, or otherwise been
backstopped, in each case, in a manner reasonably acceptable to the relevant
Issuing Bank and all LC Disbursements then outstanding shall have been
reimbursed.

 

“Transactions” means (i) the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents and the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder on
the Effective Date, (ii) the issuance and sale of the Secured Notes, (iii) the
consummation of the Refinancing and (iv) the payment of all fees, costs and
expenses in connection with the foregoing.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

 

“Unasserted Contingent Obligations” means all (i) unasserted contingent
indemnification obligations not then due and payable and (ii) unasserted expense
reimbursement obligations not then due and payable.  For the avoidance of doubt,
“Unasserted Contingent Obligations” shall not include any reimbursement
obligations in respect of any Letter of Credit.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by one or more other Obligors) that (a) has no amortization
prior to, and a final maturity date not earlier than, six months after the Final
Maturity Date except to the extent such mandatory redemption is contingent upon
the happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) (it being understood that the
conversion features into Permitted Equity Interests under convertible notes (as
well as the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests, except in the case of interest or expenses or
fractional shares (which may be payable in cash)) shall not constitute
“amortization” for the purposes of this definition), (b) is incurred pursuant to
terms that are substantially comparable (or more favorable than market) to
market terms for substantially similar debt of other similarly situated
borrowers as reasonably determined in good faith by the Borrower, or, if such
transaction is not one in which there are market terms for substantially similar
debt of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (in each case, other than financial covenants,
covenants governing the borrowing base and events of default (other than events
of default customary in indentures or similar instruments that have no analogous
provisions to this Agreement or credit agreements generally), which shall be no
more restrictive upon the Borrower and its Subsidiaries, while any Commitments
or Loans are outstanding, than those set forth in this Agreement; provided that,
the Borrower may incur any Unsecured Longer-Term Indebtedness that otherwise
would not meet the requirements set forth in this parenthetical of this clause
(b) if it has duly made a Modification Offer (it being understood that put
rights or repurchase or

 

33

--------------------------------------------------------------------------------


 

redemption obligations arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or be Events of Default shall not be deemed to be more restrictive
for purposes of this definition)), and (c) is not secured by any assets of any
Obligor.  For the avoidance of doubt, Unsecured Longer-Term Indebtedness shall
also include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition. 
Notwithstanding the foregoing, the term Unsecured Longer-Term Indebtedness shall
include any Disqualified Equity Interests and Permitted Equity Interests so long
as the Borrower is not permitted or required to purchase, redeem, retire,
acquire, cancel or terminate any such Equity Interest (other than (x) as a
result of a change of control or asset sale or (y) in connection with any
purchase, redemption, retirement, acquisition, cancellation or termination with,
or in exchange for, Equity Interest) prior to the date that is six months after
the Maturity Date.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Term Loan,” “Dollar Revolving Loan” or
“Multicurrency Revolving Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Dollar Borrowing” or
“Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Borrowing”).  Loans and Borrowings may
also be identified by Currency.

 

SECTION 1.03.                              Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented,
renewed or otherwise modified (subject to any restrictions on such amendments,
supplements, renewals or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on such successors and
assigns set forth herein), (c) the words “herein,” “hereof’ and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and

 

34

--------------------------------------------------------------------------------


 

not to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  For the avoidance of
doubt, any cash payment (other than any cash payment on account of interest)
made by the Borrower in respect of any conversion features in any convertible
securities that may be issued by the Borrower shall constitute a “regularly
scheduled payment, prepayment or redemption of principal and interest” within
the meaning of clause (a) of Section 6.12.  Solely for purposes of this
Agreement,  any references to “obligations” owed by any Person under any Hedging
Agreement shall refer to the amount that would be required to be paid by such
Person if such Hedging Agreement were terminated at such time (after giving
effect to any netting agreement).

 

SECTION 1.04.                              Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Borrower, Administrative Agent and Lenders agree to enter into negotiations
in good faith in order to amend such provisions of this Agreement so as to
equitably reflect such change to comply with GAAP with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by the Borrower, the Administrative Agent and the
Required Lenders, the Borrower’s compliance with such financial covenants shall
be determined on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  The Borrower
covenants and agrees with the Lenders that whether or not the Borrower may at
any time adopt Financial Accounting Standards Board Accounting Standards
Codification 820 (or any other Financial Accounting Standard having a similar
result or effect), Financial Accounting Standard No. 159 (or successor standard
solely as it relates to fair valuing liabilities) or accounts for liabilities
acquired in an acquisition on a fair value basis pursuant to Financial
Accounting Standard No. 141(R) (or successor standard solely as it relates to
fair valuing liabilities), all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Financial Accounting Standards Board Accounting Standards
Codification 820, Financial Accounting Standard No. 159 (or such successor
standard solely as it relates to fair valuing liabilities) or, in the case of
liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities).  The Borrower shall at all times continue to account for total
return swaps as they are accounted for in the Borrower’s consolidated financial
statements for the year ended December 31, 2017.

 

SECTION 1.05.                              Currencies; Currency Equivalents.

 

(a)                                 Currencies Generally.  At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the Effective Date.  For purposes of
determining (i) the Covered Debt Amount and (ii) the Borrowing Base or the Value
of any Portfolio Investment, the outstanding principal amount of any Borrowing
or Letter of Credit that is denominated in any Foreign Currency or the Value of
any Portfolio Investment that is denominated in any Foreign Currency shall be
deemed to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or Portfolio Investment, as the

 

35

--------------------------------------------------------------------------------


 

case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).  Without limiting
the generality of the foregoing, for purposes of determining compliance with any
basket in this Agreement, in no event shall the Borrower or any Obligor be
deemed to not be in compliance with any such basket solely as a result of a
change in exchange rates.

 

(b)                                 The Administrative Agent (or, in the case of
an LC Disbursement, the applicable Issuing Bank), shall determine the exchange
rate to be used in determining the Dollar Equivalent Amount of outstanding Loans
and Letters of Credit as of each Revaluation Date. Such exchange rates shall
become effective as of such Revaluation Date and shall, except as contemplated
by paragraph (a) above, be the exchange rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.

 

(c)                                  Special Provisions Relating to Euro.  Each
obligation hereunder of any party hereto that is denominated in the National
Currency of a state that is not a Participating Member State on the Effective
Date shall, effective from the date on which such state becomes a Participating
Member State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency.  If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

SECTION 1.06.                              Interest Rates.  The Administrative
Agent does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “Adjusted Eurocurrency Rate” or with
respect to any comparable or successor rates thereto, or replacements rate
therefor.

 

36

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.                              The Commitments.  Subject to the
terms and conditions set forth herein:

 

(a)                                 each Dollar Revolving Lender severally
agrees to make Loans in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s
Dollar Revolving Commitment, (ii) the aggregate Revolving Dollar Credit Exposure
of all of the Lenders exceeding the Dollar Revolving Commitments, or (iii) the
total Covered Debt Amount exceeding the Borrowing Base then in effect;

 

(b)                                 each Multicurrency Revolving Lender
severally agrees to make Multicurrency Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Multicurrency Credit Exposure
exceeding such Lender’s Multicurrency Revolving Commitment, (ii) the aggregate
Revolving Multicurrency Credit Exposure of all of the Lenders exceeding the
Multicurrency Revolving Commitments, or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect;

 

(c)                                  each Term Loan Lender severally agrees to
make a Term Loan to the Borrower in a single draw on the Effective Date in an
aggregate principal amount equal to such Lender’s Term Loan Commitment; and

 

(d)                                 The Borrower may reallocate all or a portion
(in an amount of at least $10,000,000) of any Lender’s Dollar Revolving
Commitments to Multicurrency Revolving Commitments or all or a portion (in an
amount of at least $10,000,000) of any Lender’s Multicurrency Revolving
Commitments to Dollar Revolving Commitments, by written notice to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent and with the written consent of any Lender whose commitment is being
reallocated.  Upon such reallocation, (i) the specified amount of such Lender’s
Dollar Revolving Commitments or Multicurrency Revolving Commitments, as
applicable, shall be deemed to be converted to an increase in such Multicurrency
Revolving Commitments or Dollar Revolving Commitments, as applicable, for all
purposes hereof and (ii) each Revolving Lender shall purchase or sell Dollar
Revolving Loans and/or Multicurrency Revolving Loans, as applicable, at par to
the other Lenders as specified by the Administrative Agent in an amount
necessary such that, after giving effect to all such purchases and sales, each
Revolving Lender shall have funded its pro rata share of the entire amount of
the then outstanding Dollar Revolving Loans and Multicurrency Revolving Loans.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.  Term
Loans that are prepaid may not be reborrowed.

 

SECTION 2.02.                              Loans and Borrowings.

 

(a)                                 Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Class, Currency and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the same Class.  The failure of any Lender to make any Loan
required to

 

37

--------------------------------------------------------------------------------


 

be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Type of Loans.  Subject to Section 2.12,
(i) each Borrowing of a Class shall be constituted entirely of ABR Loans or of
Eurocurrency Loans of such Class denominated in a single Currency as the
Borrower may request in accordance herewith.  Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans. 
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts.  Each Borrowing (whether
Eurocurrency or ABR), other than a Conduit Shortfall Borrowing, shall be in an
aggregate amount of $1,000,000 or a larger multiple of $100,000 or, with respect
to any Agreed Foreign Currency, such smaller minimum amount as may be agreed to
by the Administrative Agent; provided that a Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.04(f).  Borrowings of
more than one Class, Currency and Type may be outstanding at the same time.

 

(d)                                 Limitations on Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Final Maturity Date.

 

SECTION 2.03.                              Requests for Borrowings.

 

(a)                                 Notice by the Borrower.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
submitting a Borrowing Request (i) in the case of a Eurocurrency Borrowing
denominated in Dollars or Canadian Dollars, not later than 12:00 p.m. noon, New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than Canadian Dollars), not later than 12:00 p.m. noon, New York City
time, four Business Days before the date of the proposed Borrowing and (iii) in
the case of an ABR Borrowing, not later than 12:00 p.m. noon, New York City
time, (or 2:00 p.m., New York City time in the case of a Conduit Shortfall
Borrowing) on the date of the proposed Borrowing.  Each such Borrowing Request
shall be irrevocable and shall be signed by a Responsible Officer of the
Borrower.

 

(b)                                 Content of Borrowing Requests.  Each
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                  whether such Borrowing is to be made under the Term Loan
Commitments, the Dollar Revolving Commitments or the Multicurrency Revolving
Commitments;

 

(ii)               the aggregate amount and Currency of the requested Borrowing;

 

(iii)            the date of such Borrowing, which shall be a Business Day;

 

(iv)           in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

38

--------------------------------------------------------------------------------


 

(v)       in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

 

(vi)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.

 

(c)                                  Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amounts of such Lender’s Loan to be made as part
of the requested Borrowing.

 

(d)                                 Failure to Elect.  If no election as to the
Class of a Revolving Borrowing is specified, then the requested Borrowing shall
be a Dollar Revolving Loan.  If no election as to the Currency of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars.  If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing.  If a Eurocurrency Borrowing is
requested (or a Borrowing will be a Eurocurrency Borrowing pursuant to the
preceding sentence), but no Interest Period is specified, Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(e)                                  Waiver of Notice of Initial Borrowing. 
Notwithstanding anything to the contrary herein, the Administrative Agent and
each Lender hereby waive the notice requirements set forth in Section 2.03(a) in
respect of any Borrowing to be made on the Effective Date.  For the avoidance of
doubt, such waiver shall not affect any future obligations of Borrower to comply
with the obligations of Section 2.03(a) in connection with any Borrowing
request.

 

SECTION 2.04.                              Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request any Issuing Bank to issue, at any time
and from time to time during the Availability Period and under the Multicurrency
Revolving Commitments, Letters of Credit denominated in Dollars or in any Agreed
Foreign Currency for its own account or the account of its designee (provided
the Obligors shall remain primarily liable to the Lenders hereunder for payment
and reimbursement of all amounts payable in respect of such Letter of Credit
hereunder) in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower.  Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Revolving Commitments up to the
aggregate amount then available to be drawn thereunder.  Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions, (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement or
(iii) in any manner that would result in a violation of one or more policies of
such Issuing Bank applicable to letters of credit generally.

 

(b)                                 Notice of Issuance, Amendment, Renewal or
Extension.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by e-mail, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting

 

39

--------------------------------------------------------------------------------


 

the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and Currency of such Letter of Credit, stating that such
Letter of Credit is to be issued under the Multicurrency Revolving Commitments,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. 
The Administrative Agent will promptly notify the Lenders following the issuance
of any Letter of Credit.  If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

 

(c)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Bank (determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to paragraph (e) of this Section) shall not
exceed the Letter of Credit Sublimit, (ii) the total Revolving Multicurrency
Credit Exposures shall not exceed the aggregate Multicurrency Revolving
Commitment, (iii) the total Covered Debt Amount shall not exceed the Borrowing
Base then in effect and (iv) the aggregate LC Exposure of the applicable Issuing
Bank (determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to paragraph (e) of this Section) shall not
exceed its Issuing Bank Sublimit.

 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the date twelve months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date); provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods; provided further, that (x) in no event shall a
Letter of Credit expire after the Revolving Facility Commitment Termination Date
unless the Borrower (1) deposits, on or prior to the Revolving Facility
Commitment Termination Date, into the Letter of Credit Collateral Account Cash,
an amount equal to 102% of the undrawn face amount of all Letters of Credit that
remain outstanding as of the close of business on the Revolving Facility
Commitment Termination Date and (2) pays in full, no later than the Revolving
Facility Commitment Termination Date, all commissions required to be paid by the
Borrower with respect to any such Letter of Credit through the then-current
expiration date of such Letter Credit and (y) no Letter of Credit shall have an
expiry date after the Final Maturity Date.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by an Issuing Bank, and without any further action on the part of such
Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Multicurrency Revolving Lender, and each Multicurrency Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Multicurrency Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Multicurrency Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
applicable Commitments, provided that no Multicurrency Revolving Lender shall be
required to purchase a participation in a Letter of Credit pursuant to this
Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a

 

40

--------------------------------------------------------------------------------


 

Borrowing at the time such Letter of Credit was issued and (y) the Required
Multicurrency Revolving Lenders shall have so notified the Issuing Bank in
writing and shall not have subsequently determined that the circumstances giving
rise to such conditions not being satisfied no longer exist.

 

In consideration and in furtherance of the foregoing, each Multicurrency
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for account of the Issuing Bank, such Lender’s
Applicable Multicurrency Percentage of the Dollar Equivalent of each LC
Disbursement made by the Issuing Bank in respect of Letters of Credit promptly
upon the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Multicurrency Revolving Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Multicurrency Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that the Multicurrency Revolving Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Multicurrency Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse the Issuing Bank in respect of such LC Disbursement by paying to the
Administrative Agent an amount in Dollars equal to the Dollar Equivalent such LC
Disbursement not later than 2:00 p.m. noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time, provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Eurocurrency Borrowing having
an Interest Period of one month’s duration of either Class in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Eurocurrency Borrowing
having an Interest Period of one month’s duration.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit, and (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

41

--------------------------------------------------------------------------------


 

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

 

(i)       each Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)       each Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)       this sentence shall establish the standard of care to be exercised
by each Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)                                 Disbursement Procedures.  The applicable
Issuing Bank shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit.  Each Issuing Bank shall promptly after such examination
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or e-mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the applicable Issuing Bank and the applicable Lenders
with respect to any such LC Disbursement.

 

(i)                                     Interim Interest.  If an Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall be converted to Dollars based on the Dollar Equivalent
amount thereof and shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Eurocurrency Loans having an Interest Period of one month’s duration; provided
that, if the Borrower fails to reimburse such LC Disbursement within two
Business Days following the date when due pursuant to paragraph (f) of this
Section, then the provisions of Section 2.11(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (f) of this Section to reimburse the Issuing Bank shall be
for account of such Lender to the extent of such payment.

 

42

--------------------------------------------------------------------------------


 

(j)                                    Replacement of the Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement between the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter by such successor Issuing
Bank and (ii) references herein to the term “Issuing Bank” shall be deemed to
include such successor and any previous Issuing Bank, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall continue to have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(k)                                 Cash Collateralization.  If the Borrower
shall be required to provide cover for LC Exposure pursuant to Section 2.08(a),
Section 2.09(c), Section 2.09(d) or the last paragraph of Article VII, the
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Administrative Agent, Cash
denominated in the Currency of the Letter of Credit under which such LC Exposure
arises in an amount equal to the amount required under Section 2.08(a),
Section 2.09(c), Section 2.09(d) or the last paragraph of Article VII, as
applicable.  Such deposit shall be held by the Administrative Agent as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of the “Credit Facility Obligations” under and as
defined in the Guarantee and Security Agreement, and for these purposes the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

 

SECTION 2.05.                              Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in the corresponding Currency with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the NYFRB Rate or
(ii) in the case of the Borrower, the interest rate applicable at the time to
ABR Loans (in the case of a Loan denominated in an Agreed Foreign Currency,
based on the Dollar Equivalent Amount thereof).  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.  Nothing in this paragraph shall

 

43

--------------------------------------------------------------------------------


 

relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.06.                              Interest Elections.

 

(a)                                 Elections by the Borrower for Borrowings. 
Subject to Section 2.03(d), the Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Multicurrency
Credit Exposures would exceed the aggregate Multicurrency Revolving Commitments
and (iv) a Eurocurrency Borrowing denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders of the
respective Class holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

 

(b)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by delivery of a signed Interest Election Request by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Interest Election Request shall
be irrevocable and shall be signed by a Responsible Officer of the Borrower.

 

(c)                                  Content of Interest Election Requests. 
Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)       the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d)                                 Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

44

--------------------------------------------------------------------------------


 

(e)                                  Failure to Elect; Events of Default.  If
the Borrower fails to deliver a timely and complete Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
therefor, then, unless such Borrowing is repaid as provided herein, (i) if such
Borrowing is denominated in Dollars, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing of the same
Class having an Interest Period of one month, and (ii) if such Borrowing is
denominated in a Foreign Currency, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing no outstanding
Eurocurrency Borrowing may have an Interest Period of more than one month’s
duration.

 

SECTION 2.07.                              Termination, Reduction or Increase of
the Commitments.

 

(a)                                 Scheduled Termination.  Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Facility
Commitment Termination Date.  The Term Loan Commitments in effect on the
Effective Date shall terminate upon the making of the Term Loans on the
Effective Date.

 

(b)                                 Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments shall be in an
amount that is $5,000,000 (or, if less, the entire remaining amount of the
Commitments of any Class) or a larger multiple of $1,000,000 in excess thereof
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures of either Class would exceed
the total Commitments of such Class.

 

(c)                                  Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of a Class delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Commitments of a Class shall be permanent.  Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

(e)                                  Increase of the Commitments.

 

(i)         Requests for Increase by Borrower.  The Borrower shall have the
right, at any time after the Effective Date but prior to the Revolving Facility
Commitment Termination Date, to propose that the Commitments of a
Class hereunder be increased on a pro rata basis between the Revolving
Commitments (of the Class or Classes selected by the Borrower) and the Term Loan
Commitments based on the respective amounts of Revolving Commitments and Term
Loans outstanding at such time (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent, specifying each existing
Lender (each an “Increasing Lender”) and/or each additional lender (each an
“Assuming Lender”) that shall have agreed to an additional Commitment and the
date on which such increase is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days (or such lesser
period as the Administrative Agent may reasonably agree) after delivery of such
notice; provided that:

 

45

--------------------------------------------------------------------------------


 

(A)                               each increase shall be in a minimum amount of
at least $25,000,000 or a larger multiple of $5,000,000 in excess thereof (or
such lesser amounts as the Administrative Agent may reasonably agree);

 

(B)                               the aggregate amount of all such Commitment
Increases shall not exceed $292,500,000;

 

(C)                               each Assuming Lender shall be consented to by
the Administrative Agent and with respect to any Commitment Increase in the form
of Multicurrency Revolving Commitments, each Issuing Bank (in each case, which
consent shall not be unreasonably withheld or delayed);

 

(D)                               no Default or Event of Default shall have
occurred and be continuing on such Commitment Increase Date or shall result from
the proposed Commitment Increase;

 

(E)                                the representations and warranties contained
in this Agreement shall be true and correct in all material respects (unless the
relevant representation and warranty already contains a materiality qualifier
or, in the case of the representations and warranties in Sections 3.01 (first
sentence with respect to the Obligors), 3.02, 3.04, 3.11 and 3.15 of this
Agreement and Sections 3.1, 3.2 and 3.4 through 3.8 of the Guarantee and
Security Agreement, in each such case, such representation and warranty shall be
true and correct in all respects) on and as of the Commitment Increase Date as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

 

(F)                                 no Lender shall be obligated to provide any
increased Commitment; and

 

(G)                               on a pro forma basis after giving effect to
such Commitment Increase (calculated for this purpose assuming such Commitment
Increase was fully drawn), the Adjusted Asset Coverage Ratio would be at least
2.25 to 1.00.

 

(ii)         Effectiveness of Commitment Increase by Borrower.  The Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitments of the respective Class of any Increasing Lender and
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

 

(x)                                 the Administrative Agent shall have received
on or prior to 12:00 p.m. noon, New York City time, on such Commitment Increase
Date a certificate of a duly authorized officer of the Borrower stating that
each of the applicable conditions to such Commitment Increase set forth in the
foregoing paragraph (i) has been satisfied; and

 

(y)                                 each Assuming Lender or Increasing Lender
shall have delivered to the Administrative Agent, on or prior to 12:00
p.m. noon, New York City time, on such Commitment Increase Date, an agreement,
in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, pursuant to which such Lender shall, effective as of such
Commitment Increase Date, undertake a Commitment or an increase of Commitment in
each case of the respective Class, duly executed by such Assuming Lender or
Increasing Lender, as applicable, and the Borrower and acknowledged by the
Administrative Agent.

 

(iii)         Recordation into Register.  Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or an
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept

 

46

--------------------------------------------------------------------------------


 

such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

 

(iv)         Adjustments of Revolving Borrowings upon Effectiveness of
Increase.  On the Commitment Increase Date, the Borrower shall (A) prepay the
outstanding Revolving Loans (if any) of the affected Class in full,
(B) simultaneously borrow new Revolving Loans of such Class hereunder in an
amount equal to such prepayment (in the case of Eurocurrency Loans, with
Eurocurrency Rates equal to the outstanding Eurocurrency Rate and with Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s));
provided that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.15 as a result of any such prepayment.  Concurrently therewith, the
Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their Commitments of such Class as
so increased.

 

SECTION 2.08.                              Repayment of Loans; Evidence of Debt.

 

(a)                                 Repayment.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of the
applicable Lenders the outstanding principal amount of each Class of the Loans
and all other amounts due and owing hereunder and under the other Loan Documents
on the Final Maturity Date.

 

In addition, on the Revolving Facility Commitment Termination Date, to the
extent any Letter of Credit is outstanding (notwithstanding the requirements of
Section 2.04(d)), the Borrower shall deposit into the Letter of Credit
Collateral Account Cash in the Currencies in which such Letters of Credit are
denominated in an amount equal to 102% of the undrawn face amount of all Letters
of Credit outstanding on the close of business on the Revolving Facility
Commitment Termination Date, such deposit to be held by the Administrative Agent
as collateral security for the LC Exposure under this Agreement in respect of
the undrawn portion of such Letters of Credit.

 

(b)                                 Manner of Payment.  Subject to
Section 2.09(d), prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telecopy or e-mail of such selection
not later than 1:00 p.m., New York City time, three Business Days before the
scheduled date of such repayment; provided that, each repayment of Borrowings
within a Class shall be applied to repay any outstanding ABR Borrowings of such
Class before any other Borrowings of such Class.  If the Borrower fails to make
a timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Revolving Borrowings
pro rata between any such Borrowings comprising outstanding Dollar Revolving
Loans and any such Borrowings comprising outstanding Multicurrency Revolving
Loans, second, to pay any outstanding Eurocurrency Revolving Borrowings, in the
order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first) and
pro rata between any such Borrowings with the applicable Interest Period
comprising outstanding Dollar Revolving Loans and any such Borrowings with the
applicable Interest Period comprising outstanding Multicurrency Revolving Loans
and third, to the repayment of Term Loans.  Each payment of a Borrowing of a
Class shall be applied ratably to the Loans of such Class included in such

 

47

--------------------------------------------------------------------------------


 

Borrowing.  Each payment of a Term Loan shall be applied to scheduled
amortization of such Term Loan (if any) as the Borrower shall direct.

 

(c)                                  Maintenance of Records by Lenders.  Each
Lender shall maintain in accordance with its usual practice records evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(d)                                 Maintenance of Records by the Administrative
Agent.  The Administrative Agent shall maintain records in which it shall record
(i) the amount and Currency of each Loan made hereunder, the Class and Type
thereof and each Interest Period therefor, (ii) the amount and Currency of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender of such Class hereunder and (iii) the amount and
Currency of any sum received by the Administrative Agent hereunder for account
of the Lenders and each Lender’s share thereof.

 

(e)                                  Effect of Entries.  The entries made in the
records maintained pursuant to paragraph (c) or (d) of this Section shall be
prima facie evidence, absent obvious error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f)                                   Promissory Notes.  Any Lender may request
that Loans made by it be evidenced by a promissory note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

SECTION 2.09.                              Prepayment of Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time (but subject to Sections
2.09(e) and (f)) to prepay any Borrowing of any Class in whole or in part,
without premium or penalty except for payments under Section 2.15, subject to
the requirements of this Section.

 

(b)                                 Mandatory Prepayments due to Changes in
Exchange Rates.

 

(i)         [Reserved]

 

(ii)         Prepayment.  If, on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure minus the LC Exposure fully cash
collateralized pursuant to Section 2.04(k) on such date exceeds 105% of the
aggregate amount of the Multicurrency Revolving Commitments as then in effect,
the Borrower shall prepay the Multicurrency Revolving Loans (and/or provide
cover for LC Exposure as specified in Section 2.04(k)) within 15 Business Days
following such date of determination in such amounts as shall be necessary so
that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Revolving Commitments.

 

Any prepayment pursuant to this clause (b) shall be applied, first, to
Multicurrency Revolving Loans outstanding and second, as cover for LC Exposure.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayments due to Borrowing Base
Deficiency.  In the event that any Financial Officer of the Borrower shall on
any date have actual knowledge that there is a Borrowing Base Deficiency  (such
date, the “Notice Date”), the Borrower shall prepay the Loans pursuant to
Section 2.09(a) (or provide cover for Letters of Credit as contemplated by
Section 2.04(k)), or reduce Other Pari Passu Secured Indebtedness that is
included in the Covered Debt Amount, in such amounts as shall be necessary so
that such Borrowing Base Deficiency is promptly cured, provided that (i) the
aggregate amount of such prepayment of Loans (and cover for Letters of Credit)
shall be at least equal to the Revolving Credit Exposure’s and Term Loans’
ratable share of the aggregate prepayment and reduction of Other Pari Passu
Secured Indebtedness and (ii) if, within five Business Days of the Notice Date
(and/or at such other times as the Borrower has knowledge of such Borrowing Base
Deficiency), the Borrower shall present the Administrative Agent with a
reasonably feasible plan to enable such Borrowing Base Deficiency to be cured
within 30 Business Days of the Notice Date, then such prepayment (and cover for
Letters of Credit) or reduction shall not be required to be effected immediately
but may be effected in accordance with such plan (with such modifications as the
Borrower may reasonably determine), so long as such Borrowing Base Deficiency is
cured within such 30-Business Day period.

 

(d)                                 Mandatory Prepayments due to Certain Events
Following Mandatory Prepayment Commencement Date.  Subject to Sections
2.09(d)(vi), (d)(vii), (d)(viii), (e) and (f):

 

(i)                                Asset Sales.  In the event that any Obligor
shall receive any Net Asset Sale Proceeds at any time after the Mandatory
Prepayment Commencement Date, the Borrower shall, no later than the third
Business Day following the receipt of such Net Asset Sale Proceeds, prepay the
Loans and/or cash collateralize outstanding Letters of Credit in an amount equal
to such Net Asset Sale Proceeds, provided that the Borrower shall only be
required to apply such Net Asset Sale Proceeds to prepay the Loans and/or cash
collateralize outstanding Letters of Credit in respect of non-Portfolio
Investments if and to the extent the cumulative aggregate amount of all Net
Asset Sale Proceeds relating to non-Portfolio Investments, from time to time,
exceeds $5,000,000.

 

(ii)         Extraordinary Receipts.  In the event that any Obligor shall
receive any Extraordinary Receipts at any time after the Mandatory Prepayment
Commencement Date, the Borrower shall, no later than the third Business Day
following the receipt of such Extraordinary Receipts, prepay the Loans and/or
cash collateralize outstanding Letters of Credit in an amount equal to such
Extraordinary Receipts, provided that the Borrower shall only be required to
apply such Extraordinary Receipts to prepay the Loans and/or cash collateralize
outstanding Letters of Credit if the cumulative aggregate amount of such
Extraordinary Receipts, from time to time, exceeds $5,000,000.

 

(iii)                                 Returns of Capital.  In the event that any
Obligor shall receive any Return of Capital at any time after the Mandatory
Prepayment Commencement Date, the Borrower shall, no later than the third
Business Day following the receipt of such Return of Capital, prepay the Loans
and/or cash collateralize outstanding Letters of Credit in an amount equal to
such Return of Capital.

 

(iv)         Equity Issuances.  In the event that the Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of the Borrower at any time
after the Mandatory Prepayment Commencement Date, the Borrower shall, no later
than the third Business Day following the receipt of such Cash proceeds, prepay
the Loans and/or cash collateralize outstanding Letters of Credit in an amount
equal to seventy-five percent (75%) of such Cash proceeds, net of
(1) underwriting discounts and commissions or similar payments and other costs,
fees, commissions, premiums and expenses incurred by any Obligor incidental to
such Cash receipts, including reasonable legal fees and expenses and (2) all
taxes paid or reasonably estimated to be payable by any Obligor as a result of
such Cash receipts (after taking into account any available tax credits or
deductions).

 

49

--------------------------------------------------------------------------------


 

(v)                               Indebtedness.  In the event that any Obligor
shall receive any Cash proceeds from the issuance of Indebtedness (excluding
Hedging Agreements to which such Obligor is a party permitted by Section 6.01
and other Indebtedness permitted by Sections 6.01(a), (d), (e), (f) and (i))  at
any time after the Mandatory Prepayment Commencement Date, such Obligor shall,
no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans and/or cash collateralize outstanding Letters of
Credit in an amount equal to ninety percent (90%) of such Cash proceeds, net of
(1) underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses incurred by any Obligor directly
incidental to such Cash receipts, including reasonable legal fees and expenses
and (2) all taxes paid or reasonably estimated to be payable by the Borrower or
such other Obligor as a result of such Cash receipts (after taking into account
any available tax credits or deductions).

 

(vi)         Prepayment of Eurocurrency Loans.  To the extent the Loans to be
prepaid from proceeds from any of the events described in subsections
(i) through (v) above are Eurocurrency Loans, the Borrower may defer such
prepayment until the last day of the Interest Period applicable to such Loans,
so long as the Borrower deposits an amount equal to the amount of such
prepayment, no later than the third Business Day following the receipt of such
proceeds, into a segregated collateral account in the name and under the
dominion and control of the Administrative Agent pending application of such
amount to the prepayment of the Loans on the last day of such Interest Period.

 

(vii)                                Prepayments Generally.  To the extent the
Loans are to be prepaid from proceeds from any of the events described in
subsections (i) through (v) above, such prepayment shall be made on a pro rata
basis between the Term Loans and the Revolving Loans.

 

(viii)                                 RIC Tax Distributions.  Notwithstanding
anything herein to the contrary, any amount attributable to Net Asset Sale
Proceeds, Extraordinary Receipts, Return of Capital or other Cash receipts
required to be applied to the prepayment of the Loans pursuant to this
Section 2.09(d) shall exclude any portion thereof estimated in good faith by the
Borrower to be necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in clauses (i), (ii) and (iii) of
Section 6.05(b) hereof.

 

(e)                                  Payments Following the Mandatory Prepayment
Commencement Date.  Notwithstanding any provision to the contrary in
Section 2.08 or this Section 2.09, following the Mandatory Prepayment
Commencement Date:

 

(i)         no optional prepayment of the Loans of any Class shall be permitted
unless at such time, the Borrower also prepays the Loans of each other Class or,
to the extent no Loans of any other Class are outstanding, provides cash
collateral as contemplated by Section 2.04(k) for outstanding Letters of Credit,
which prepayment (and cash collateral) shall be made on a pro-rata basis between
each outstanding Class of Loans and Letters of Credit;

 

(ii)         any prepayment of Loans required to be made pursuant to clause
(c) above shall be applied to prepay Loans and cash collateralize outstanding
Letters of Credit on a pro-rata basis between each outstanding Class of Loans
and Letters of Credit; and

 

(iii)         if, in connection with any of the events specified in
Section 2.09(d), the Borrower receives any proceeds from a Return of Capital in
an Agreed Foreign Currency, the Borrower shall pay the then outstanding Loans
denominated in such Agreed Foreign Currency on a pro-rata basis among just the
Multicurrency Revolving Lenders, and, if after such payment, the balance of the
Loans denominated in such currency is zero, then if there are any remaining
proceeds from such Return of Capital, the Borrower shall prepay the Loans and
cash collateralize outstanding

 

50

--------------------------------------------------------------------------------


 

Letters of Credit on a pro-rata basis between each outstanding Class of Loans
and Letters of Credit.

 

(f)                                   Notices, Etc.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy or electronic
communication) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before (or, in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, four Business Days) the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments of a Class as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment or scheduled payment. 
Each prepayment of a Borrowing of a Class shall be applied ratably to the Loans
of such Class included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and shall
be made in the manner specified in Section 2.08(b).

 

SECTION 2.10.                              Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee, which shall accrue for the period beginning on the Effective
Date to but excluding the earlier of the date such Commitment terminates and the
Revolving Facility Commitment Termination Date, at a rate equal to 0.50% per
annum on the average daily unused amount of the Dollar Revolving Commitment and
Multicurrency Revolving Commitment, as applicable.  Accrued commitment fees
shall be payable within one Business Day after each Quarterly Date and on the
earlier of the date the Commitments of the respective Class terminate and the
Revolving Facility Commitment Termination Date, commencing on the first such
date to occur after the Effective Date.  All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  For purposes
of computing commitment fees, the Commitment of any Class of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Class of such Lender.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for account of each Multicurrency
Revolving Lender a participation fee with respect to its participation in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin applicable to interest on Eurocurrency Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Multicurrency Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure in respect of Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Multicurrency Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including

 

51

--------------------------------------------------------------------------------


 

each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that, all such fees with respect to the Letters of Credit shall
be payable on the date on which the Multicurrency Revolving Commitments
terminate (the “termination date”), the Borrower shall pay any such fees that
have accrued and that are unpaid on the termination date and, in the event any
Letters of Credit shall be outstanding that have expiration dates after the
termination date, the Borrower shall prepay on the termination date the full
amount of the participation and fronting fees that will accrue on such Letters
of Credit subsequent to the termination date through but not including the date
such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Revolving Lenders agree not later than the date
two Business Days after the date upon which the last such Letter of Credit shall
expire or be terminated to rebate to the Borrower the excess, if any, of the
aggregate participation and fronting fees that have been prepaid by the Borrower
over the amount of such fees that ultimately accrue through the date of such
expiration or termination).  Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in Dollars and immediately available funds, to
the Administrative Agent (or to the Issuing Bank, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent obvious error.  Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent the requirements of an
invoice are not otherwise specified in this Agreement, shall be due (subject to
the other terms and conditions contained herein) within ten Business Days of the
date that the Borrower receives from the Administrative Agent a reasonably
detailed invoice for such reimbursement obligations.

 

SECTION 2.11.                              Interest.

 

(a)                                 ABR Loans.  The Loans constituting each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.

 

(b)                                 Eurocurrency Loans.  The Loans constituting
each Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted Eurocurrency Rate for the related Interest Period for such Borrowing
plus the Applicable Margin.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing clauses (a) and (b), if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due
(after giving effect to any grace period), whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus (x) if such other amount is denominated in Dollars, the rate
applicable to ABR Loans as provided in paragraph (a) of this Section or (y) if
such other amount is denominated in a Foreign Currency, the rate applicable to
Eurocurrency Loans with a one month Interest Period as provided in paragraph
(b) of this Section.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan in the Currency in which such Loan is denominated and upon the

 

52

--------------------------------------------------------------------------------


 

Final Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Revolving ABR
Loan prior to the Revolving Commitment Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Borrowing denominated in Dollars prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion.

 

SECTION 2.12.                              Market Disruption and Alternate Rate
of Interest.

 

(a)                                 If, at the time that the Administrative
Agent shall seek to determine the relevant Screen Rate on the Quotation Day for
any Interest Period for a Eurocurrency Borrowing, the applicable Screen Rate
shall not be available for such Interest Period and/or for the applicable
Currency with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base
Rate, (ii) if such Borrowing shall be requested in any Agreed Foreign Currency
(other than Canadian Dollars) then either, at the Borrower’s election, (A) any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
affected Currency shall be deemed ineffective or (B) the Eurocurrency Rate shall
be equal to the weighted average of the cost to each applicable Lender to fund
its pro rata share of such Eurocurrency Borrowing (from whatever source and
using whatever methodologies as such Lender may select in its reasonable
discretion and as notified in writing by each applicable Lender to the
Administrative Agent) (with respect to a Lender, the “COF Rate” and with 
respect to the weighted average of the COF Rate applicable to each Lender for
any Borrowing, the “Average COF Rate” ) and (iii) if such Borrowing shall be
requested in  Canadian Dollars, then the Eurocurrency Rate shall be equal to the
Canadian Prime Rate.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)       the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted Eurocurrency Rate for any applicable
Currency (including because the Screen Rate for such Currency is not available
or published on a current basis), for a Loan in such Currency or for the
applicable Interest Period; or

 

(ii)       the Administrative Agent is advised by the Required Lenders of the
applicable Class that the Adjusted Eurocurrency Rate for a Loan in the
applicable Currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
(or its Loan) included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing or by telephone or e-mail as promptly as practicable
thereafter setting forth in reasonable detail the basis for such determination
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, if the Borrower
delivers (x) an Interest Election Request that requests the conversion of any
Eurocurrency Borrowing to, or continuation of any Eurocurrency Borrowing in, the
applicable Currency or for the applicable Interest Period, as the case may be,
or (y) a Borrowing Request that requests a Eurocurrency Borrowing for the
applicable Currency or for the applicable Interest Period then either, at the
Borrower’s election, (1) such Interest Election Request or Borrowing Request
shall be ineffective, or (2) the Adjusted Eurocurrency Rate for the applicable
Eurocurrency

 

53

--------------------------------------------------------------------------------


 

Borrowing shall be (i) in the case of Dollars, the Alternate Base Rate, (ii) in
the case of Canadian Dollars, the Canadian Prime Rate or (iii) in the case of
any other applicable Currency, the Average COF Rate.

 

(c)                                  If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b)(i) have not arisen but either (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of such Screen Rate is insolvent (and there is no successor
administrator that will continue publication of such Screen Rate), (x) the
administrator of such Screen Rate has made a public statement identifying a
specific date after which such Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of such Screen Rate), (y) the supervisor for the
administrator of such Screen Rate has made a public statement identifying a
specific date after which such Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of such Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which such
Screen Rate shall no longer be used for determining interest rates for loans in
the applicable Currency, then the Administrative Agent and the Borrower shall
endeavor to agree upon an alternate rate of interest to such Screen Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and,
if an alternate rate is agreed, shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that if such alternate rate of interest as so determined would be less
zero percent, such replacement rate be deemed to be zero percent. 
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class to which such Screen Rate was applicable stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this clause (c),
only to the extent the Screen Rate for the applicable Currency and such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (y) if the applicable Screen Rate was for Dollars any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing.

 

SECTION 2.13.                              Computation of Interest.  All
interest hereunder shall be computed on the basis of a year of 360 days, except
that (a) Eurocurrency Borrowings in Canadian Dollars or AUD shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day) and (b) Eurocurrency Borrowings in Pounds Sterling and
ABR Borrowings, at times when the Alternate Base Rate is based on the Prime
Rate, shall be computed on the basis of a year of 365 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate or Adjusted Eurocurrency Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

54

--------------------------------------------------------------------------------


 

SECTION 2.14.                              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, compulsory loan,
insurance charge, special deposit, liquidity or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Bank; or

 

(ii)       impose on any Lender or any Issuing Bank or the London or other
applicable interbank market any other condition, cost or expense, affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost (other than
costs which are (A) Indemnified Taxes, or (B) Excluded Taxes) to such Lenders of
making, continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Taxes) to such Lender or such Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
or Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered on behalf of the
Borrower.

 

(b)                                 Capital Requirements.  If any Lender or
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), by an amount deemed to be material by such Lender or
Issuing Bank, then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or Issuing Bank (i) setting forth in reasonable detail the basis for
and the calculation of the amount or amounts, in Dollars, necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and (ii) certifying
that such Lender has a general policy of claiming similar compensation from its
other similar customers in similar circumstances to the extent it is entitled to
do so shall be promptly delivered to the Borrower and shall be conclusive absent
manifest error; provided, that no Lender shall be required to disclose
confidential, price sensitive, or other information in each case to extent
prohibited by applicable law.  The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of

 

55

--------------------------------------------------------------------------------


 

the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.15.                              Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period therefor (including as a result of the occurrence
of any Commitment Increase Date or an Event of Default), (b) the conversion of
any Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (including, in connection with
any Commitment Increase Date, and regardless of whether such notice is permitted
to be revocable under Section 2.09(f) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.19(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for the loss, cost and expense attributable to such event
(excluding loss of anticipated profits).  In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of

 

(i)       the amount of interest that such Lender would pay for a deposit equal
to the principal amount of such Loan denominated in the Currency of such Loan
for the period from the date of such payment, conversion, failure or assignment
to the last day of the then current Interest Period for such Loan (or, in the
case of a failure to borrow, convert or continue, the duration of the Interest
Period that would have resulted from such borrowing, conversion or continuation)
if the interest rate payable on such deposit were equal to the Adjusted
Eurocurrency Rate for such Currency for such Interest Period, over

 

(ii)       the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in such Currency from other
banks in the relevant interbank market at the commencement of such period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.16.                              Taxes.

 

(a)                                 Payments Free of Taxes.  All payments by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment by any applicable
withholding agent, then (i) the applicable withholding agent shall make such
deductions or withholding, (ii) the applicable withholding agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is an Indemnified Tax, the
sum payable shall be increased as necessary so that after all required
deductions and withholdings have been made by any applicable withholding agent
(including deductions and withholdings in respect of additional sums payable
under this Section 2.16) the applicable Lender or Issuing Bank (or, in the case
of payments made

 

56

--------------------------------------------------------------------------------


 

to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no deductions or
withholdings of Indemnified Taxes been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank for, and within 30 Business Days after written demand therefor, pay, the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) paid or
payable by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority, except for any Indemnified
Taxes that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent, such Lender or the Issuing Bank.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or Issuing Bank, shall be conclusive absent
manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.16, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Lenders.  Any Lender or Issuing Bank that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.

 

In addition, any Lender or Issuing Bank, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or Issuing Bank is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing,

 

(i)       each Lender and Issuing Bank that is not a Foreign Lender shall
deliver to the Borrower (with a copy to the Administrative Agent), prior to the
date on which such Issuing Bank or Lender becomes a party to this Agreement, and
at times reasonably requested by the Borrower, two duly completed copies of
Internal Revenue Service Form W-9 or any successor form.

 

(ii)       each Foreign Lender shall deliver to the Borrower and the
Administrative Agent  on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) two of whichever
of the following is applicable:

 

57

--------------------------------------------------------------------------------


 

A.       duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E or any successor form claiming eligibility for benefits of an income
tax treaty to which the United States is a party,

 

B.       duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
and any other Loan Document is effectively connected with the conduct of a trade
or business in the United States,

 

C.       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(2) a “10 percent shareholder” of the Borrower as described in section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” related to
the Borrower as described in section 881(c)(3)(C) of the Code and (2) no
payments under any Loan Document are effectively connected with the Foreign
Lender’s conduct of a trade or business in the United States (a “U.S. Tax
Compliance Certificate”) and (B) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor form) certifying that the
Foreign Lender is not a United States Person,

 

D.       to the extent such Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the applicable
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of such partner(s), or

 

E.       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(iii)                   FATCA.  If any payment made to a Lender or an Issuing
Bank under any Loan Document would be subject to United States federal
withholding Tax imposed by FATCA if such Lender or Issuing Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or Issuing Bank shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender or Issuing Bank has
complied with such Lender’s  or Issuing Bank’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

58

--------------------------------------------------------------------------------


 

(iv)       Each Lender and Issuing Bank shall deliver updated documentation
promptly upon the expiration or invalidity of any documentation previously
delivered by such Lender or Issuing Bank pursuant to this Section 2.16(e), or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so at the time.  Notwithstanding any other provision
of this Section 2.16, a Lender and Issuing Bank will not be required to deliver
any documentation that such Lender or Issuing Bank is not legally eligible to
deliver.  Each Lender and Issuing Bank hereby authorizes the Administrative
Agent to deliver to the Borrower and to any successor Administrative Agent any
documentation provided by the Lender or Issuing Bank to the Administrative Agent
pursuant to this Section 2.16(e).

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or an Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund  (in cash or
as an offset against other cash Taxes otherwise due and payable) of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.16, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Party under this Section with respect to the Indemnified Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or an Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, shall repay
the amount paid over to such  Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, any Lender or an Issuing Bank in the event the Administrative Agent, any
Lender or an Issuing Bank is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Administrative Agent, any Lender or any Issuing Bank be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender or Issuing
Bank in a less favorable net after-Tax position than the Administrative Agent,
such Lender or such Issuing Bank would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require the Administrative Agent, any Lender or an Issuing Bank to make
available its tax returns or its books or records (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 2.17.                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., Local
Time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03,
which shall be made directly to the Persons entitled

 

59

--------------------------------------------------------------------------------


 

thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All amounts
owing under this Agreement (including commitment fees, payments required under
Section 2.14, and payments required under Section 2.15 relating to any Loan
denominated in Dollars, but not including principal of, and interest on, any
Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.15 or any reimbursement or cash collateralization of
any LC Exposure denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars.  Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan or LC
Disbursement when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan or LC Disbursement
shall, if such Loan or LC Disbursement is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan or LC Disbursement that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees of each Class then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of each Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Borrowing of a Class shall be made from the
Lenders of such Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.07 shall be applied to the respective
Commitments of the Lenders of such Class, pro rata according to the amounts of
their respective Commitments of such Class; (ii) each Borrowing of a Class shall
be allocated pro rata among the Lenders of such Class according to the amounts
of their respective Commitments of such Class (in the case of the making of
Loans) or their respective Loans of the Class that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment of commitment fees under Section 2.10 shall be made for account of the
Lenders pro rata according to the average daily unused amounts of their
respective Commitments; (iv) each payment or prepayment of principal of Loans of
a Class by the Borrower shall be made for the account of the Lenders of such
Class pro rata in accordance with the respective unpaid principal amounts of the
Loans of such Class held by them; and (v) each payment of interest on Loans of a
Class by the Borrower shall be made for account of the Lenders of such Class pro
rata in accordance with the amounts of interest on such Loans then due and
payable to such Lenders.

 

(d)                                 Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participation in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon

 

60

--------------------------------------------------------------------------------


 

then due than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participation in
LC Disbursements; provided that (i) if any such participation are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the NYFRB Rate.

 

(f)                                   Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e), 2.05(b) or 2.17(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.18.                              Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 commitment fees pursuant to
Section 2.10(a) shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender;

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether all
Lenders, all Lenders of a Class, two-thirds of the Lenders, two-thirds of the
Lenders of a Class, the Required Lenders or the Required Lenders of a Class have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 9.02),
provided that any waiver, amendment or modification requiring the consent of all
Lenders (or all Lenders of a Class), two-thirds of the Lenders (or two-thirds of
the Lenders of a Class) or each affected Lender, which affects such Defaulting
Lender differently than the other Lenders or affected Lenders (as applicable)
including as set forth in Section 9.02(b)(i), (ii), (iii), (iv) or (v), shall
require the consent of such Defaulting Lender;

 

61

--------------------------------------------------------------------------------


 

(c)                                  if any LC Exposure exists at the time a
Multicurrency Revolving Lender becomes a Defaulting Lender then:

 

(i)       all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Revolving Lenders in accordance with their
respective Applicable Multicurrency Percentages but only to the extent (x) the
sum of all non-Defaulting Lenders’ Multicurrency Revolving Credit Exposures plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Multicurrency Revolving Commitments, (y) no
non-Defaulting Lender’s Multicurrency Revolving Credit Exposure will exceed such
Lender’s Multicurrency Revolving Commitment, and (z) the conditions set forth in
Section 4.02 are satisfied at such time (and unless the Borrower has notified
the Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time);

 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)       if the LC Exposure of the non-Defaulting Multicurrency Revolving
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in
accordance with such non-Defaulting Multicurrency Revolving Lenders’ Applicable
Multicurrency Percentages;

 

(v)       if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

 

(vi)       no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation; and

 

(d)                                 so long as any Multicurrency Revolving
Lender is a Defaulting Lender, no Issuing Bank shall be required to issue, amend
or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Multicurrency Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance

 

62

--------------------------------------------------------------------------------


 

with Section 2.18(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Multicurrency
Revolving Lenders in a manner consistent with Section 2.18(c)(i) (and Defaulting
Lenders shall not participate therein).

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender that is a Dollar Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then, on the date of
such agreement, such Lender shall purchase at par such of the Loans made to the
Borrower of the other Lenders as the Administrative Agent shall determine may be
necessary in order for the Lenders to hold such Loans in accordance with their
Applicable Dollar Percentage in effect immediately after giving effect to such
agreement.  In the event that the Administrative Agent, the Borrower and each
Issuing Bank each agrees in writing that a Defaulting Lender that is a
Multicurrency Revolving Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall no longer be deemed a Defaulting Lender, the Borrower shall no
longer be required to cash collateralize any portion of such Lender’s LC
Exposure cash collateralized pursuant to Section 2.18(c)(ii) above and the LC
Exposure of the Multicurrency Revolving Lenders shall be readjusted to reflect
the inclusion of such Lender’s Multicurrency Revolving Commitment and on such
date such Lender shall purchase at par such of the Loans of the other
Multicurrency Revolving Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Multicurrency Percentage in effect immediately after giving effect to
such agreement.

 

SECTION 2.19.                              Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.16, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with clause (a) above, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (that the Borrower is permitted to replace as provided in
Section 9.02(d)), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.14 and Section 2.16) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Multicurrency Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal) or the Borrower (in the case of

 

63

--------------------------------------------------------------------------------


 

accrued interest and fees and all other amounts, including, without limitation,
any amounts under Section 2.15), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any assignment as a
result of a non-consenting Lender (that the Borrower is permitted to replace as
provided in Section 9.02(d)), the applicable assignee shall have consented to
the applicable amendment, waiver or consent.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

(c)                                  Defaulting Lender.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04(e),
2.05 or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                              Organization; Powers.  Each of the
Borrower and its Subsidiaries is duly organized or incorporated, as applicable,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation, as applicable, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required of the Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.                              Authorization; Enforceability.  The
Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
stockholder action.  This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each of the other Loan Documents to which it is a
party when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 3.03.                              Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been or will be obtained or made and are in full
force and effect and (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any other Obligors or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, except where such violation or default could not reasonably be expected
to have a Material Adverse

 

64

--------------------------------------------------------------------------------


 

Effect, and (d) except for the Liens created pursuant to the Security Documents,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any other Obligors.

 

SECTION 3.04.                              Financial Condition; No Material
Adverse Change.

 

(a)                                 Financial Statements.  The Borrower has
heretofore delivered the audited consolidated balance sheet and statements of
operations, assets and liabilities, changes in net assets and cash flows of the
Borrower and its Subsidiaries as of and for the fiscal years ended December 31,
2015, December 31, 2016 and December 31, 2017, reported on by RSM US LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP applied on a
consistent basis, subject to, in the case of such interim statements, year-end
audit adjustments and the absence of footnotes.  None of the Borrower or any of
its Subsidiaries has on the Effective Date any material contingent liabilities,
material liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or material anticipated losses from any
unfavorable commitments not reflected in the financial statements referred to
above.

 

(b)                                 No Material Adverse Change.  Since
December 31, 2017, there has not been any event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05.                              Litigation; Actions, Suits and
Proceedings.  There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of any Financial Officer of the Borrower, threatened in writing
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that directly involve
this Agreement or the Transactions.

 

SECTION 3.06.                              Compliance with Laws and Agreements. 
Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property (including applicable environmental laws, regulations and orders),
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  None of the
Obligors is subject to any contract or other arrangement, the performance of
which by them could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.07.                              Anti-Corruption Laws and Sanctions. 
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions in all material respects, and (a) the Borrower, its
Subsidiaries and their respective directors, officers and employees and (b) to
the knowledge of the Borrower their respective  agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary, any of their respective directors or officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or the Transactions contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

SECTION 3.08.                              Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all material Tax returns and
reports required to have been filed and has paid or caused to be paid all
material Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith

 

65

--------------------------------------------------------------------------------


 

by appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The Borrower has
qualified as a RIC under the Code for all taxable periods since its inception.

 

SECTION 3.09.                              ERISA.  No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.                              Disclosure.  The Borrower has
disclosed to the Administrative Agent (or filed with the SEC) all agreements and
instruments to which it or any of its Subsidiaries is subject, that if
terminated prior to its term, and all other matters known to it that have
occurred, that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.  None of the written reports, financial
statements, certificates or other written information (other than projections,
other forward looking information, information of a general economic or industry
specific nature or information relating to third parties) furnished by or on
behalf of the Borrower to the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading at the time made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed in good faith to be reasonable at the time of the
preparation thereof (it being understood that projections are subject to
significant and inherent uncertainties and contingencies which may be outside of
the Borrower’s control and that no assurance can be given that projections will
be realized, and are therefore not to be viewed as fact, and that actual results
for the periods covered by projections may differ from the projected results set
forth in such projections and that such differences may be material).

 

SECTION 3.11.                              Investment Company Act; Margin
Regulations.

 

(a)                                 Status as Business Development Company.  The
Borrower is a “closed-end fund” that has elected to be regulated as a “business
development company” within the meaning of the Investment Company Act and
qualifies as a RIC.

 

(b)                                 Compliance with Investment Company Act.  The
business and other activities of the Borrower and its Subsidiaries, including
the making of the Loans hereunder, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the Transactions contemplated by
the Loan Documents do not result in a material violation or breach in any
respect of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the SEC thereunder, in each case, that are
applicable to the Borrower and its Subsidiaries.

 

(c)                                  Investment Policies.  The Borrower is in
compliance with all written investment policies, restrictions and limitations
for the Borrower delivered (to the extent not otherwise publicly filed with the
SEC) to the Lenders prior to the Effective Date (as such investment policies
have been amended, modified or supplemented in a manner not prohibited by clause
(r) of Article VII, the “Investment Policies”), except to the extent that the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.

 

(d)                                 Use of Credit.  Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock (provided that so long as no violation of

 

66

--------------------------------------------------------------------------------


 

Regulation U by any party hereto would result therefrom the Borrower may use
proceeds of the Loans to purchase its common stock in connection with a Tender
Offer).

 

SECTION 3.12.                              Material Agreements and Liens.

 

(a)                                 Material Agreements.  Part A of Schedule II
is a complete and correct list of each credit agreement, loan agreement,
indenture, note purchase agreement, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness for borrowed
money or any extension of credit (or commitment for any extension of credit) to,
or guarantee for borrowed money, by the Borrower or any of its Subsidiaries
outstanding on the Effective Date (other than any such agreements that will be
repaid in connection with the Refinancing), and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement in
each case as of the Effective Date is correctly described in Part A of Schedule
II.

 

(b)                                 Liens.  Part B of Schedule II is a complete
and correct list of each Lien securing Indebtedness of any Person outstanding on
the Effective Date covering any property of the Borrower or any Obligors (other
than any such Lien that will be released on the Effective Date), and the
aggregate principal amount of such Indebtedness secured (or that may be secured)
by each such Lien and the property covered by each such Lien as of the Effective
Date is correctly described in Part B of Schedule II.

 

SECTION 3.13.                              Subsidiaries and Investments.

 

(a)                                 Subsidiaries.  Set forth in Part A of
Schedule IV is a complete and correct list of all of the Subsidiaries of the
Borrower on the Effective Date together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding
ownership interests in such Subsidiary, (iii) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests and (iv) whether such
Subsidiary is a Designated Subsidiary or an Excluded Subsidiary.  Except as
disclosed in Part A of Schedule IV, as of the Effective Date, (x) the Borrower
owns, free and clear of Liens (other than any lien permitted by Section 6.02
hereof), and has (and will have) the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Part A of Schedule
IV, (y) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable (to
the extent such concepts are applicable) and (z) there are no outstanding Equity
Interests with respect to such Person.  Each Subsidiary identified on said
Part A of Schedule IV as a “Designated Subsidiary” qualifies as such under the
definition of “Designated Subsidiary” set forth in Section 1.01.

 

(b)                                 Investments.  Set forth in Part B of
Schedule IV is a complete and correct list of all Investments (other than
Investments of the types referred to in clauses (b), (c) and (d) of
Section 6.04) held by any of the Obligors in any Person on the Effective Date
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment.  Except as disclosed in
Part B of Schedule IV, as of the Effective Date, each of the Borrower and its
Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents and other Liens permitted hereunder), all
such Investments.

 

SECTION 3.14.                              Properties.

 

(a)                                 Title Generally.  Each of the Borrower and
the other Obligors has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Intellectual Property.  Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.15.                              Affiliate Agreement.  As of the
Effective Date, the Borrower has heretofore delivered (to the extent not
otherwise publicly filed with the SEC) to each of the Lenders true and complete
copies of the Affiliate Agreement as in effect as of the Effective Date
(including any amendments, supplements or waivers executed and delivered
thereunder and any schedules and exhibits thereto).  As of the Effective Date,
the Affiliate Agreement is in full force and effect.

 

SECTION 3.16.                              Security Documents.  The provisions
of the Security Documents are effective to create in favor of the Collateral
Agent for the benefit of the Credit Facility Secured Parties (as defined in the
Guarantee and Security Agreement) (i) a legal, valid and enforceable
first-priority Lien (subject to no Liens other than Liens permitted by
Section 6.02) on all right, title and interest of the respective Obligors in the
Credit Facility First Priority Collateral and the Shared Collateral to secure
the Credit Facility Obligations and (ii) a legal, valid and enforceable
second-priority Lien (subject to no Liens other than Liens permitted by
Section 6.02) on all right, title and interest of the respective Obligors in the
Secured Notes Priority Collateral to secure the Credit Facility Obligations,
except, in each case for any failure that would not constitute an Event of
Default under clause (p) of Article VII.  Except for filing of UCC financing
statements and filings and other perfection actions contemplated hereby and by
the Security Documents, no filing or other action will be necessary to perfect
such Liens to the extent required thereunder, except for the failure to make any
filing that would not constitute an Event of Default under clause (p) of
Article VII.

 

SECTION 3.17.                              EEA Financial Institutions.  No
Obligor is an EEA Financial Institution.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.                              Effective Date.  This Agreement shall
become effective on the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):

 

(a)                                 Executed Counterparts.  From each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page to this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 Fees and Expenses.  The Administrative Agent
shall have received evidence of the payment by the Borrower of all fees payable
to the Lenders on the Effective Date that the Borrower has agreed to pay in
connection with this Agreement (including any fee letter or commitment letter
entered into between the Borrower and JPMCB).  The Borrower shall have paid all
reasonable expenses (including the legal fees of Cahill Gordon & Reindel LLP)
for which invoices have been presented prior to the Effective Date that the
Borrower has agreed to pay in connection with this Agreement.

 

68

--------------------------------------------------------------------------------


 

(c)                                  Opinion of Counsel to the Obligors.  A
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Dechert LLP, counsel for the Obligors, in form
and substance reasonably satisfactory to the Administrative Agent, in
substantially the form of Exhibit C, and in each case covering such other
matters relating to the Obligors, this Agreement or the Transactions as the
Required Lenders shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

 

(d)                                 Corporate Documents.  Such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, the
authorization of the Transactions and any other legal matters relating to the
Obligors, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(e)                                  Officer’s Certificate.  A certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in the lettered clauses of the first sentence of Section 4.02.

 

(f)                                   Liens.  Results of a recent lien search in
each relevant jurisdiction with respect to the Borrower and such search shall
reveal no liens on any of the assets of the Borrower except for liens permitted
under Section 6.02 or liens to be discharged on or prior to the Effective Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.

 

(g)                                  Guarantee and Security Agreement.  The duly
executed Guarantee and Security Agreement and evidence satisfactory to the
Administrative Agent that all actions required hereunder and under the other
Security Documents to have been taken to perfect the Liens (which, for the
avoidance of doubt, shall not include those actions contemplated by
Section 5.08(c)(viii)), have been completed.

 

(h)                                 Borrowing Base Certificate.  A Borrowing
Base Certificate as of a date not more than five days prior to the Effective
Date.

 

(i)                                     Valuation Policy.  A copy of the
Valuation Policy.

 

(j)                                    Know Your Customer documentation.  The
Administrative Agent shall have received, at least five days prior to the
Effective Date, all documentation and other information regarding the Borrower
requested by the Administrative Agent on its own behalf or on behalf of any
Lender in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested in writing of the Borrower at least 10 days prior to the Effective
Date.

 

(k)                                 Refinancing.  Evidence that the Refinancing
will occur substantially concurrently with the effectiveness of this Agreement
and following the initial borrowing of the Loans.

 

(l)                                     Financial Statements. (i) audited
financial statements of the Borrower for the fiscal years ended December 31,
2015, December 31, 2016 and December 31, 2017 and (ii) quarterly unaudited
financial statements of the Borrower for the fiscal quarter ended March 31,
2018; provided that the requirements of this clause (l) may be fulfilled by the
Borrower if such financial statements are furnished as part of the Borrower’s
reports filed with the SEC for such periods.

 

(m)                             Collateral Agency Agreement.  The duly executed
Collateral Agency Agreement.

 

69

--------------------------------------------------------------------------------


 

(n)                                 Secured Notes.  Evidence that the Secured
Notes shall have been or shall substantially concurrently with the effectiveness
of this Agreement be funded in an aggregate principal amount of not less than
$500,000,000.

 

(o)                                 Other Documents.  Such other documents as
the Administrative Agent or any Lender or special New York counsel to JPMCB may
reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.                              Each Credit Event.  The obligation of
each Lender to make any Loan, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is additionally subject to the satisfaction of the
following conditions:

 

(a)                                 the representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (unless the relevant representation
and warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections 3.1,
3.2 and 3.4 through 3.8 of the Guarantee and Security Agreement, in each such
case, such representation and warranty shall be true and correct in all
respects) on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)                                 at the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing; and

 

(c)                                  either (i) the aggregate Covered Debt
Amount (after giving effect to such extension of credit) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such extension of credit) shall not exceed the Borrowing
Base after giving effect to such extension of credit as well as any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or
Permitted Indebtedness or Indebtedness incurred pursuant to Section 6.01(g).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.  For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

70

--------------------------------------------------------------------------------


 

SECTION 5.01.                              Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent for
distribution to each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheet and related
statements of operations, assets and liabilities, changes in net assets and cash
flows of the Borrower and its consolidated Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by RSM US LLP or any other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, assets and
liabilities, changes in net assets and cash flows and cash flows of the Borrower
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether the Borrower has knowledge
that a Default has occurred and is continuing during the applicable period and,
if a Default has occurred and is continuing, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.01(b) and (g), 6.02(d), 6.04(d), 6.05(b) and (e) and 6.07 and (iii) to the
extent not previously disclosed on a Form 10-K or Form 10-Q previously filed by
the Borrower with the SEC, stating whether any change in GAAP as applied by (or
in the application of GAAP by) the Borrower has occurred since the Effective
Date (but only if the Borrower has not previously reported such change to the
Administrative Agent and if such change has had a material effect on the
financial statements) and, if any such change has occurred (and has not been
previously reported to the Administrative Agent), specifying the effect as
determined by the Borrower of such change on the financial statements
accompanying such certificate;

 

(d)                                 as soon as available and in any event not
later than the last Business Day of the calendar month following each monthly
accounting period (ending on the last day of each calendar month) of the
Borrower, a Borrowing Base Certificate as at the last day of such accounting
period presenting the Borrower’s computation (and including a comparison to show
changes from the Borrowing Base Certificate from the immediately prior period)
as well as a list of each Portfolio Investment in the Borrowing Base that is a
Participation Interest (identifying the Obligor holding such Participation
Interest, the Excluded Subsidiary that sold the Participation Interest to such
Obligor and the underling Portfolio Investment) and including a certification of
a Financial Officer as to compliance with Section 6.03(d) and 6.04(d) during the
period covered by such Borrowing Base Certificate;

 

(e)                                  promptly but no later than five Business
Days after any Financial Officer of the Borrower shall at any time have actual
knowledge that there is a Borrowing Base Deficiency, a Borrowing Base
Certificate, as at the date the Borrower has knowledge of such Borrowing Base

 

71

--------------------------------------------------------------------------------


 

Deficiency, indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency, as of the date not earlier than three Business Days
prior to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

 

(f)                                   promptly upon receipt thereof, copies of
(x) all significant and non-routine written reports and (y) written reports
stating that material deficiencies exist in the Borrower’s internal controls or
procedures or any other matter that could reasonably be expected to result in a
Material Adverse Effect submitted to management or the board of trustees of
Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
trustees of the Borrower;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any of the Obligors with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, as the case may be;

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request;

 

(i)                                     within 45 days after the end of each
fiscal quarter of the Borrower, all external valuation reports relating to the
Portfolio Investments delivered by the Approved Third-Party Appraiser in
connection with the quarterly appraisals of Unquoted Investments included in the
Borrowing Base (provided that any recipient of such reports executes and
delivers any non-reliance letter, release, confidentiality agreement or similar
agreements required by such Approved Third-Party Appraiser);

 

(j)                                    within 45 days after the end of each
fiscal quarter of the Borrower, any report that the Borrower receives from a
Custodian listing the Portfolio Investments, as of the end of such fiscal
quarter, held through such Custodian; provided that the Borrower shall use its
commercially reasonable efforts to cause the Custodian to provide such report;

 

(k)                                 within forty-five (45) days after the end of
the first three (3) fiscal quarters of each fiscal year of the Borrower and
ninety (90) days after the end of each fiscal year of the Borrower, a schedule
setting forth in reasonable detail with respect to each Portfolio Investment
where there has been a realized gain or loss in the most recently completed
fiscal quarter, (i) the cost basis of such Portfolio Investment, (ii) the
proceeds received with respect to such Portfolio Investment representing
repayments of principal during the most recently ended fiscal quarter, and
(iii) any other amounts received with respect to such Portfolio Investment
representing exit fees or prepayment penalties during the most recently ended
fiscal quarter;

 

(l)                                     within forty-five (45) days after the
end of the first three (3) fiscal quarters of each fiscal year of the Borrower
and ninety (90) days after the end of each fiscal year of the Borrower, a
schedule setting forth in reasonable detail with respect to each Portfolio
Investment, (i) the aggregate amount of all capitalized paid-in-kind interest
for such Portfolio Investment during the most recently ended fiscal quarter and
(ii) the aggregate amount of all paid-in-kind interest collected in respect of
such Portfolio Investment during the most recently ended fiscal quarter;

 

72

--------------------------------------------------------------------------------


 

(m)                             within forty-five (45) days after the end of the
first three (3) fiscal quarters of each fiscal year of the Borrower and ninety
(90) days after the end of each fiscal year of the Borrower, a schedule setting
forth in reasonable detail with respect to each Portfolio Investment, (i) the
amortized cost of each Portfolio Investment as of the end of such fiscal
quarter, (ii) the fair market value of each Portfolio Investment as of the end
of such fiscal quarter, and (iii) the unrealized gains or losses as of the end
of such fiscal quarter;

 

(n)                                 within forty-five (45) days after the end of
the first three (3) fiscal quarters of each fiscal year of the Borrower and
ninety (90) days after the end of each fiscal year of the Borrower, a schedule
setting forth in reasonable detail with respect to each Portfolio Investment the
change in unrealized gains and losses for such quarter.  Such schedule will
report the change in unrealized gains and losses by Portfolio Investment by
showing the unrealized gain or loss for each Portfolio Investment as of the last
day of the preceding fiscal quarter compared to the unrealized gain or loss for
such Portfolio Investment as of the last day of the most recently ended fiscal
quarter; and

 

(o)                                 promptly following any request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

 

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the SEC; provided that with respect to Section 5.01(f) and
(g), notice of such availability is provided to the Administrative Agent at or
prior to the time period required by this Section 5.01.

 

SECTION 5.02.                              Notices of Material Events.  Upon the
Borrower becoming aware of any of the following, the Borrower will furnish to
the Administrative Agent for distribution to each Lender prompt written notice
of the following:

 

(a)                                 the occurrence of any Default (unless the
Borrower first became aware of such Default from a notice delivered by the
Administrative Agent);

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development (excluding matters of
a general economic, financial or political nature to the extent that they could
not reasonably be expected to have a disproportionate effect on the Borrower)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

73

--------------------------------------------------------------------------------


 

SECTION 5.03.                              Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries (other than Immaterial
Subsidiaries) to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.                              Payment of Obligations.  The Borrower
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities and material contractual obligations, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05.                              Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of its Subsidiaries (other
than Immaterial Subsidiaries) to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar business
operating in the same or similar locations.  All such insurance shall name the
Collateral Agent as additional insured or loss payee, as applicable.

 

SECTION 5.06.                              Books and Records; Inspection
Rights.  The Borrower will, and will cause each of its Subsidiaries to, keep
books of record and account in accordance with GAAP.  The Borrower will, and
will cause each other Obligor to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties during business hours, to examine and make extracts from
its books and records (including books and records maintained by it in its
capacity as a “servicer” in respect of any Designated Subsidiary or other
Excluded Subsidiaries, or in a similar capacity with respect to any other
Designated Subsidiary, but only to the extent the Borrower is not prohibited
from disclosing such information or providing access to such information, and
any books, records and documents held by the Custodian), and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested, in each case,
to the extent such inspection or requests for such information are reasonable
and such information can be provided or discussed without violation of law,
rule, regulation or contract; provided that the Borrower shall be entitled to
have its representatives and advisors present during any inspection of its books
and records and during any discussion with its independent auditors; provided
further that Borrower shall not be responsible for the costs and expenses of the
Administrative Agent and the Lenders for more than two such visits and
inspections in any calendar year unless an Event of Default shall have occurred
and be continuing.

 

SECTION 5.07.                              Compliance with Laws.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act, any applicable rules,
regulations or orders issued by the SEC thereunder and orders of any other
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions in all material
respects.

 

74

--------------------------------------------------------------------------------


 

SECTION 5.08.                              Certain Obligations Respecting
Subsidiaries; Further Assurances.

 

(a)                                 Subsidiary Guarantors.  In the event that
any Obligor shall form or acquire any new Domestic Subsidiary (other than an
Excluded Subsidiary), the Borrower will cause, within 30 days of the formation
or acquisition thereof, such new Subsidiary to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under a Guarantee Assumption Agreement and to
deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel (only upon the Administrative Agent’s reasonable request),
and other documents as is consistent with those delivered by the Borrower
pursuant to Section 4.01 upon the Effective Date or as the Administrative Agent
shall have requested.

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of its Subsidiaries is a wholly
owned Subsidiary (other than any Subsidiary that is an Excluded Subsidiary);
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.04 so long as after giving effect to such permitted
transaction each of the remaining Subsidiaries of the Borrower is a wholly-owned
Subsidiary.

 

(c)                                  Further Assurances.  The Borrower will, and
will cause each of the Subsidiary Guarantors to, take such action from time to
time as shall reasonably be requested by the Administrative Agent to effectuate
the purposes and objectives of this Agreement.  Without limiting the generality
of the foregoing, the Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent:

 

(i)                         to create, in favor of the Collateral Agent for the
benefit of the Lenders (and any affiliate thereof that is a party to any Hedging
Agreement entered into with the Borrower) and the holders of any Other Pari
Passu Secured Indebtedness, perfected security interests and Liens in the
Collateral; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents; provided further, that in
the case of any Collateral consisting of voting stock of any Controlled Foreign
Corporation or FSHCO, such security interest shall be limited to 65% of the
issued and outstanding voting stock of such Controlled Foreign Corporation or
FSHCO,

 

(ii)                      subject to Section 7.04 of the Guarantee and Security
Agreement, to cause any bank or securities intermediary (within the meaning of
the Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
over each bank account or securities account of the Obligors (other than
Excluded Accounts (as defined in the Guarantee and Security Agreement)) and in
that connection, the Borrower agrees to cause all cash and other proceeds of
Portfolio Investments received by any Obligor to be promptly deposited into such
an account (or otherwise delivered to, or registered in the name of, the
Collateral Agent) and, until such deposit, delivery or registration such cash
and other proceeds shall be held in trust by the Borrower for and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or of any Designated Subsidiary or other
Person (including with any money or financial assets of any Obligor in its
capacity as “servicer” for any Designated Subsidiary or any other Excluded
Subsidiary, or any money or financial assets of any Excluded Subsidiary),

 

(iii)                   in the case of any portfolio investment held by an
Excluded Subsidiary that is subject to a Participation Interest, including any
cash collection related thereto, ensure that such portfolio investment shall not
be held in the account of any Obligor subject to a control agreement

 

75

--------------------------------------------------------------------------------


 

among such Obligor, the Collateral Agent and the Custodian delivered in
connection with this Agreement or any other Loan Document,

 

(iv)                  in the case of any Portfolio Investment consisting of a
Bank Loan that does not constitute all of the credit extended to the underlying
borrower under the relevant underlying loan documents and an Excluded Subsidiary
holds any interest in the loans or other extensions of credit under such loan
documents, (x) cause such Excluded Subsidiary to be party to such underlying
loan documents as a “lender” having a direct interest (or a participation not
acquired from an Obligor) in such underlying loan documents and the extensions
of credit thereunder and (y) ensure that, subject to Section 5.08(c)(v) below,
all amounts owing to such Obligor or Excluded Subsidiary by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the accounts of such Obligor and such Excluded Subsidiary,

 

(v)                     in the event that any Obligor is acting as an agent or
administrative agent (or analogous capacity) under any loan documents with
respect to any Bank Loan that does not hold all of the credit extended to the
underlying borrower under the relevant underlying loan documents, ensure that
all funds held by such Obligor in such capacity as agent or administrative agent
are segregated from all other funds of such Obligor and clearly identified as
being held in an agency capacity,

 

(vi)                  cause all credit or loan agreements, any notes and all
assignment and assumption agreements relating to any Portfolio Investment
constituting part of the Collateral to be held by (x) the Collateral Agent,
(y) the Custodian pursuant to the terms of the applicable Custodian Agreement
(or another custodian reasonably satisfactory to the Administrative Agent), or
(z) pursuant to an appropriate intercreditor agreement, so long as the Custodian
(or custodian) has agreed to grant access to such loan and other documents to
the Administrative Agent and Collateral Agent pursuant to an access or similar
agreement between the Borrower and such Custodian (or custodian) in form and
substance reasonably satisfactory to the Administrative Agent; provided that
Borrower’s obligation to deliver underlying documentation may be satisfied by
delivery of copies of such agreements; provided further that the Borrower shall
not be deemed to be in default under this clause (vi) with respect to any
Portfolio Investment held by FSEP Term Funding LLC prior to the earlier of
(1) the 30th day following the Effective Date and (2) the date on which FSEP
Term Funding LLC shall enter into a Custodian Agreement,

 

(vii)               on or before 120th day following the repayment of all
third-party existing indebtedness of any Excluded Entity, the Borrower shall
either (x) cause such person to become a Subsidiary Guarantor under the Loan
Documents or (y) cause such Person to transfer all of its assets to the Borrower
(and the Borrower and such Excluded Entity shall have executed assignment
documentation in respect of such transfers), and

 

(viii)            on or before the 30th day following the Effective Date (or
such later date as may be agreed by the Administrative Agent), cause FSEP Term
Funding LLC, EP American Energy Investments, Inc. and each Designated REI
Subsidiary Guarantor to enter into control agreements in favor of the Collateral
Agent over each Custodial Account in which any Portfolio Investments owned by
FSEP Term Funding LLC, EP American Energy Investments, Inc. or any Designated
REI Subsidiary Guarantor are held with the applicable Custodian.

 

Notwithstanding anything to the contrary contained herein, (1) nothing contained
herein shall prevent the Borrower from having a Participation Interest in a
portfolio investment held by an Excluded Subsidiary and (2) if any instrument,
promissory note, agreement, document or certificate held by the Custodian is

 

76

--------------------------------------------------------------------------------


 

destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder, provided that,
when the Borrower has actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, it uses all commercially
reasonable efforts to obtain from the underlying borrower, and deliver to the
Custodian, a replacement instrument, promissory note, agreement, document or
certificate.

 

SECTION 5.09.                              Use of Proceeds.  The Borrower will
use the proceeds of the Loans and the issuances of Letters of Credit to
consummate the Refinancing, pay fees and expenses in connection with the
Refinancing, and for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business, including, but not limited to
(so long as such purchase would not result in a violation of Regulation U by any
party hereto and,  upon request of any Lender, the Borrower agrees to provide
such Lender an executed  Form U-1 with respect to this Agreement), purchasing
shares of common stock of the Borrower in connection with a Tender Offer and
making other distributions, contributions and investments not prohibited by the
Loan Documents and the acquisition and funding (either directly or through one
or more Subsidiaries) of Portfolio Investments; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds.  No part of the proceeds of any Loan will be used in
violation of applicable law or, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock
(provided that (so long as such purchase would not result in a violation of
Regulation U by any party hereto) the Borrower may use proceeds of the Loans to
purchase its common stock in connection with a Tender Offer). Other than in
connection with a Tender Offer, Margin Stock shall be purchased by the Obligors
only with the proceeds of Indebtedness not directly or indirectly secured by
Margin Stock (within the meaning of Regulation U), or with the proceeds of
equity capital of the Borrower.  The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, directly or indirectly, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, in violation of applicable
Sanctions, or in any Sanctioned Country, except to the extent permissible for a
Person required to comply with Sanctions, or (C) in any manner that would result
in the violation of  any Sanctions applicable to any party hereto.

 

SECTION 5.10.                              Status of RIC and BDC.  The Borrower
shall at all times maintain its status as a RIC under the Code, and as a
“business development company” under the Investment Company Act.

 

SECTION 5.11.                              Investment and Valuation Policies. 
The Borrower shall promptly advise the Lenders and the Administrative Agent of
any material change in either its Investment Policies or Valuation Policy.

 

SECTION 5.12.                              Portfolio Valuation and
Diversification, Etc.

 

(a)                                 Portfolio Valuation Etc.

 

(i)         Settlement Date Basis.  For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment included in the Borrowing Base shall be determined on a
settlement-date basis (meaning that any investment that has been purchased will
not be treated as a Portfolio Investment in the Borrowing Base until such
purchase has settled, and any Portfolio Investment in the Borrowing Base which
has been sold will not be excluded as a Portfolio Investment in the Borrowing
Base until such sale has settled), provided that no such investment shall be
included as a Portfolio Investment in the Borrowing Base to the extent it has
not been paid for in full.

 

77

--------------------------------------------------------------------------------


 

(ii)         Determination of Values.  The Borrower will conduct reviews of the
value to be assigned to each of its Portfolio Investments included in the Credit
Facility First Priority Collateral as follows:

 

(A)                               Quoted Investments—External Review.  With
respect to Portfolio Investments (including Cash Equivalents) for which market
quotations are readily available (“Quoted Investments”), the Borrower shall, not
less frequently than once each calendar week, determine the market value of such
Portfolio Investments which shall, in each case, be determined in accordance
with one of the following methodologies (as selected by the Borrower):

 

(w)                               in the case of public and 144A securities, the
average of the bid prices as determined by two Approved Dealers selected by the
Borrower,

 

(x)                                 in the case of bank loans, the average of
the bid prices as determined by two Approved Dealers selected by the Borrower or
an Approved Pricing Service which makes reference to at least two Approved
Dealers with respect to such bank loans,

 

(y)                                 in the case of any Quoted Investment traded
on an exchange, the closing price for such Portfolio Investment most recently
posted on such exchange, and

 

(z)                                  in the case of any other Quoted Investment,
the fair market value thereof as determined by an Approved Pricing Service; and

 

(B)                               Unquoted Investments—External Review.  With
respect to Portfolio Investments for which market quotations are not readily
available (“Unquoted Investments”), the Borrower shall value such Unquoted
Investments quarterly in a manner consistent with its “Net Asset Valuation
Policy,” as the same may be amended, supplemented, waived or otherwise modified
from time to time consistent with standard industry practice and in a manner not
prohibited by this Agreement (the “Valuation Policy”), including valuation of at
least 35% by value of all Unquoted Investments included in the Borrowing Base
using the assistance of an Approved Third Party Appraiser.

 

(C)                               Internal Review.  The Borrower shall conduct
an internal review of the aggregate value of the Portfolio Investments included
in the Borrowing Base, and of the Borrowing Base, at least once each calendar
week which shall take into account any events of which a Responsible Officer of
the Borrower has actual knowledge that materially adversely affects the
aggregate value of the Portfolio Investments included in the Borrowing Base or
the Borrowing Base.  If, based upon such weekly internal review, the Borrower
determines that a Borrowing Base Deficiency exists, then the Borrower shall,
within five Business Days as provided in Section 5.01(e), deliver a Borrowing
Base Certificate reflecting the new amount of the Borrowing Base and shall take
the actions, and make the payments and prepayments (and provide cover for
Letters of Credit), all as more specifically set forth in Section 2.09(c).

 

(D)                               Failure to Determine Values.  If the Borrower
shall fail to determine the value of any Portfolio Investment as at any date
pursuant to the requirements of the foregoing sub-clauses (A) through (C), the
“Value” of such Portfolio Investment as at such date shall be deemed to be zero;

 

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

 

78

--------------------------------------------------------------------------------


 

(iii)                                 Scheduled Testing of Values.

 

(A)                               Each February 28, April 30, July 31 and
October 31 of each calendar year, commencing on October 31, 2018 (or such other
dates as are agreed to by the Borrower and the Administrative Agent, but in no
event less frequently than once per calendar quarter, each a “Valuation Testing
Date”), the Administrative Agent through an Independent Valuation Provider will
test the values determined pursuant to Section 5.12(a)(ii) above of those
Unquoted Investments included in the Borrowing Base selected by the
Administrative Agent; provided, that the aggregate fair value of such Unquoted
Investments tested on any Valuation Testing Date will be equal to the Tested
Amount (as defined below) (or as near thereto as reasonably practical).  For the
avoidance of doubt, Unquoted Investments that are part of the Collateral but not
included in the Borrowing Base shall not be subject to testing under this
Section 5.12(a)(iii).

 

(B)                               For purposes of this Agreement, the “Tested
Amount” shall be equal to the greater of:  (i) an amount equal to (y) 125% of
the Covered Debt Amount (as of the applicable Valuation Testing Date) minus
(z) the sum of the values of all Cash and all Quoted Investments included in the
Borrowing Base (as of the applicable Valuation Testing Date) and (ii) 10% of the
aggregate value of all Unquoted Investments included in the Borrowing Base (as
of the applicable Valuation Testing Date); provided, however, in no event shall
more than 25% (or, if clause (ii) applies, 10%, or as near thereto as reasonably
practicable) of the aggregate value of the Unquoted Investments in the Borrowing
Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date.

 

(C)                               With respect to any Unquoted Investment, if
the value of such Unquoted Investment determined pursuant to
Section 5.12(a)(ii) is not more than the lesser of (1) five (5) points more than
the midpoint of the valuation range (expressed as a percent of par) provided by
the Independent Valuation Provider (provided that the value of such Unquoted
Investment is customarily quoted as a percentage of par) and (2) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider,
then the value for such Unquoted Investment determined in accordance with
Section 5.12(a)(ii) shall continue to be used as the “Value” for purposes of
this Agreement.  If the value of any Unquoted Investment determined pursuant to
Section 5.12(a)(ii) is more than the lesser of the values set forth in clause
(C)(1) and (2) (to the extent applicable), then for such Unquoted Investment,
the “Value” for purposes of this Agreement shall become the lesser of (x) the
highest value of the valuation range provided by the Independent Valuation
Provider, (y) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (z) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider.  For the avoidance of doubt, any values
determined by the Independent Valuation Provider pursuant to this
Section 5.12(a)(iii) or Section 5.12(a)(iv) shall be used solely for purposes of
determining the “Value” of a Unquoted Investment under this Agreement and shall
not be deemed to be the fair value of such asset as required under ASC 820, for
purposes of the Borrower’s financial statements and the Investment Company Act.

 

(iv)                               Supplemental Testing of Values.

 

(A)                               Notwithstanding the foregoing, the
Administrative Agent, individually or at the request of the Required Lenders, or
the Co-Collateral Agent shall at any time have the right to request, in its
reasonable discretion, any Portfolio Investment included in the Borrowing Base
with a value determined pursuant to Section 5.12(b)(ii) to be independently
tested by the Independent Valuation Provider.  There shall be no limit on the
number of such tests that may be requested by the Administrative Agent or the
Co-Collateral Agent in its reasonable discretion; provided that, all such tests
shall be conducted in such a manner not disruptive in any material respect to
the business of the Borrower.  The Administrative Agent or the Co-Collateral
Agent shall notify the Borrower of its receipt of the final results of any such
test promptly upon its receipt thereof and shall provide a copy of such results
and the related report to the Borrower

 

79

--------------------------------------------------------------------------------


 

promptly upon the Borrower’s request.  If (x) the value determined pursuant to
Section 5.12(a)(ii) is less than the value determined by the Independent
Valuation Provider, then the value determined pursuant to
Section 5.12(a)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value determined pursuant to
Section 5.12(a)(ii) is greater than the value determined by the Independent
Valuation Provider and the difference between such values is:  (1) less than 5%
of the value determined pursuant to Section 5.12(a)(ii), then the value
determined pursuant to Section 5.12(a)(ii) shall continue to be used as the
“Value” for purposes of this Agreement; (2) between 5% and 20% of the value
determined pursuant to Section 5.12(a)(ii), then the “Value” of such Portfolio
Investment for purposes of this Agreement shall become the average of the value
determined pursuant to Section 5.12(a)(ii) and the value determined by such
Independent Valuation Provider; and (3) greater than 20% of the value determined
pursuant to Section 5.12(a)(ii), then the Borrower and the Administrative Agent
or Co-Collateral Agent, as applicable, shall retain an additional third-party
appraiser and the “Value” of such Portfolio Investment for purposes of this
Agreement shall become the average of the three valuations (with the Independent
Valuation Provider’s value to be used as the “Value” until the third value is
obtained).  For the avoidance of doubt, Portfolio Investments that are part of
the Collateral but which the Borrower has not expressly included in the
Borrowing Base shall not be subject to testing under this Section 5.12(a)(iv).

 

(B)                               Except as otherwise provided herein, the Value
of any Portfolio Investment for which the Independent Valuation Provider’s value
is used shall be the midpoint of the range (if any) determined by the
Independent Valuation Provider.  The Independent Valuation Provider shall apply
a recognized valuation methodology that is commonly accepted by the business
development company industry for valuing Portfolio Investments of the type being
valued and held by the Obligors.

 

(C)                               All valuations shall be on a settlement date
basis.  For the avoidance of doubt, the Value of any Portfolio Investment
determined in accordance with this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(D)                               The reasonable and documented out-of-pocket
costs of any valuation reasonably incurred by the Administrative Agent or
Co-Collateral Agent, as applicable, under this Section 5.12 shall be at the
expense of the Borrower, provided that the Borrower’s obligation to reimburse
valuation costs incurred by the Administrative Agent or Co-Collateral Agent, as
applicable, pursuant to Section 5.12(a)(iv) shall be limited to an aggregate
amount in any fiscal year of the Borrower equal to the greater of
(x) $200,000.00 or (y) 0.05% of the aggregate amount of total Commitments then
outstanding.

 

(E)                                In addition, the values determined by the
Independent Valuation Provider shall be deemed to be “Information” hereunder and
subject to Section 9.13 hereof.

 

(b)                                 Investment Company Diversification
Requirements.  The Borrower will, and will cause its Subsidiaries (other than
Subsidiaries that are exempt from the Investment Company Act) at all times to
(i) comply in all material respects with the portfolio diversification and
similar requirements set forth in the Investment Company Act applicable to
business development companies and (ii) subject to applicable grace periods set
forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs.

 

SECTION 5.13.                              Calculation of Borrowing Base.  For
purposes of this Agreement, the “Borrowing Base” shall be determined, as at any
date of determination, as the sum of the products obtained by multiplying
(x) the Value of each Portfolio Investment that is then included as Credit
Facility First Priority Collateral by (y) the applicable Advance Rate, provided
that:

 

80

--------------------------------------------------------------------------------


 

(a)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 5% of the aggregate Value of all Cash and Portfolio Investments in the
Collateral Pool that are Credit Facility First Priority Collateral as of the end
of the most recent quarter, shall be 50% of the otherwise applicable Advance
Rate;

 

(b)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 10% of the aggregate Value of all Cash and Portfolio Investments in
the Collateral Pool that are Credit Facility First Priority Collateral as of the
end of the most recent quarter shall be 0%;

 

(c)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in each of the energy and
power investment subcategories set forth below exceeding the corresponding
percentage set forth below of the aggregate Value of all Cash and Portfolio
Investments in the Collateral Pool that are Credit Facility First Priority
Collateral as of the end of the most recent quarter shall be 0%:

 

Subcategories(1)

 

Percentage

 

Upstream

 

60

%

Midstream

 

45

%

Downstream

 

20

%

Power and Renewables

 

50

%

Infrastructure

 

25

%

Service and Equipment

 

20

%

 

(d)                                 Performing Second Lien Bank Loans and
Performing Other Cash Pay High Yield Securities shall in no event account for
more than 50% of the Borrowing Base;

 

(e)                                  unsecured Performing Other Cash Pay High
Yield Securities shall in no event account for more than 30% of the Borrowing
Base;

 

(f)                                   the Advance Rate applicable to Investments
in any Excluded Entity and Designated Subsidiary, finance leases, CDO Securities
(or other Investments that represent an investment in an underlying levered
portfolio) shall be 0%;

 

(g)                                  the Advance Rate applicable to any
Portfolio Investment relating to, arising out of, or derived from (i) the
exploration, production or utilization of coal in any capacity; (ii) the
exploration and production of oil from oil sands or Arctic oil;
(iii) infrastructure exclusively dedicated to the transport or storage of oil
from oil sands or Arctic oil; (iv) facilities producing first generation
biofuels; (v) upstream oil and gas operations located within a World Heritage
Site (as selected by the United Nations Educational, Scientific and Cultural
Organization) or with material adverse impacts on the outstanding universal
value of a natural World Heritage Site; or (vi) any company whose core business
is more than 50% derived from coal, shall be 0%;

 

--------------------------------------------------------------------------------

(1)         All determinations of whether a particular Portfolio Investment
belongs to one subcategory or another shall be made by the Borrower on a good
faith basis consistent with the definitions set forth in this Section 5.13.

 

81

--------------------------------------------------------------------------------


 

(h)                                 no Portfolio Investment may be included in
the Borrowing Base until such time as such Portfolio Investment has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent, and then only for so long as such Portfolio Investment continues to be
Delivered as contemplated therein and constitutes Credit Facility First Priority
Collateral; provided that in the case of any Portfolio Investment in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing (and for which no other method of
perfection with a higher priority is possible), such Portfolio Investment may be
included in the Borrowing Base so long as all remaining actions to complete
“Delivery” are satisfied within seven (7) days of such inclusion;

 

(i)                                     no Participation Interest may be
included in the Borrowing Base for more than ninety (90) days;

 

(j)                                    Permitted PIK Portfolio Investments shall
in no event account for more than 10% of the Borrowing Base; and

 

(k)                                 no Portfolio Investment in a portfolio
company that the Obligors do not hold Portfolio Investments in on the Effective
Date shall be included in the Borrowing Base to the extent that Portfolio
Investments in portfolio companies that provide oil field services (as
determined in good faith by the Borrower) would exceed 12.5% of the aggregate
Value of all Cash and Portfolio Investments in the Collateral Pool that are
Credit Facility First Priority Collateral.

 

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (j), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment(2)

 

Quoted

 

Unquoted

 

Cash, Cash Equivalents and Short-Term U.S. Government Securities

 

100

%

n.a.

 

Long-Term U.S. Government Securities

 

95

%

n.a.

 

Performing First Lien Bank Loans

 

70

%

60

%

Performing First Lien Secured High Yield Securities

 

65

%

55

%

Performing Unitranche Bank Loans

 

65

%

55

%

Performing Second Lien Bank Loans

 

55

%

45

%

Performing Other Cash Pay High Yield Securities

 

50

%

40

%

Portfolio Investments other than those described above

 

0

%

0

%

 

--------------------------------------------------------------------------------

(2)         For the avoidance of doubt, the above categories are intended to be
indicative of the traditional investment types in a fully capitalized issuer. 
All determinations of whether a particular Portfolio Investment belongs to one
category or another shall be made by the Borrower on a consistent basis with the
foregoing.  For example, a secured bank loan at a holding company, the only
assets of which are the shares of a fully capitalized operating company would
not ordinarily constitute a Bank Loan but would ordinarily constitute a
mezzanine investment.

 

82

--------------------------------------------------------------------------------


 

“Bank Loans” means debt obligations (including, without limitation, term loans,
notes, revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and bridge loans) that are
not contractually subordinated in right of payment to any other indebtedness (it
being understood that indebtedness will not be deemed to be subordinated in
right of payment to other indebtedness solely as a result of having a junior
lien on any assets) and which are generally documented under documentation
substantially similar to documents used in respect of a loan or credit facility
or a purchase of notes issued as an alternative to the incurrence of loans under
such a loan or credit facility (so long as the documentation relating to such
notes generally contains terms similar to those included in credit facilities),
including any notes issued by a direct lender.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et sec.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans
(x) as to which, at the time of determination, all of the interest is payable
not less frequently than quarterly and for which not less than 2/3 of the
interest (including accretions and “pay-in-kind” interest) for the most recently
ended monthly or quarterly period (as applicable) is payable in cash or (y) that
are Permitted PIK Portfolio Investments.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

 

“Downstream” means issuers that refine and process energy resources, including
but not limited to natural gas, propane, crude oil, and petrochemical and
feedstocks.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof and which has the most senior pre-petition lien priority in any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings;
provided, however, that, in the case of accounts receivable and inventory (and
the proceeds thereof), such lien and security interest may be second in priority
to a Permitted Prior Working Capital Lien.

 

“High Yield Securities” means debt Securities (other than the “in the money”
component of any convertible debt Securities) (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder),
(c) that are not Cash Equivalents or Bank Loans and (d) that are not
contractually subordinated in right of payment to any other indebtedness (it
being understood that indebtedness will not be deemed to

 

83

--------------------------------------------------------------------------------


 

be subordinated in right of payment to other indebtedness solely as a result of
having a junior lien on any assets).

 

“Infrastructure” means Portfolio Investments in issuers that own long-life
assets that provide transportation for freight and bulk commodities (including
but not limited to the provision of transportation for other energy-related
businesses) and issuers that market and distribute refined energy resources.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

 

“Midstream” means issuers engaged with transporting hydrocarbons and water,
pipelines, gathering systems, processing facilities, liquefied natural gas
infrastructure and storage of hydrocarbons and water.

 

“Performing” means the issuer of such Portfolio Investment is not in default of
any payment obligations in respect thereof, after the expiration of any
applicable grace period.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing and which are not Performing Unitranche Bank
Loans.

 

“Performing First Lien Secured High Yield Securities” means High Yield
Securities (a) that are entitled to the benefit of a first lien and first
priority perfected security interest on a substantial portion of the assets of
the respective issuer and guarantors obligated in respect thereof; provided,
however, that, in the case of accounts receivable and inventory (and the
proceeds thereof), such lien and security interest may be second in priority to
a Permitted Prior Working Capital Lien, (b) (x) as to which, at the time of
determination, not less than 2/3 of the interest (including accretions and
“pay-in-kind” interest) for the most recently ended monthly, quarterly,
semi-annual or annual period (as applicable) is payable in cash or (y) that are
Permitted PIK Portfolio Investments and (c) which are Performing.

 

“Performing Other Cash Pay High Yield Securities” means High Yield Securities
(other than Performing First Lien Secured High Yield Securities) (a) (x) as to
which, at the time of determination, not less than 2/3 of the interest
(including accretions and “pay-in-kind” interest) for the most recently ended
monthly, quarterly, semi-annual or annual period (as applicable) is payable in
cash, (y) as to which, at the time of determination, cash interest in an amount
greater than or equal to 4.5% above 3-month LIBOR was paid for such period or
(z) that are Permitted PIK Portfolio Investments and (b) which are Performing.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Performing Unitranche Bank Loans” means Unitranche Bank Loans (a) (x) as to
which, at the time of determination, not less than 2/3 of the interest
(including accretions and “pay-in-kind” interest) for the most recently ended
monthly or quarterly period (as applicable) is payable in cash, (y) as to which,
at the time of determination, cash interest in an amount greater than or equal
to 4.5% above 3-month LIBOR was paid for such period or (z) that are Permitted
PIK Portfolio Investments and (b) which are Performing.

 

“Permitted PIK Portfolio Investments” means Portfolio Investments which would
otherwise qualify as Cash Pay Bank Loans (as First Lien Bank Loans or as Second
Lien Bank Loans), Performing First Lien Secured High Yield Securities,
Performing Other Cash Pay High Yield Securities or Performing Unitranche Bank
Loans, as applicable, other than for the fact that interest on such Portfolio
Investment

 

84

--------------------------------------------------------------------------------


 

paid in cash for the applicable period was not sufficient to meet the applicable
requirements of such type of Portfolio Investment; provided, that (i) the option
to pay interest other than in cash was included in the original investment by
the applicable Obligor and (ii) as of the date of determination the Borrower
reasonably believes such Portfolio Investment will pay interest in cash
sufficient to meet such requirements within eight (8) quarters of such original
date of investment.

 

“Permitted Prior Working Capital Lien” means, with respect to a borrower or
guarantor under a Bank Loan or High Yield Security, a security interest to
secure a working capital facility for such borrower or guarantor in the accounts
receivable and inventory (and, to the extent applicable, all related property
and proceeds thereof) of such borrower and or guarantors; provided that (i) such
Bank Loan or High Yield Security has a second priority lien on such accounts
receivable and inventory (and, to the extent applicable, all related property
and proceeds thereof), (ii) such working capital facility is not secured by any
other assets (other than a second priority lien, subject to the first priority
lien of the Bank Loan or High Yield Security) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 15% of the aggregate
consolidated enterprise value of the top level borrower or guarantor of such
Bank Loan or High Yield Security (as determined pursuant to the enterprise value
as determined at closing of the transaction).

 

“Power and Renewables” means issuers focused on liquefied natural gas
regasification terminals, gas sales, power and electricity transmission and
distribution, as well as businesses involved in the production of alternative or
renewable energy.

 

“Second Lien Bank Loan” means (a) a Bank Loan that is entitled to the benefit of
a second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof or (b) a debt obligation that would qualify as a First Lien Bank
Loan other than for the fact that such debt obligation is subordinate to other
indebtedness sharing a first priority lien in favor of such debt obligation as
regards the order of application of proceeds of enforcement of such lien.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, royalty interests, net profit interests, trust
receipts and other obligations, instruments or evidences of indebtedness,
including debt instruments of public and private issuers and tax-exempt
securities (including warrants, rights, put and call options and other options
relating thereto, representing rights, or any combination thereof) and other
property or interests commonly regarded as securities or any form of interest or
participation therein, but not including Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Service and Equipment” means issuers that provide services, supplies and/or
equipment in connection with the exploration, production and transportation of
oil and natural gas, including seismic, drilling, completion and production
activities, as well as those issuers that support the operations and development
of Power and Renewables and any issuer that is commonly understood to be part
of, or specifically connected with, the Upstream, Midstream, Downstream, Power
and Renewables, Infrastructure and Service and Equipment industries.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.

 

85

--------------------------------------------------------------------------------


 

“Unitranche Bank Loans” means any First Lien Bank Loan if the aggregate amount
of first lien Indebtedness of the top level borrower or guarantor of such First
Lien Bank Loan and its subsidiaries on a consolidated basis as of such
borrower’s or guarantor’s most recently ended fiscal quarter for which financial
information is available to the Borrower exceeds (i) 4.0x the EBITDA of such top
level borrower or guarantor for the most recent four fiscal quarter period for
which financial information is available to the Borrower or (ii) in the case of
an Upstream Issuer, 1.0x the net present value of Proved Oil and Gas Reserves of
such top level borrower or guarantor and its subsidiaries on a consolidated
basis (calculated at the time the relevant Obligor acquires or funds the
applicable First Lien Bank Loan).  For purposes of the foregoing (x) “EBITDA”
means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income:
(i) consolidated interest charges for such period; (ii) the provision for
Federal, state, local and foreign income taxes payable for such period;
(iii) depreciation and amortization expense for such period;  (iv) in the case
of an Upstream Issuer, exploration costs and (v) such other adjustments included
in the definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Portfolio Investment, provided that such adjustments are usual and customary and
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers at the time such relevant agreements are entered
into as reasonably determined in good faith by the Borrower and (y) “Proved Oil
and Gas Reserves” means those quantities of oil and gas, which, by analysis of
geoscience and engineering data, can be estimated with reasonable certainty to
be economically producible, from a given date forward, from known reservoirs,
and under existing economic conditions, operating methods, and government
regulations, prior to the time at which contracts providing the right to operate
expire, unless evidence indicates that renewal is reasonably certain regardless
of whether deterministic or probabilistic methods are used for the estimation.

 

“Upstream” means issuers involved in the exploration, development or production
of hydrocarbons, hydrocarbon sales, resource and minerals plays and the
ownership of interests in hydrocarbons (including royalty and net revenue
interests).

 

“Upstream Issuer” means an issuer engaged in an Upstream business.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 6.01.                              Indebtedness.  The Borrower will not,
nor will it permit any other Obligor to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)                                 Indebtedness created hereunder or under any
other Loan Document;

 

(b)                                 Permitted Indebtedness in an aggregate
amount that, taken together with Indebtedness permitted under clauses (a) and
(g) of this Section 6.01 (1) does not exceed, at the time it

 

86

--------------------------------------------------------------------------------


 

is incurred, the amount required to comply with the provisions of
Section 6.07(b), (2) will not result in the Covered Debt Amount, at the time it
is incurred, exceeding the Borrowing Base (or, with respect to Notes Priority
Secured Indebtedness, will not result in the Notes First Priority Collateral
Coverage Ratio (as defined in the Secured Notes Indenture as in effect on the
Effective Date) being less than 1.50 to 1.0), so long as no Default or Event of
Default shall have occurred or be continuing after giving effect to the
incurrence of such Permitted Indebtedness and (3) the Adjusted Asset Coverage
Ratio, calculated on a pro forma basis after giving effect to the incurrence of
such Permitted Indebtedness shall not exceed 2.25 to 1.00 at the time of
entering into agreements establishing such Permitted Indebtedness;

 

(c)                                  Other Permitted Indebtedness;

 

(d)                                 Indebtedness of any Obligor to or from
another Obligor;

 

(e)                                  repurchase obligations arising in the
ordinary course of business with respect to U.S. Government Securities;

 

(f)                                   obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business;

 

(g)                                  other Indebtedness in an aggregate amount
not exceeding the Additional Debt Amount at any one time outstanding and that,
taken together with Indebtedness permitted under clauses (a) and (b) of this
Section 6.01 (1) does not exceed, at the time it is incurred, the amount
required to comply with the provisions of Section 6.07(b) and (2) will not
result in the Covered Debt Amount, at the time it is incurred (for clarity, with
respect to revolving loan facilities or staged advance loan facilities,
“incurrence” shall be deemed to take place at the time such facility is entered
into, and not upon each borrowing thereunder), exceeding the Borrowing Base, so
long as no Default or Event of Default shall have occurred or be continuing
after giving effect to the incurrence of such other Indebtedness;

 

(h)                                 obligations (including Guarantees) in
respect of Standard Securitization Undertakings;

 

(i)                                     obligations of an Obligor under a
Permitted SBIC Guarantee, any SBIC Equity Commitment and analogous commitments
by such Obligor with respect to any of its SBIC Subsidiaries;

 

(j)                                    Indebtedness existing on the Effective
Date and set forth in Part A of Schedule II; and

 

(k)                                 obligations arising with respect to Hedging
Agreements (other than Credit Default Swaps) and Credit Default Swaps entered
into pursuant to Section 6.04(c) or (f).

 

SECTION 6.02.                              Liens.  The Borrower will not, nor
will it permit any other Obligor to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)                                 any Lien on any property or asset of any
Obligor existing on the Effective Date and set forth in Part B of Schedule II,
provided that (i) no such Lien shall extend to any other property or asset of
such Obligor(s) and (ii) any such Lien shall secure only those obligations

 

87

--------------------------------------------------------------------------------


 

which it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof,

 

(b)                                 Liens created pursuant to the Security
Documents;

 

(c)                                  Liens on Special Equity Interests included
in the Portfolio Investments but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;

 

(d)                                 Liens securing Indebtedness or other
obligations in an aggregate principal amount not exceeding the Additional Debt
Amount at any one time outstanding (which may cover Portfolio Investments, but
only to the extent released from the Lien in favor of the Collateral Agent in
accordance with the requirements of Section 9.12 of the Guarantee and Security
Agreement), so long as at the time thereof the aggregate amount of Indebtedness
permitted under clauses (a), (b) (other than the Notes Priority Secured
Indebtedness) and (g) of Section 6.01 does not exceed the lesser of (i) the
Borrowing Base and (ii) the amount required to comply with the provisions of
Section 6.07(b);

 

(e)                                  Permitted Liens;

 

(f)                                   Liens on an Obligor’s direct ownership
interest in an Excluded Subsidiary to secure obligations owed to a creditor of
such Excluded Subsidiary;

 

(g)                                  Liens securing Indebtedness permitted under
Section 6.01(e) and (f); and

 

(h)                                 Liens created by posting of cash collateral
in connection with Hedging Agreements permitted under Section 6.04(c).

 

SECTION 6.03.                              Fundamental Changes and Dispositions
of Assets.  The Borrower will not, nor will it permit any other Obligor to,
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution).  The Borrower will not reorganize under the laws of a jurisdiction
other than any jurisdiction in the United States.  The Borrower will not, nor
will it permit any other Obligor to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any other Person, except
for purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document.  The Borrower will not, nor will it permit any other
Obligor to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (w) any transaction permitted under
Section 6.02, 6.05 or 6.12, (x) assets sold or disposed of in the ordinary
course of business (including to make expenditures of cash in the normal course
of the day-to-day business activities of the Borrower and its Subsidiaries and
the use of Cash and Cash Equivalents in the ordinary course of business) (other
than the transfer of Portfolio Investments to Excluded Subsidiaries),
(y) subject to the provisions of clause (d) below, Portfolio Investments (to the
extent not otherwise included in clause (x) of this Section) and (z) subject to
the provisions of clauses (c) and (e) below, any Obligor’s ownership interest in
any Excluded Subsidiary.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 any Subsidiary of the Borrower may be merged
or consolidated with or into any Obligor so long as an Obligor is the surviving
Person;

 

88

--------------------------------------------------------------------------------


 

(b)                                 any Obligor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any other Obligor;

 

(c)                                  the capital stock of any Subsidiary of the
Borrower may be sold, transferred or otherwise disposed of (including by way of
consolidation and merger) (i) to any Obligor or (ii) so long as such transaction
results in an Obligor receiving the proceeds of such disposition, to any other
Person, provided that in the case of this clause (ii) if such Subsidiary is a
Subsidiary Guarantor or holds any Portfolio Investments, the Borrower (x) would
have been permitted to designate such Subsidiary as a “Designated Subsidiary”
hereunder, (y) the amount of any excess availability under the Borrowing Base
immediately prior to such disposition is not diminished as a result of such
disposition to such other Person or (z) the Borrowing Base immediately after
giving effect to such disposition is at least 110% of the Covered Debt Amount;

 

(d)                                 the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments to an Excluded Subsidiary so long as (i) after
giving effect to such sale, transfer or disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans) the
Covered Debt Amount does not exceed the Borrowing Base and (ii) either (x) the
amount of any excess availability under the Borrowing Base immediately prior to
such sale, transfer or disposition is not diminished as a result of such sale,
transfer or disposition or (y) the Borrowing Base immediately after giving
effect to such sale, transfer or disposition is at least 110% of the Covered
Debt Amount;

 

(e)                                  the Borrower may merge or consolidate with,
or acquire or dispose of all or substantially all of the assets of, any other
Person so long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto (and
any concurrent acquisitions of Portfolio Investments by the Borrower or payment
of outstanding Loans made to the Borrower), no Default shall have occurred or be
continuing;

 

(f)                                   the Obligors may dissolve or liquidate any
Subsidiary (i) that does not own, legally or beneficially, assets (including,
without limitation, Portfolio Investments) which in aggregate have a value of
$500,000 or more at such time of dissolution or liquidation or (ii) so long as
(a) in connection with such dissolution or liquidation, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to an
Obligor and (b) the Borrower determines in good faith that such dissolution or
liquidation is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

(g)                                  the Borrower and the other Obligors may
sell, lease, transfer or otherwise dispose of equipment or other property or
assets that do not consist of Portfolio Investments so long as the aggregate
amount of all such sales, leases, transfer and dispositions does not exceed
$25,000,000 in any fiscal year;

 

(h)                                 an Obligor may transfer assets that such
Obligor would otherwise be permitted to own to an Excluded Subsidiary for the
sole purpose of facilitating the transfer of assets from one Excluded Subsidiary
(or a Subsidiary that was an Excluded Subsidiary immediately prior to such
disposition) to another Excluded Subsidiary, directly or indirectly through such
Obligor (such assets, the “Transferred Assets”), provided that (i) no Default
exists or is continuing at such time or would result from any such transfer to
or by such Obligor, (ii) the Covered Debt Amount shall not exceed the Borrowing
Base at such time, (iii) the Transferred Assets are transferred to such Obligor
by the transferor Excluded Subsidiary on the same Business Day that such assets
are transferred by such Obligor to the transferee Excluded Subsidiary, and
(iv) following such transfer

 

89

--------------------------------------------------------------------------------


 

such Obligor has no liability, actual or contingent, with respect to the
Transferred Assets other than Standard Securitization Undertakings; and

 

(i)                                     the Borrower may deposit and use cash to
purchase shares of common stock of the Borrower in connection with a Tender
Offer.

 

SECTION 6.04.                              Investments.  The Borrower will not,
nor will it permit any other Obligor to, acquire, make or enter into, or hold,
any Investments except:

 

(a)                                 operating deposit accounts with banks;

 

(b)                                 Investments by Obligors in other Obligors;

 

(c)                                  Hedging Agreements entered into in the
ordinary course of any Obligor’s business for financial planning and not for
speculative purposes;

 

(d)                                 Portfolio Investments, and Investments in
Excluded Subsidiaries, to the extent such Portfolio Investments and/or Excluded
Subsidiaries are permitted under the Investment Company Act and the Borrower’s
Investment Policies; provided that, if such Portfolio Investment is not included
in the Collateral Pool and with respect to Investments in Excluded Subsidiaries,
then (i) after giving effect to such Investment (and any concurrent acquisitions
of Investments in the Collateral Pool or payment of outstanding Loans), the
Covered Debt Amount does not exceed the Borrowing Base and (ii) either (x) the
amount of any excess availability under the Borrowing Base immediately prior to
such Investment is not diminished as a result of such Investment or (y) the
Borrowing Base immediately after giving effect to such Investment is at least
110% of the Covered Debt Amount;

 

(e)                                  Investments in (or capital contributions
to) Excluded Subsidiaries to the extent permitted by Section 6.03(d) or (h);

 

(f)                                   Investments constituting Credit Default
Swaps in an aggregate amount not to exceed $25,000,000; and

 

(g)                                  additional Investments up to but not
exceeding $50,000,000 in the aggregate at any time outstanding.

 

For purposes of clause (g) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; and provided further
that the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment or as a result of any
other matter (other than any cash or assets contributed to or invested in such
Investment).

 

SECTION 6.05.                              Restricted Payments.  The Borrower
will not, nor will it permit any other Obligor to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that the
Borrower or such other Obligor may declare and pay:

 

90

--------------------------------------------------------------------------------


 

(a)                                 dividends with respect to the capital stock
of the Borrower to the extent payable in additional shares of the Borrower’s
common stock;

 

(b)                                 dividend and distributions in either case in
cash or other property (excluding for this purpose the Borrower’s common stock)
with respect to any taxable or calendar year, as applicable, dividends and other
distributions in amounts not to exceed 110% of the amounts that are required to
be distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain the Borrower’s eligibility to be taxed as a RIC for such taxable year,
(ii) reduce to zero for such taxable year the Borrower’s liability for federal
income taxes imposed on (x) the Borrower’s investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (y) the
Borrower’s net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Borrower’s liability for
federal excise taxes for any such calendar year imposed pursuant to Section 4982
of the Code (or any successor thereto);

 

(c)                                  any settlement in respect of a conversion
feature in any convertible security that may be issued by the Borrower to the
extent made through the delivery of common stock (except in the case of interest
(which may be payable in cash)); and

 

(d)                                 Restricted Payments to repurchase Equity
Interests of the Borrower from managers, partners, members, directors, officers,
employees or consultants of FS/EIG Advisor, LLC, the Borrower or another Obligor
or their respective authorized representatives upon the death, disability or
termination of employment of such employees or termination of their seat on the
board of directors of FS/EIG Advisor, LLC, the Borrower or such other Obligor,
in an aggregate amount not to exceed $2,500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $5,000,000 in any calendar year;

 

(e)                                  other Restricted Payments so long as (i) on
the date of such other Restricted Payment and after giving effect thereto
(x) the Borrowing Base is equal to at least 110% of the Covered Debt Amount and
(y) no Default shall have occurred and be continuing and (ii) on the date of
such other Restricted Payment the Borrower delivers to the Administrative Agent
and each Lender a Borrowing Base Certificate as at such date demonstrating
compliance with subclause (x) after giving effect to such Restricted Payment. 
For purposes of preparing such Borrowing Base Certificate, (A) the Value of any
Quoted Investment shall be the most recent quotation available for such
Portfolio Investment and (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(d), provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.

 

(f)                                   so long as no Default shall have occurred
and be continuing or would result therefrom and the Borrowing Base is not less
than the Covered Debt Amount on a pro forma basis and the Borrower is in
compliance on a pro forma basis with (i) Section 6.07(a) as of the last day of
the Borrower’s most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent and (ii) Section 6.07(b) after giving
effect thereto, Restricted Payments in connection with a Tender Offer.

 

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraph (b) above, any Restricted Payments made by
Designated Subsidiaries or any other

 

91

--------------------------------------------------------------------------------


 

Excluded Subsidiary that is a Subsidiary during such period (other than any such
Restricted Payments that are made directly or indirectly to Obligors or ratably
to any Obligor and any other direct shareholder in any such Designated
Subsidiary or Excluded Subsidiary) shall be treated as Restricted Payments made
by the Borrower during such period.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

 

For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amount described in
paragraph (b) shall be made separately for the taxable year of the Borrower and
for the calendar year of the Borrower and the limitation on dividends or
distributions imposed by such paragraph shall apply separately to the amounts so
determined.

 

SECTION 6.06.                              Certain Restrictions on
Subsidiaries.  The Borrower will not permit any of its Subsidiaries (other than
Excluded Subsidiaries) to enter into or suffer to exist any indenture,
agreement, instrument or other arrangement (other than the Loan Documents) that
prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property; provided that the foregoing shall not apply to
(i) indentures, agreements, instruments or other arrangements pertaining to
other Indebtedness permitted hereby (provided that such restrictions would not
adversely affect the exercise of rights or remedies of the Administrative Agent
or the Lenders hereunder or under the Security Documents or prohibit, in any
material respect, any Subsidiary from performing its obligations under the Loan
Documents), (ii) indentures, agreements, instruments or other arrangements
pertaining to any lease, sale or other disposition of any asset permitted by
this Agreement or any Lien permitted by this Agreement on such asset so long as
the applicable restrictions only apply to such assets and (iii) any agreement,
instrument or other arrangement pertaining to any sale or other disposition of
any asset permitted by this Agreement so long as the applicable restrictions
(x) only apply to such assets and (y) do not restrict prior to the consummation
of such sale or disposition the creation or existence of the Liens in favor of
the Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence of payment of Indebtedness under this
Agreement or the ability of the Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents.

 

SECTION 6.07.                              Certain Financial Covenants.

 

(a)                                 Minimum Shareholders’ Equity.  The Borrower
will not permit Shareholders’ Equity at the last day of any fiscal quarter of
the Borrower to be less than the sum of (1) 65% of the difference of (x) the
Shareholders’ Equity as at the Effective Date less (i) the lesser of (x) amounts
paid by the Borrower to purchase its shares of common stock in connection with a
Tender Offer and (ii) $250,000,000, plus (2) 50% of the net proceeds of the sale
of Equity Interests by the Borrower and its Subsidiaries after the Effective
Date (other than proceeds of any distribution or dividend reinvestment plan).

 

(b)                                 Asset Coverage Ratio.  The Borrower will not
permit the Asset Coverage Ratio to be less than 2.00 to 1.00 at any time.

 

SECTION 6.08.                              Transactions with Affiliates.  The
Borrower will not, and will not permit any other Obligor to enter into any
transactions with any of its Affiliates, even if otherwise permitted under this
Agreement, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such other
Obligor than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and any other

 

92

--------------------------------------------------------------------------------


 

Obligors not involving any other Affiliate, (c) transactions and documents
governing transactions permitted under section 6.03, 6.04(e) and 6.05, (d) the
Affiliate Agreement and the transactions provided in the Affiliate Agreement (as
such agreement is amended, modified or supplemented from time to time in a
manner not materially adverse to the Lenders), (e) transactions described or
referenced on Schedule V, (f) any Investment that results in the creation of an
Affiliate, (g) Affiliates (including co-investments) as permitted by any SEC
exemptive order (as may be amended from time to time), any no-action letter or
as otherwise permitted by applicable law, rule or regulation and SEC staff
interpretations thereof, (h) the payment of compensation and reimbursement of
expenses and indemnification to officers and directors in the ordinary course of
business, (i) this Agreement and the other Loan Documents, and the transactions
contemplated herein and therein or (j) agreements among the Borrower, the other
Obligors and/or their respective Affiliates entered into in connection with the
administration of this Agreement and/or the other Loan Documents, and the
transactions contemplated therein.

 

SECTION 6.09.                              Lines of Business.  The Borrower will
not, nor will it permit any other Obligor to, engage in any business in a manner
that would violate its Investment Policies in any material respect.

 

SECTION 6.10.                              No Further Negative Pledge.  The
Borrower will not, and will not permit any other Obligors to, enter into any
agreement, instrument, deed or lease which prohibits or limits in any material
respect the ability of any Obligor to create, incur, assume or suffer to exist
any Lien upon any of its properties, assets or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following: 
(a) this Agreement and the other Loan Documents; (b) covenants in documents
creating Liens permitted by Section 6.02 (including covenants with respect to
the Secured Notes Indenture and agreements governing Other Pari Passu Secured
Indebtedness and Notes Priority Secured Indebtedness prohibiting further Liens
on the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; (d) any agreement that imposes such restrictions only
on Equity Interests in Excluded Subsidiaries; and (e) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require
(other than pursuant to a grant of a Lien under the Loan Documents) the direct
or indirect granting of any Lien securing any Indebtedness or other obligation
by virtue of the granting of Liens on or pledge of property of any Obligor to
secure the Loans, or any Hedging Agreement.

 

SECTION 6.11.                              Modifications of Certain Documents. 
The Borrower will not consent to any modification, supplement or waiver of
(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Permitted Indebtedness that would result in such
Permitted Indebtedness not meeting the requirements of the definition of
“Permitted Indebtedness,” set forth in Section 1.01 of this Agreement, unless
following such amendment, modification or waiver, such Permitted Indebtedness
would otherwise be permitted under Section 6.01, or (b) the Affiliate Agreement,
unless such modification, supplement or waiver is not materially less favorable
to the Borrower than could be obtained on an arm’s-length basis from unrelated
third parties, in each case, without the prior consent of the Administrative
Agent (with the approval of the Required Lenders).

 

Without limiting the foregoing, the Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms so long as following any such action such
Indebtedness continues to be permitted under Section 6.01(d).

 

93

--------------------------------------------------------------------------------


 

SECTION 6.12.                              Payments of Other Indebtedness.  The
Borrower will not, nor will it permit any other Obligor to, purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Permitted Indebtedness, or any Indebtedness that is not then included in the
Covered Debt Amount (other than the refinancing of such Indebtedness with
Indebtedness permitted under Section 6.01 or with the proceeds of any issuance
of Equity Interests), except for:

 

(a)                                 regularly scheduled payments, prepayments or
redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness and the payment when due of the
types of fees and expenses that are customarily paid in connection with such
Indebtedness (it being understood that:  (w) the conversion features into
Permitted Equity Interests under convertible notes; (x) the triggering of such
conversion and/or settlement thereof solely with Permitted Equity Interests; and
(y) any cash payment on account of interest or expenses or fractional shares on
such convertible notes made by the Borrower in respect of such triggering and/or
settlement thereof, shall be permitted under this clause (a));

 

(b)                                 payments and prepayments thereof required to
comply with requirements of Section 2.09(c); and

 

(c)                                  other payments and prepayments so long as
at the time of and immediately after giving effect to such payment, (i) no
Default shall have occurred and be continuing and (ii) if such payment were
treated as a “Restricted Payment” for the purposes of determining compliance
with Section 6.05(e), such payment would be permitted to be made under
Section 6.05(e);

 

provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, if after giving
effect thereto, the Covered Debt Amount would exceed the Borrowing Base (it
being understood that, with respect to the prepayment of any Indebtedness that
is not then included in the Covered Debt Amount (other than from the proceeds of
refinancing Indebtedness that is not included in the Covered Debt Amount), at
the time of the giving of notice of prepayment or redemption to the holders
thereof, the Borrower shall only be entitled to provide such notice if the
inclusion of such Indebtedness in the Covered Debt Amount would not result in a
Borrowing Base being less than the Covered Debt Amount).

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Until the Termination Date, if any of the following events (“Events of Default”)
shall occur and be continuing:

 

(a)                                 the Borrower shall (i) fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.08(a) on the Revolving Facility Commitment Termination
Date;

 

94

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

(c)                                  any representation or warranty made (or
deemed made pursuant to Section 4.02) by or on behalf of the Borrower or any of
its Subsidiaries in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made in any material respect;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.03 (with
respect to the Borrower’s existence) or Sections 5.08(a) and (b) or in
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement or
(ii) Sections 5.01(d) and (e) or 5.02 and such failure, in the case of this
clause (ii), shall continue unremedied for a period of five or more Business
Days after notice thereof by the Administrative Agent (given at the request of
any Lender) to the Borrower;

 

(e)                                  a Borrowing Base Deficiency shall occur and
continue unremedied for a period of five or more Business Days after delivery of
a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
pursuant to Section 5.01(e), provided that it shall not be an Event of Default
hereunder if the Borrower shall present the Administrative Agent with a
reasonably feasible plan to enable such Borrowing Base Deficiency to be cured
within 30 Business Days of the Notice Date, so long as such Borrowing Base
Deficiency is cured within such 30-Business Day period;

 

(f)                                   the Borrower or any Obligor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (d), or (e) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;

 

(g)                                  the Borrower shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace period;

 

(h)                                 any event or condition occurs that results
in any Material Indebtedness (i) becoming due prior to its scheduled maturity or
(ii) that shall continue unremedied for any applicable period of time sufficient
to enable or permit the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (for the avoidance of doubt after
giving effect to any applicable grace period), unless, in the case of this
clause (ii), so long as the Commitments have not been terminated and the Loans
declared due and payable in whole, such event or condition is no longer
continuing or has been waived in accordance with the terms of such Material
Indebtedness such that the holder or holders thereof or any trustee or agent on
its or their behalf are no longer enabled or permitted to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (h) shall

 

95

--------------------------------------------------------------------------------


 

not apply (1) to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(2) to convertible debt that becomes due as a result of a conversion or
redemption event, other than as a result of an “event of default” (as defined in
the documents governing such convertible Material Indebtedness) or (3) in the
case of clause (h)(ii), to any Indebtedness of a Designated Subsidiary to the
extent the event or condition giving rise to the circumstances in clause
(h)(ii) was not a payment or insolvency default;

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Significant Subsidiaries (or group of Subsidiaries that if consolidated would
constitute a Significant Subsidiary) or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(j)                                    the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(k)                                 the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(l)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Borrower or any of its Subsidiaries or any combination thereof and (i) the
same shall remain undischarged for a period of 30 consecutive days following the
entry of such judgment during which 30 day period such judgment shall not have
been vacated, stayed, discharged or bonded pending appeal, or liability for such
judgment amount shall not have been admitted by an insurer of reputable
standing, or (ii) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

 

(m)                             an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

 

(n)                                 a Change in Control with respect to the
Borrower shall occur;

 

96

--------------------------------------------------------------------------------


 

(o)                                 FS/EIG Advisor, LLC or any Subsidiary of
FS/EIG Advisor, LLC that is organized under the laws of a jurisdiction located
in the United States of America and in the business of managing or advising
clients shall cease to be the investment advisor for the Borrower;

 

(p)                                 the Liens created by the Security Documents
shall, at any time with respect to (i) Portfolio Investments included in the
Collateral Pool having an aggregate Value in excess of 5% of the aggregate Value
of all Portfolio Investments included in the Collateral Pool or (ii) Portfolio
Investments included in the Secured Notes Priority Collateral having an
aggregate Value in excess of 5% of the aggregate Value of all Portfolio
Investments included in the Secured Notes Priority Collateral, in either case,
not be valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
as a result of a disposition of Portfolio Investments in a transaction or series
of transactions permitted under this Agreement; provided that if such default is
as a result of any action of the Administrative Agent or Collateral Agent or a
failure of the Administrative Agent or Collateral Agent to take any action
within its control, then there shall be no Default or Event of Default hereunder
unless such default shall continue unremedied for a period of ten
(10) consecutive Business Days after the Borrower receives written notice of
such default thereof from the Administrative Agent unless the continuance
thereof is a result of a failure of the Collateral Agent or Administrative Agent
to take an action within its control;

 

(q)                                 except for expiration or termination in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect in any material
respect, or the enforceability thereof shall be contested by the Borrower;

 

(r)                                    the Obligors shall at any time, without
the consent of the Required Lenders, (i) modify, supplement or waive in any
material respect the Investment Policies (other than any modification,
supplement or waiver required by any applicable law, rule or regulation or
Governmental Authority), provided that a modification, supplement or waiver
shall not be deemed a modification in any material respect of the Investment
Policies if the effect of such modification, supplement or waiver is that the
permitted investment size of the Portfolio Investments proportionately increases
as the size of the Borrower’s capital base changes; (ii) modify, supplement or
waive in any material respect the Valuation Policy (other than any modification,
supplement or waiver (w) required under GAAP, (x) required by any applicable
law, rule or regulation or Governmental Authority or (y) when taken as a whole
is not adverse to the Lenders when compared to the Valuation Policy in effect as
of the Effective Date), (iii) fail to comply with the Valuation Policy in any
material respect, or (iv) fail to comply with the Investment Policies if such
failure could reasonably be expected to result in a Material Adverse Effect, and
in the case of sub-clauses (iii) and (iv) of this clause (r), such failure shall
continue unremedied for a period of 30 or more days after the earlier of notice
thereof by the Administrative Agent (given at the request of any Lender) to the
Borrower or knowledge thereof by a Financial Officer;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower

 

97

--------------------------------------------------------------------------------


 

accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Collateral Agent as the collateral agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to have all the rights and
benefits hereunder and thereunder, and to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.

 

98

--------------------------------------------------------------------------------


 

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The rights of the Co-Collateral Agent hereunder are individual rights and the
Person acting in the capacity as Co-Collateral Agent shall owe no duties or
obligations to any party hereto in its capacity as Co-Collateral Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Bank
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to

 

99

--------------------------------------------------------------------------------


 

a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented, in each
case, other than to another Obligor, (2) release from the Guarantee and Security
Agreement any “Subsidiary Guarantor” (and any property of such Subsidiary
Guarantor) that is designated as a “Designated Subsidiary” or becomes an
Excluded Subsidiary in accordance with this Agreement or which is no longer
required to be a “Subsidiary Guarantor,” so long as in the case of this clause
(2):  (A) immediately after giving effect to any such release (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release and the Borrowing Base immediately after giving effect to
such release or designation is at least 100% of the Covered Debt Amount or
(II) the Borrowing Base immediately after giving effect to such release is at
least 110% of the Covered Debt Amount and (C) no Default or Event of Default has
occurred and is continuing and (3) spreading of Liens to any Other Pari Passu
Secured Indebtedness or Notes Priority Secured Indebtedness or Hedging
Obligations (as such term is defined in the Guarantee and Security Agreement) in
accordance with the Guarantee and Security Agreement.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                              such Lender is not using “plan assets” (within
the meaning of the Plan Asset Regulations) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,

 

100

--------------------------------------------------------------------------------


 

(ii)                           the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)                        (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                       such other representation, warranty and covenant as
may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)         none of the Administrative Agent, or any Joint Lead Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR
§ 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                        the Person making the investment decision on behalf
of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

 

101

--------------------------------------------------------------------------------


 

(iv)                       the Person making the investment decision on behalf
of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                          no fee or other compensation is being paid directly
to the Administrative Agent, or any Joint Lead Arranger or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

The Administrative Agent, and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any Loan Party pursuant to Section 2.16
and without limiting or expanding the obligation of any Loan Party to do so)
from and against all amounts paid, directly or indirectly, by the Administrative
Agent as Taxes or otherwise, together with all related losses, claims,
liabilities and expenses incurred, including legal fees, charges and
disbursements and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. For
purposes of this paragraph, the term “Lender” includes any Issuing Bank.

 

102

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.                              Notices; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                              if to the Borrower, the Administrative Agent,
any Issuing Bank or any Conduit Support Provider, to its address set forth on
Schedule X; and

 

(ii)                           if to any other Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless otherwise
notified by the Administrative Agent to the Borrower, the Borrower may satisfy
its obligation to deliver documents or notices to the Administrative Agent or
the Lenders under Sections 5.01 and 5.12(a) by delivering an electronic copy
to:  its e-mail address set forth on Schedule X, or such other e-mail
address(es) as provided to the Borrower in a notice from the Administrative
Agent, (and the Administrative Agent shall promptly provide notice thereof to
the Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such

 

103

--------------------------------------------------------------------------------


 

damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the fraud, willful misconduct or
gross negligence of such relevant Person.

 

(c)                                  Documents to be Delivered under Sections
5.01 and 5.12(a).  For so long as an IntralinksTM or equivalent website is
available to each of the Lenders hereunder, the Borrower may satisfy its
obligation to deliver documents to the Administrative Agent or the Lenders under
Sections 5.01 and 5.12(a) by delivering either an electronic copy in the manner
specified in Section 9.01(b) or a notice identifying the website where such
information is located for posting by the Administrative Agent on
IntralinksTM or such equivalent website, provided that the Administrative Agent
shall have no responsibility to maintain access to IntralinksTM or an equivalent
website.

 

SECTION 9.02.                              Waivers; Amendments.

 

(a)                                 No Deemed Waivers; Remedies Cumulative.  No
failure or delay by the Administrative Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Amendments to this Agreement.  Subject to
Section 2.12(c) and to the second sentence of the definition of “Modification
Offer” and the provisions of the Guarantee and Collateral Agreement and
Collateral Agency Agreement providing for the addition of additional Other Pari
Passu Secured Indebtedness and Notes Priority Secured Indebtedness in accordance
with the terms thereof, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall

 

(i)                              increase the Commitment of any Lender without
the written consent of such Lender,

 

(ii)                           reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,

 

(iii)                        postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby,

 

(iv)                       change Section 2.17(b), (c) or (d) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby or change the
definition of Applicable Dollar Percentage or Applicable Multicurrency
Percentage without the consent of each Lender directly and adversely affected
thereby, or

 

104

--------------------------------------------------------------------------------


 

(v)                          change any of the provisions of this Section or the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

provided further that (w) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank, as the case may be and (x) the consent of Lenders holding not less
than two-thirds of the Revolving Credit Exposure and unused Commitments will be
required (A) for any adverse change (from the Lenders’ perspective) affecting
the provisions of this Agreement relating to the calculation of the Borrowing
Base (excluding changes to the provisions of Section 5.12(b)(iii) or (iv), but
including changes to the provisions of Section 5.12(c)(ii) and the definitions
set forth in Section 5.13) unless otherwise expressly provided herein, (B) for
any release of Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents or (C) amend the definition of
“Asset Coverage Ratio” or “Adjusted Asset Coverage Ratio” (or any defined term
used in either such definition to the extent relating to either such definition)
or any covenant contained herein requiring compliance or pro forma compliance
with either such ratio and (y) the definitions of “Conduit Lender”, “Conduit
Support Provider” or “CP Senior Obligations” and Section 9.17 (or any references
to such Section in this Agreement or any reference to the assignment rights of a
Conduit Lender or Conduit Support Provider in Section 9.04) may not be amended,
waived or otherwise modified without the consent of each Conduit Lender.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

 

If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

(c)                                  Amendments to Security Documents.  No
Security Document nor any provision thereof may be waived, amended or modified,
nor may the Liens thereof be spread to secure any additional obligations
(excluding (x) any increase in the Loans and Letters of Credit hereunder
pursuant to a Commitment Increase under Section 2.07(e) and (y) the spreading of
such Liens to any Other Pari Passu Secured Indebtedness or Notes Priority
Secured Indebtedness or Hedging Obligations (as such term is defined in

 

105

--------------------------------------------------------------------------------


 

the Guarantee and Security Agreement) as provided for in the Guarantee and
Security Agreement) except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Collateral Agent with the consent of
the Required Lenders; provided that, except as otherwise expressly permitted by
the Loan Documents, (i) without the written consent of each Lender, no such
agreement shall release all or substantially all of the Obligors from their
respective obligations under the Security Documents and (ii) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, alter the relative priorities of the
obligations entitled to the Liens created under the Security Documents (except
in connection with securing additional obligations equally and ratably with the
Loans and other obligations hereunder) with respect to all or substantially all
of the collateral security provided thereby, or release all or substantially all
of the guarantors under the Guarantee and Security Agreement from their
guarantee obligations thereunder, except that no such consent shall be required,
and the Administrative Agent is hereby authorized (and so agrees with the
Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement to, and in addition to the rights of such parties under the Guarantee
and Security Agreement, the Administrative Agent and the Collateral Agent under
the Guarantee and Security Agreement may (in addition to the rights of such
parties under the Guarantee and Security Agreement), (1) release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders have consented, in each case, other than to another Obligor
and (2) release from the Guarantee and Security Agreement any “Subsidiary
Guarantor” (and any property of such Subsidiary Guarantor) that is designated as
a “Designated Subsidiary” or becomes an Excluded Subsidiary in accordance with
this Agreement or which ceases to be consolidated on the Borrower’s financial
statements and is no longer required to be a “Subsidiary Guarantor,” and
(3) re-designate any Credit Facility First Priority Collateral to Notes First
Priority Collateral so long as (A) after giving effect to any such release under
this clause (2) or (3) (and any concurrent acquisitions of Portfolio Investments
or payment of outstanding Loans) the Covered Debt Amount does not exceed the
Borrowing Base and the Borrower delivers a certificate of a Financial Officer to
such effect to the Administrative Agent, (B) either (I) the amount of any excess
availability under the Borrowing Base immediately prior to such release is not
diminished as a result of such release or (II) the Borrowing Base immediately
after giving effect to such release is at least 110% of the Covered Debt Amount
and (C) no Event of Default has occurred and is continuing.

 

(d)                                 Replacement of Non-Consenting Lender.  If,
in connection with any proposed change, waiver, discharge or termination to any
of the provisions of this Agreement as contemplated by this Section 9.02 that
has been approved by the Required Lenders, the consent of one or more Lenders
whose consent is required for such proposed change, waiver, discharge or
termination is not obtained, then (so long as no Event of Default has occurred
and is continuing) the Borrower shall have the right, at its sole cost and
expense, to replace each such non-consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 2.19(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

SECTION 9.03.                              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Co-Collateral Agent and the Lead
Arrangers in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (including legal
expenses limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one outside counsel for the Administrative
Agent, Collateral Agent, Co-Collateral Agent and Lead Arrangers collectively),
subject to any limitation previously agreed in writing, (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance,

 

106

--------------------------------------------------------------------------------


 

amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Co-Collateral
Agent and the Lenders (including legal expenses limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one outside
counsel for the Administrative Agent, the Collateral Agent, the Co-Collateral
Agent and the Lead Arrangers collectively (and, in the case of an actual
conflict of interest where the Administrative Agent, the Collateral Agent or any
Lead Arranger affected by such conflict informs the Obligors of such conflict in
writing and thereafter retains its own counsel, another firm of outside counsel
for such affected Person)), in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof and (iv) and all reasonable and documented out-of-pocket costs,
expenses, Taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, the Issuing Bank, the
Collateral Agent, the Co-Collateral Agent, the Joint Lead Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any outside counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the bad faith, fraud, willful misconduct or
gross negligence of such Indemnitee, (ii) a claim brought against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or the other Loan Documents, if there has been a final and
nonappealable judgment against such Indemnitee on such claim as determined by a
court of competent jurisdiction or (iii) a claim arising as a result of a
dispute between Indemnitees (other than (x) any dispute involving claims against
the Administrative Agent, the Collateral Agent, the Joint Lead Arrangers or the
Issuing Bank, in each case in their respective capacities as such, and
(y) claims arising out of any act or omission by the Borrower or its
Affiliates).

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the obligations of the Borrower under the preceding provisions
of this subsection.  This Section 9.03(b) shall not apply to any Taxes other
than Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising from a non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, the Issuing Bank under paragraph (a) or (b) of this

 

107

--------------------------------------------------------------------------------


 

Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank in its capacity as such.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after written demand therefor.

 

SECTION 9.04.                              Successors and Assigns.

 

(a)                                 Assignments Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and 9.17(c) as
applicable.  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.

 

(i)                                Assignments Generally.  Subject to the
conditions set forth in clause (ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and LC Exposure at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, or, if an Event of Default under clause (a), (b), (i), (j) or (k) of
Article VII has occurred and is continuing, any other assignee; provided
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received written notice
thereof; and

 

(B)                               the Administrative Agent and, in the case of a
Multicurrency Revolving Commitment, each Issuing Bank.

 

(ii)                                Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

108

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans and LC Exposure of a Class,
the amount of the Commitment or Loans and LC Exposure of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $5,000,000 (or $1,000,000 in
the case of an assignment of Term Loans) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (i), (j) or
(k) of Article VII has occurred and is continuing;

 

(B)                               each partial assignment of any Class of
Commitments or Loans and LC Exposure shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Class of Commitments, Loans and LC Exposure;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit A hereto, together with a processing and
recordation fee of U.S. $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) (for which the Borrower and the
Guarantors shall not be obligated); and

 

(D)                               the assignee, if it shall not already be a
Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(iii)                               Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (c) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 or 9.17(c), as
applicable, shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(d)                                 Maintenance of Registers by Administrative
Agent.  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”).  The entries in the Registers shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Registers pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Registers shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  The
Administrative Agent agrees to provide the Borrower with official copies of the
Register upon reasonable request.

 

109

--------------------------------------------------------------------------------


 

(e)                                  Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(f)                                   Participations.  Any Lender may (in the
case of a participation in a Revolving Commitment, with the consent of the
Borrower (such consent not to be unreasonably withheld)) sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided, that the Borrower shall be deemed to have
consented to any such sale unless it shall object thereto by written notice to
such Lender (with copy to the Administrative Agent) within 5 Business Days after
having received written notice thereof; provided further that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents and
(iv) no consent of the Borrower shall be required for (A) a participation to a
Lender, an Affiliate of a Lender, or, if an Event of Default has occurred and is
continuing or (B) if such Participant does not have the right to receive any
non-public information that may be provided pursuant to this Agreement and the
Lender selling such participation agrees with the Borrower at the time of the
sale of such participation that it will not deliver any non-public information
to the Participant.  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations of such Sections, including Section 2.16(e)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section (provided that any documentation required to be
provided under Section 2.16(e) shall be provided solely to the participating
Lender).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant shall be subject to Section 2.17(d) as though it were a Lender
hereunder.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and interest amounts) of each Participant’s interest in the Commitments or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

110

--------------------------------------------------------------------------------


 

(g)                                  Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(h)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any such pledge
or assignment to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and including any such pledge or assignment by a Conduit
Lender to a collateral trustee (or similar collateral agent or secured party) in
connection with its CP Senior Obligations, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)                                     No Assignments to Natural Persons, the
Borrower or Affiliates.  Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan or
LC Exposure held by it hereunder to any natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or to the Borrower or any of its Affiliates or
Subsidiaries (including, without limitation, Designated Subsidiaries) without
the prior consent of each Lender.

 

(j)                                    Multicurrency Revolving Lenders.  Any
assignment by a Multicurrency Revolving Lender, so long as no Event of Default
has occurred and is continuing, must be to a Person that is able to fund and
receive payments on account of each outstanding Agreed Foreign Currency at such
time without the need to obtain any authorization referred to in clause (c) of
the definition of “Agreed Foreign Currency.”

 

(k)                                 Disqualified Lenders.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Exposure held by it hereunder to any Disqualified
Lender.  The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Lenders.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.

 

SECTION 9.05.                              Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

111

--------------------------------------------------------------------------------


 

SECTION 9.06.                              Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.07.                              Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                              Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever Currency)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
contingent or unmatured, or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such Indebtedness.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09.                              Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby

 

112

--------------------------------------------------------------------------------


 

irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 9.01.  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                              Judgment Currency.  This is an
international loan transaction in which the specification of Dollars or any
Foreign Currency, as the case may be (the “Specified Currency”), and payment in
New York City or the country of the Specified Currency, as the case may be (the
“Specified Place”), is of the essence, and the Specified Currency shall be the
currency of account in all events relating to Loans denominated in the Specified
Currency.  The payment obligations of the Borrower under this Agreement shall
not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder.  If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation

 

113

--------------------------------------------------------------------------------


 

and notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.

 

SECTION 9.12.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this
Agreement.  None of the Joint Lead Arrangers or Syndication Agent shall have any
responsibility under this Agreement.

 

SECTION 9.13.                              Treatment of Certain Information;
Confidentiality.

 

(a)                                 Treatment of Certain Information.  The
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and the
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)                                 Confidentiality.  Each of the Administrative
Agent, the Collateral Agent, the Lenders, the Joint Lead Arrangers and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
(with respect to any Conduit Lender) its Conduit Support Provider, any rating
agency, commercial paper dealer or collateral trustee (or similar collateral
agent or secured party) for its CP Senior Obligations, and in each case to its
Related Parties (it being understood (A) that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential to the same
extent as provided in this paragraph (b) and (B) it will be responsible for any
breach of the terms of this paragraph by the Persons to whom it disclosed any
Information pursuant to this clause (i) other than any Person who has agreed in
writing with the Borrower to separately maintain the confidentiality of such
Information) on a confidential and need-to-know basis, (ii) to the extent
requested by any regulatory authority with competent jurisdiction over it or its
Affiliates (provided that, except in the case of any ordinary course examination
by a regulatory, self-regulatory or governmental agency or any disclosure to
bank examiners or regulators, it or its Affiliates will use its or such
Affiliate’s commercially reasonable efforts to notify the Borrower of any such
disclosure prior to making such disclosure to the extent permitted by applicable
law, rule or regulation), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided that, except
in the case of any ordinary course examination by a regulatory, self-regulatory
or governmental agency, it will use its commercially reasonable efforts to
notify the Borrower of any such disclosure prior to making such disclosure to
the extent permitted by applicable law, rule or regulation), (iv) to any other
party hereto, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights against the
Borrower hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (w) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement; provided that, such Person would
be permitted to be an assignee or participant pursuant to the terms hereof and
such Person is not a Disqualified Lender (it being understood that the list of
Disqualified Lenders may be disclosed to any prospective or actual transferee or
Participant, in reliance on this clause (vi)), (x) any actual or prospective
counterparty (or its advisors) to any

 

114

--------------------------------------------------------------------------------


 

swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (y) any rating agency or credit insurance provider or (z) the CUSIP
Service Bureau or any similar organization, (vii) with the consent of the
Borrower, (viii) to the extent such Information, (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or its Affiliates or (ix) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry.

 

(c)                                  Confidential Rates.  The Administrative
Agent and the Borrower agree to keep each Confidential Rate confidential, and
the Borrower further agrees to cause its Subsidiaries to not disclose any
Confidential Rate, in each case, except for the following: (i) the
Administrative Agent may disclose any Confidential Rate to the Borrower pursuant
to Section 2.12(a), (ii) the Administrative Agent or the Borrower may disclose
any Confidential Rate to any of its Affiliates and any of its or their officers,
directors, employees, professional advisers and auditors, if any person to whom
that Confidential Rate is to be disclosed is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the disclosing
party, it is not practicable to do so in the circumstances, (iii) the
Administrative Agent or the Borrower may disclose any Confidential Rate to the
extent requested by any regulatory authority with competent jurisdiction over it
or its Affiliates, or (iv) the Administrative Agent or the Borrower may disclose
any Confidential Rate to any person to whom information is required to be
disclosed by applicable laws or regulations or by any subpoena or similar legal
process or otherwise in connection with, and for the purposes of, any
litigation, arbitration, administrative or other investigations, proceedings or
disputes if the person to whom that Confidential Rate is to be disclosed is
informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the disclosing party, it is not practicable to do
so in the circumstance. The Administrative Agent and the Borrower agree to, and
the Borrower shall cause each of its Subsidiaries to, (to the extent permitted
by law and regulation) (x) inform each relevant Lender of the circumstances of
any disclosure made pursuant to this Section 9.13(c) and (y) notify each
relevant Lender upon becoming aware that any information has been disclosed in
breach of this Section 9.13(c).  No Default or Event of Default shall arise
under Article VII(f) by reason only of the failure of the Borrower or any of its
Subsidiaries to comply with this Section 9.13(c).

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Effective Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.14.                              USA PATRIOT Act.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

115

--------------------------------------------------------------------------------


 

SECTION 9.15.                              No Fiduciary Duty.  Each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Obligors, their stockholders and/or their affiliates.  Each Obligor agrees that
nothing in the Agreement or the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Obligor, its
stockholders or its affiliates, on the other.  The Obligors acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Obligors,
on the other, and (ii) solely in connection therewith and solely with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of any Obligor, its management, stockholders, creditors or any
other Person.  Each Obligor acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents and the process leading
thereto.  Each Obligor agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Obligor, solely in connection with the transactions
contemplated by the Loan Documents or the process leading thereto.

 

SECTION 9.16.                              Termination.  Promptly upon the
Termination Date, the Administrative Agent shall direct the Collateral Agent to,
on behalf of the Administrative Agent, the Collateral Agent and the Lenders,
deliver to Borrower such termination statements and releases and other documents
necessary or appropriate to evidence the termination of this Agreement, the Loan
Documents (as if they relate to this Agreement), and each of the documents
securing the obligations hereunder as the Borrower may reasonably request, all
at the sole cost and expense of the Borrower.

 

SECTION 9.17.                              Conduit Lenders and Conduit Support
Providers.   (a)                              Excess Funds. Notwithstanding
anything in this Agreement to the contrary (but without limitation of any
Conduit Support Provider’s obligations under Section 9.17(d)), no Conduit Lender
shall have any obligation to pay any amount required to be paid by it hereunder
in excess of any amount available to such Conduit Lender after paying or making
provision for the payment of its CP Senior Obligations and other amounts in
accordance with its CP Senior Obligations and applicable transaction documents. 
Without limitation of Section 9.17(d), all payment obligations of each Conduit
Lender hereunder are contingent on the availability of funds in excess of the
amounts necessary to pay its CP Senior Obligations and other amounts in
accordance with its CP Senior Obligations and applicable transaction documents;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code (or otherwise) against a Conduit Lender if
and to the extent that any such payment obligation owed to it by such Conduit
Lender exceeds the amount available to such Conduit Lender to pay such amount
after paying or making provision for the payment of its CP Senior Obligations
and other amounts in accordance with its CP Senior Obligations and applicable
transaction documents. Without limitation of any Conduit Support Provider’s
obligations under Section 9.17(d), any payment obligations of any Conduit Lender
hereunder are to be made in accordance with the order of priorities set forth in
such Conduit Lender’s applicable transaction documents.

 

(b)                                 No Petition.  Each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day (or such longer preference period
as shall be in effect) after the payment in full of all CP Senior Obligations of
any Conduit Lender, it will not, in its capacity as a party to this Agreement,
institute against, or

 

116

--------------------------------------------------------------------------------


 

join any other Person in instituting against, such Conduit Lender any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.

 

(c)                                  Assignments to Conduit Support Provider.
Notwithstanding the otherwise applicable conditions to assignment set forth in
Section 9.04, without the consent of any other party to this Agreement and
without delivery of an Assignment and Assumption, (i) a Conduit Lender may at
any time assign to its related Conduit Support Provider all or any portion of
such Conduit Lender’s Loans, together with its rights (including, without
limitation, the right to receive payments of principal and interest thereon) and
obligations with respect thereto, and (ii) a Conduit Support Provider may at any
time assign to its related Conduit Lender all or any portion of such Conduit
Support Provider’s Loans, together with its rights (including, without
limitation, the right to receive payments of principal and interest thereon) and
obligations with respect thereto (other than such Conduit Support Provider’s
obligations under Section 9.17(d)). Promptly following any such assignment by a
Conduit Lender to its Conduit Support Provider, or by a Conduit Support Provider
to its Conduit Lender, as the case may be, such Conduit Lender shall (x) notify
the Borrower and the Administrative Agent of such assignment and the principal
amount of Loans so assigned, and the Administrative Agent shall record such
assignment in the Register pursuant to Section 9.04(c) and (y) provide any such
agreement or document as may be reasonably requested by the Administrative Agent
in connection with such assignment.

 

(d)                                 Certain Obligations of Conduit Support
Providers with respect to Conduit Lender Obligations.  If and to the extent any
Conduit Lender fails to pay any Conduit Lender Obligation when due in accordance
with the terms of this Agreement or the other applicable Loan Document to which
such Conduit Lender is a party (including any such failure resulting from the
operation of Section 9.17(a) or from the bankruptcy, reorganization,
arrangement, insolvency, or liquidation of such Conduit Lender), then such
Conduit Lender’s Conduit Support Provider shall itself pay such Conduit Lender
Obligation promptly but not later than one (1) Business Day after receiving
written notice of such failure.  In addition, each Conduit Support Provider
shall have the right to pay any Conduit Lender Obligation of its Conduit Lender
at any time on its Conduit Lender’s behalf.  Payment of a Conduit Lender’s
Conduit Lender Obligation by such Conduit Lender’s Conduit Support Provider
pursuant to this paragraph shall satisfy and discharge any obligation of such
Conduit Lender to pay such Conduit Lender Obligation, and such Conduit Support
Provider shall have the same rights and obligations hereunder and under the
other Loan Documents (including any applicable right of reimbursement,
repayment, accrual of interest, indemnity or the like) with respect to such
Conduit Lender Obligation as such Conduit Lender would have had if such Conduit
Lender had itself paid such Conduit Lender Obligation.

 

SECTION 9.18.                              Acknowledgment and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

117

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                                 the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

[Signature Pages Follow]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FS ENERGY AND POWER FUND, as Borrower

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Issuing Bank, as Administrative Agent, as Collateral Agent and Lender

 

 

 

 

By:

/s/ Alfred Chi

 

 

Name: Alfred Chi

 

 

Title: Vice President

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Documentation Agent and Lender

 

 

 

 

By:

/s/ Brian L. Banke

 

 

Name: Brian L. Banke

 

 

Title: Managing Director

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as Co-Collateral Agent, Issuing Bank and Conduit Support Provider for Mountcliff
Funding LLC

 

 

 

 

By:

/s/ Julien Thinat

 

 

Name: Julien Thinat

 

 

Title: Authorized Signatory

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Mount Cliff Funding LLC,

 

as Lender

 

 

 

 

By:

/s/ Josh Borg

 

 

Name: Josh Borg

 

 

Title: Authorized Signatory

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Erik Andersen

 

 

Name: Erik Andersen

 

 

Title: Vice President

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN

 

ISLANDS BRANCH,

 

as Lender

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Sophie Bulliard

 

 

Name: Sophie Bulliard

 

 

Title: Authorized Signatory

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

City National Bank,

 

as Lender

 

 

 

 

By:

/s/ Adam Strauss

 

 

Name: Adam Strauss

 

 

Title: Vice President

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Customers Bank,

 

as Lender

 

 

 

 

By:

/s/ Lyle P. Cunningham

 

 

Name: Lyle P. Cunningham

 

 

Title: Senior Vice President

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

By:

/s/ Julie Lilienfeld

 

 

Name: Julie Lilienfeld

 

 

Title: Vice President

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

State Street Bank and Trust Company,

 

as Lender

 

 

 

 

By:

/s/ Pallo Blum-Tucker

 

 

Name: Pallo Blum-Tucker

 

 

Title: Managing Director

 

[FS Energy and Power Fund — Credit Agreement]

 

--------------------------------------------------------------------------------